Exhibit 10.3
Agreement for the availability of space for the storage of goods and offices
for the management of this
The undersigned:
ProLogis Belgium III sprl, with offices in Park Hill, Building A, 3rd Floor, Jan
Emiel Mommaertslaan 18, B-1831 Diegem, registered with the RPR under number
0472.435.629, hereby represented by Mr. Gerrit Jan Meerkerk,
hereinafter referred to as ‘ProLogis’,
and
Skechers EDC sprl, with its registered office in 4041 Milmort, 159 Parc
Industriel Hauts-Sarts, Zone 3, avenue du Parc Industriel, registered with the
RPR under number 0478.543.758, hereby represented by David Weinberg,
hereinafter referred to as ‘Skechers’,
     HAVE AGREED THE FOLLOWING:
     1 Subject of the Agreement
ProLogis shall make space available (“terbeschikkingstelling/mise à
disposition”) to Skechers, which accepts, for the storage of goods and offices
for the management thereof, the following real estate: ProLogis Park Liège
Distribution Center II, as referred to in Article 2 as the Premises, which will
be erected on the parcel of industrial land located in the Industrial Park
Hauts-Sarts, Zone 3, Milmort, Liège, Avenue du Parc Industriel, recorded in the
land register according to title as 6th division, section A, part of numbers
621b, 620 and 617, 7th division, section A, part of numbers 450t and 450y (the
“Site”).
ProLogis will erect a building on the Site with a total surface area of 22,945 m
2 (hereinafter the ‘Premises’), subdivided as follows:

  -   21,275 m 2 warehouse space (hereinafter the ‘Warehouse’);     -   1,320 m
2 mezzanine space (hereinafter the ‘Mezzanine’);     -   350 m 2 office space
(hereinafter the ‘Office Space’) on mezzanine.

In addition, ProLogis will develop approximately 118 car parking places on the
Premises. Upon consultation with ProLogis, Skechers can change or expand the
parking places, subject to not jeopardising the traffic flow on the Site. In
case of multi-tenancy on the Site, a division by ratio of the parking places
will take place.
The Situation plan for the Premises has been appended to this Agreement as
Appendix 1 and may be modified subject to the mutual written consent by the
parties and as far as possible within the obtained building permit. ProLogis has
prepared on a building permit application for the Premises. The permit
application has been appended to this Agreement as Appendix 2. The CUSTOMER has
reviewed the permit application and declares that it is entirely satisfactory.
The obligation of ProLogis to make space available is subject to the delivery of
a final building permit for the Premises based upon the building permit
application attached as Appendix 2.
Parties waive all their rights in case of difference between the actual total
measure(s) of the made available space and the above mentioned measure(s).
2 The Intended Use of the Premises
The Premises will be erected by ProLogis with a view to the industrial purposes
of Skechers, i.e. a distribution and added value logistics center and any
supporting or related activities. The Warehouse may be used solely and
exclusively as a space for the storage, transshipment, reparation,
transportation, handling and distribution of goods. If an operating or
environmental permit or notification is required for the activities of Skechers,
Skechers shall be responsible, at its sole risk and expense, for the request and
obtainment thereof, as well as for any renewal or extension during the term of
this Agreement. Skechers shall bear all costs relating thereto and shall
strictly adhere to all conditions imposed by such permit or notification.
In the conduct of its activities, Skechers shall at all times comply with all
applicable legislation and regulations. Skechers shall fully indemnify and hold
harmless ProLogis for any losses and damages suffered by ProLogis as a result of
a breach by Skechers of any law, regulation or permit condition.

 



--------------------------------------------------------------------------------



 



The Office Space may be used solely and exclusively for administrative and/or
showroom activities, with the exception of any activity as a result of which the
Agreement would fall within the scope of the Law of April 30, 1951. The car
parking spaces may be used solely and exclusively for the parking of the cars of
Skechers and its contacts.
All other activities and/or adjustments in the Premises may only take place
subject to prior written permission by ProLogis, which will not withhold its
permission without any justified reasons.
ProLogis undertakes to furnish the Premises in such a manner and Skechers
undertakes to use the Premises in such a manner that each payment under the
current Agreement will at any time be subject to VAT (Belgian VAT) within the
meaning of Article 44, §3 2º (a), second point, of the VAT Code.
In the event that, due to a use of the Premises during the term of this
Agreement which is not in conformity with the terms of this Agreement, the
payments under the current Agreement are no longer subject to VAT, either in
part or in their entirety, Skechers will compensate ProLogis for any loss
suffered by the latter as a result, including the loss which ProLogis may suffer
by being unable to recoup the VAT already paid by it.
Skechers is not authorized to alter this use without prior written permission by
ProLogis, which will not withhold its permission without any justified reasons.
It is explicitly agreed that any use of the Premises or the Site for any work or
activity covered by the legislation regarding commercial leases (The Law dated
April 30, 1951 as amended) is strictly prohibited.
Skechers may not use the Premises as residential accommodation nor may it keep
any living animals there.
Skechers may not carry out any activities in the Premises, nor install any
objects or equipment which would subject the floor to excessive loads or exert
an extreme pressure on the structure of the Premises.
Within this context, it must be stated that the maximum floor load permitted in
the Warehouse is 5,000 kg per m 2 of the floor area, on the Mezzanine floor in
the Warehouse 400 kg per m 2 of the floor area and in the Office Space 400 kg
per m 2 of the floor area.
Skechers is not entitled, for whatever reason, to conduct public sales in the
Premises.
Skechers is obliged to obtain all required permits from the competent
authorities at its own cost and risk enabling a proper operation in the
Premises.
3 Price and Deposit
The Agreement for the availability of the Premises is entered into on the basis
of an annual price (price level July 1, 2007) of nine hundred ninety-one
thousand nine hundred and seventy-one Euro and fifty-five Eurocent, i.e.
€991,971.55, (+VAT : two hundred and eight thousand three hundred and fourteen
Euro and three Eurocent i.e. € 208,314,03, hereinafter referred to as the
‘Price’, payable per quarter and in advance in four (4) equal parts of two
hundred and forty-seven thousand nine hundred and ninety-two Euro eighty-nine
Eurocent, i.e. € 247,992.89, (+VAT : fity-two thousand and seventy-eight Euro
fity-one Eurocent i.e. € 52,078.51), to be made by direct bank transfer to the
bank account of ProLogis.
As stipulated in Article 5, this Agreement is to take effect on April 1, 2009.
The first period over which payment is due will therefore be the period from
April 1, 2009 up to and including June 30, 2009, which is due as from April 1,
2009.
In the event that the Premises are completed after April 1, 2009 the provisions
relating to the payment of the Price as stipulated in the preceding paragraph
shall be suspended until the effective date of completion.
The Price must be paid in Euro and is payable to ProLogis Belgium III sprl,
account number: 720540646989 (ABN Amro Bank in Brussels).
If Skechers, either in part or in its entirety, is in default with the payment
of the above-mentioned quarterly payments of the Price on the aforementioned
dates when the payments are due, Skechers must pay ProLogis, by operation of law
(“ipso iure”) and without notice of default, the interest due over that sum
amounting to twelve percent (12%) per annum, whereby any month that has
commenced must be regarded as completed.
When the Price in accordance with Article 4 is modified, the amount of the bank
guarantee, as referred to in Article 25, will have to be adjusted in line with
the annual adjustment of the Price payments every year. This bank guarantee may
only be released six (6) months after the termination of the Agreement, provided
that Skechers have been released properly of the obligations resulting from this
Agreement. Under no circumstance, shall the bank guarantee be used by Skechers
to pay the Price. However, in the event of breach of Agreement on the part of
Skechers, ProLogis may use the aforementioned deposit to compensate for
Skechers’ overdue payments and any other omissions in the performance of its
obligations by Skechers.

 



--------------------------------------------------------------------------------



 



4 Price Modifications
Unless otherwise provided by law, it is determined that the Price, as stipulated
in Article 3, will be linked to the consumer price index (“health index)” as
published each month in the Belgian State Gazette.
The basic index is that of the month prior to the signature of this Agreement,
i.e. the month March 2008.
The Price will be reviewed annually on the date of the entry into force of this
Agreement, automatically and by operation of law, in accordance with the
increase of the aforementioned index according to the formula as defined below,
whereby the month used for the new index will be the month prior to the relevant
anniversary of the date of the entry into force:

         
new Price =
  Price x new index
 
basic index    

However, the new Price will at no time be lower than the Price as stipulated
above.
Skechers will implement the modifications to the Price subject to a one-month
notification to that effect by ProLogis.
In the event that the publication of the ‘consumer price index’ (health index)
should be discontinued, the parties will agree to replace this by the new index
published by the Belgian government.
In the event that no new official index is published, the parties, if they fail
to come to an agreement, will submit the problem to a tribunal of three
arbitrators. Each party will appoint its own arbitrator within one month of
being requested to do so by the other party and the two arbitrators will jointly
appoint a third arbitrator.
If one of the parties fails to duly appoint its arbitrator or if the two
arbitrators fail to appoint a third arbitrator, the missing arbitrator will be
appointed, at the request of either party, by the Justice of the Peace in whose
jurisdiction the Premises are located.
It is explicitly agreed that ProLogis shall only waiver the right to increase
the Price arising from this article by a written confirmation, signed by
ProLogis.
5 Commencement and Duration of the Agreement
Subject to the timely delivery of the building permit for the Premises and the
provisions below and all obligations resulting therefrom, the availability of
the Premises commences in principle on 1 April 2009, to which is referred to as
the ‘Commencement Date’, unless parties confirm otherwise in writing, for a
duration of twenty (20) consecutive years and ends by operation of law on
March 31, 2029 or twenty (20) consecutive years after the Commencement Date (if
the availability of the Premises starts later than 1 April 2009 and insofar as
mutually agreed upon in writing by the Parties).
Skechers is only entitled to terminate the Agreement after five (5), ten
(10) and fifteen (15) years after the Commencement Date, being April 1, 2009 or
the date as agreed upon between parties in writing as set forth in the preceding
paragraph, subject to a notice period of twelve (12) months. without any
compensation to ProLogis nor VAT adjustment to be paid, except as set forth in
article 2 of this Agreement.
Notice needs to be given twelve (12) months prior to the fifth, tenth and
fifteenth anniversary of this Agreement by bailliff’s writ or by registered
letter. Notices hereunder shall be deemed given and effective (i) if delivered
by a bailiff, upon delivery, or (ii) if sent by certified or registered mail,
within five (5) days of deposit in the post office.
This Agreement will however in any case end by operation of law on the later of
the following dates : March 31, 2029 or the twentieth anniversary of the
Commencement Date as agreed upon in writing by the Parties as set forth in this
Article . After the latter of these dates , this Agreement can not be tacitly
renewed.

 



--------------------------------------------------------------------------------



 



6 Building Schedule and Specifications
ProLogis undertakes to complete Warehouse DC II and belonging Customer Fit Out
as at April 1, 2009, in accordance with the plans and specifications attached in
Appendix 3, insofar the building permit for the Premises is granted ultimately
on August 1, 2008.
ProLogis may, in consultation with Skechers carry out variations or substitute
alternative materials of a similar colour and to no less a quality or
performance criteria within the relevant Belgian Standards (i) so long as it
does not materially alter the design, layout and nature of the Warehouse DC II,
or (ii) if the changes are to comply with planning or statutory requirements.
Skechers will be permitted, after written approval of ProLogis to make minor
variations to the specifications or the fitting out works attached in
Appendix 3. ProLogis will provide an estimated cost for the amendments and once
agreed, ProLogis will instruct the contractor to proceed with those amendments.
ProLogis and Skechers agree that the minutes of the construction meetings will
be given only for the convenience of attendees present and/or absent. No rights,
obligations, amendments or decisions are to be concluded from these notes.
ProLogis also undertakes as far as possible to integrate Customer Fit Out (i.e.
racking, cabling, telephone and other systems or equipment) in the construction
schedule. The installation of the Customer Fit Out will be for the account and
risk of Skechers. The Warehouse shall be available one month before Commencement
Date for Customer Fit Out. Best effort will be made by ProLogis to make it
available two months before Commencement Date.
The Customer Fit Out should never cause any delay or hindrance of the building
activities of ProLogis. During the construction works best efforts will be used
to minimise hindrance to the activity in and the use of DC I by Skechers, it
being understood that Skechers will not be entitled to claim damages for any
remaining hindrance during the works.
With due observance of the aforementioned conditions, the date of completion of
the Warehouse, including Customer Fit Out, is expected to be April 1, 2009.
The date of completion will be postponed in case (i) the Agreement is not signed
ultimately May 20, 2008, (ii) the building permit application attached in
Appendix 2 can not be filed on April 16, 2008, or (iii) the building permit has
not been delivered as at August 1, 2008 or is being successfully suspended
and/or challenged afterwards.
7 Transfer of the Availability Agreement and leasing
Skechers may lease the Premises (wholly or partially) and/or transfer its rights
(wholly or partially) subject to prior written permission by ProLogis. Such a
permission shall not unreasonably be withheld by ProLogis to Skechers’ request
for permission to sublease all or part of the Premises insofar the articles of
this Agreement are complied with.
It shall be reasonable for ProLogis to withhold its consent for a transfer in
any of the following instances:
(i) the identity or business reputation of the candidate will, in the good faith
judgment of ProLogis, tend to damage the goodwill or reputation of the Premises;
(ii) the creditworthiness of the candidate is unsatisfactory to the fair
judgment of ProLogis;
(iii) the transfer to another customer of ProLogis on the Site is at a rate,
which is below the rate charged by ProLogis for comparable space on the Site.
(iv) the terms and conditions of the transfer agreement are not the same as the
terms and conditions of this Agreement.
(v) the term of the transfer agreement will exceed the remaining term of this
Agreement. The transfer is not subjected to VAT during its’ entire course.
Even if transfer is permitted through the above or by way of consent of
ProLogis, Skechers is not allowed to market the Premises for a price lower than
the Price under this agreement.
Any approved transfer shall be expressly subject to the terms and conditions of
this Agreement.
Skechers shall provide to ProLogis all information concerning the candidate as
ProLogis may request.
In the event of (sub-)lease, Skechers will at any rate continue to be jointly
and severally responsible and liable toward ProLogis, together with the lessee,
for all obligations resulting from this Agreement, and in particular for any
additional costs which would result from such letting.
In the event that Skechers transfers its rights as referred to in this Agreement
and before the bank guarantee provided by Skechers may be released, the assignee
must, in turn, provide ProLogis with a bank guarantee equivalent to a rent
period of six (6) months based on the Price (including VAT), applicable at that
time, increased, in applicable, with an advance of the service charges of six
months, (including VAT).
If ProLogis is of the opinion that the assignee or lessee provides insufficient
financial guarantees, ProLogis may make its consent to the transfer of the
rights or to the letting by Skechers dependent on the integral maintenance of
the bank guarantee provided or to be provided by Skechers together with the bank
guarantee of the assignee or lessee equal to six months’ Price at that time
(including VAT, increased with an advance of the Service Charges of six months
(including VAT).

 



--------------------------------------------------------------------------------



 



8 Charges, Taxes and Compensation
All relevant charges or taxes relating to the Premises, including the advance
levy in respect of real estate tax, VAT, the occupation or the activity carried
out by Skechers in them, whether they are imposed by the State, the Province,
the Municipality, the Federation of Municipalities, the Urban Area or any other
authority will solely and exclusively be for the account of Skechers.
Skechers will compensate ProLogis for any loss which ProLogis may suffer as a
result of any overdue payments of the aforementioned taxes and compensation,
provided, in case ProLogis receives the payment request from the relevant
authority, it informs Skechers as soon as reasonably possible of any such tax or
levy being due.
Skechers will bear all costs relating to the use of water, gas, electricity,
telephone, telex, etc. or relating to any other services and utilities of the
Premises.
It will also pay any charges by the utility companies for measurement
appliances, systems, wiring, pipes, mains, etc.
Skechers may not claim any compensation from ProLogis in case of a
discontinuance or interruption, irrespective of the duration of such a
discontinuance or interruption of the water supply, gas and electricity,
telephone, telex, etc., or of any other services and provisions such as heating,
airing, etc. related to the Premises, whatever the reason, unless such a
discontinuance or interruption may be ascribed to failure on the part of
ProLogis to take all reasonable measures to ensure the continuation of such
provisions and services.
9 Services
Skechers will take care of all the services, supplies and site maintenance of
the Premises according the specifications provided by ProLogis at Skechers’ own
costs, attached to this Agreement as Appendix 4.
Skechers undertakes for the full term of this Agreement, as a bonus pater
familias and in accordance with the requirements of good management, to conclude
all agreements which, in Skechers’ opinion are required, for the services.
Skechers shall inform ProLogis of the conclusion of these agreements. Skechers
shall, with the exclusion of ProLogis, be responsible for the due execution of
such agreements. Skechers shall fully indemnify and hold harmless ProLogis for
all damages or claims which could result from agreements for services concluded
by Skechers.
ProLogis has the right to inspect and review the Premises. If Skechers does not
perform the services properly, ProLogis will notify Skechers in writing to
comply within thirty (30) calendar days. If Skechers fails to comply therewith,
ProLogis is entitled to take over all supply, services and maintenance of the
Premises. Skechers will be invoiced accordingly.
10 Insurance
ProLogis undertakes to take out an insurance for the Premises (covering fire and
water damage, civil liability as well as all windows in the premises); as of the
notification by Skechers to ProLogis that Skechers has made the required
agreements for the services pursuant to Article 9, this insurance shall be taken
out by ProLogis but the insurance premiums in relation thereto shall be charged
to Skechers.
Skechers undertakes to insure its personal assets and company equipment which
are in the Premises against fire hazards and related risks, loss due to
electrical faults, storm damage, water damage and Civil Liability, and to take
out any other insurance required on account of the Skechers activities.
At the first request of ProLogis, Skechers will allow inspection of the
policies.
The insurance taken by Skechers shall include a clause in which the insurers
undertake to notify ProLogis at least fifteen (15) days beforehand by registered
mail of any cancellation or termination of the insurance policy.
ProLogis and Skechers, as well as their insurers, mutually waive any right of
recourse they might have on the basis of the respective policies taken out
toward one another, toward any sublessees and toward any person admitted to the
Premises.
Skechers also waives any recourse which it might be entitled to exercise
pursuant to Articles 1721 and 1386 of the Belgian Civil Code. Skechers
undertakes to impose these obligations to any lessees and/or occupants.
If Skechers increases the risk in such a way that this will lead to an increase
of the insurance premium, it alone shall pay the increased premium arising from
it in relation to the insurance of the Premises.
11 Advertising Signs
If Skechers wishes to fix any advertising signs, it shall only do so at the
places assigned for that purpose by ProLogis on and around the Premises and it
must submit a design of this to ProLogis and have its written permission (which
shall not be unreasonably withheld), whereby the permission by ProLogis does not
affect the obligation on the part of CUSTOMER to acquire the necessary
permissions and permits for the proposed advertising signs from the competent
authorities.
Drilling in face brick and blue limestone is strictly prohibited.

 



--------------------------------------------------------------------------------



 



12 The State of the Premises at the Commencement of the Agreement
Before Skechers commences its occupation of the Premises, a “State-of-Delivery”
report will be agreed upon by the parties describing the current status of the
Premises as well as the way the Premises should be delivered at the end of the
Agreement period or any other agreed termination date of the Agreement,
including a list of improvements that do and do not need to be reinstated by
Skechers, subject to the provisions in Article 14. Any improvements by Skechers
are to be maintained by Skechers and are not an integral part of the Premises.
This “State-of-Delivery” report will be signed by Skechers and ProLogis on the
official delivery date of the Premises, tentatively scheduled on April 1, 2009,
and will be attached to this Agreement as Appendix 5.
13 Maintenance of the Premises
A. During the entire duration of the Agreement, Skechers will have to maintain
the Premises well and it will carry out any necessary repairs and work for its
own account as well as to ensure compliance with any new legislation or
regulation.
It will use and maintain the Premises with due care.
It will, inter alia, take care of all the maintenance work and repairs mentioned
in articles 1754 a.f. of the Belgian Civil Code, with the exception of the work
referred to in Article 14.
Apart from the obligations on the part of Skechers arising from the general
regulations of the Belgian Civil Code, Skechers will, inter alia, be responsible
for the following (without prejudice to the non-restrictive nature of this
enumeration):

  -   to maintain, repair and renew the interior paintwork and the interior    
-   decoration of the Premises.     -   to maintain, repair and, if necessary,
to replace the sanitary fittings,     -   the water faucets and any equivalent
appliances and fittings.     -   to properly maintain the water pipes, the water
outlets and sewer pipes,     -   emptying grease traps and protect them against
frost and, if necessary,     -   to unblock them.     -   to repair any damage
which is not directly the result of age or a     -   defective condition and, if
necessary, to replace them.     -   to repair and, if necessary, to replace the
wall pannelling, floors, all locks and electrical equipment.
 
to replace any broken windows, whatever the reason thereof (the costs hereof
shall, however, be covered by the insurance referred to in the first paragraph
of Article 10).
 
to maintain the heating and ventilation system and to repair any damage which is
not directly the result of age or a defective condition.
 
to clean the ventilation ducts and to have the chimneys swept.
 
to be responsible for maintaining the paving of the grounds forming part of the
Premises and keeping it at its original level.
 
To insure and properly maintain the roof of the Premises.

Skechers undertakes to submit to ProLogis the annual statement regarding the
maintenance of the heating and the ESFR Sprinkler system, as well as the annual
statement of the sweeping of the chimneys by an approved chimney sweeper.
To keep the certificate of the sprinkler system valid, Skechers shall at least
every two weeks start up the engine of the sprinkler pumps. The results of this
test must be added to the logbook belonging to the sprinkler system.
If Skechers fails to comply with the obligations which it must fulfill pursuant
to the Civil Code in general or pursuant to this article in particular and if it
does not remedy this failure within two (2) weeks of the written notice of
default by ProLogis, ProLogis, provided it has sent a letter to Skechers
containing a plan of the works (“bestek”) will be entitled to have the necessary
works carried out for the account of Skechers and to claim the repayment of all
costs incurred as a result of this. This does not affect any other right and
recourse of ProLogis toward Skechers under this Agreement or by law.
B. During the entire duration of the Agreement, Skechers will have to comply
with any statutory, administrative or any other applicable regulations. Skechers
will be responsible for any consequences arising from failure to comply with
these regulations.
C. Skechers will be liable for any loss due to an act or omission of Skechers or
due to any act or omission of any its representatives, employees and any persons
in general for which Skechers is liable by law.
D. On the date of commencement of this Agreement, the level of the land of the
Premises, including the front area pertaining to the Premises is at the original
level.
The maintenance of the aforementioned lands, the replacement of any damaged
parts of these lands and the maintenance of these lands at the original level
will be carried out for the account of Skechers.
14 Furnishing and Alteration Work
Skechers is entitled to fix partitions and lighting systems in the Premises and
to carry out small works and improvements necessary for or useful to its
activities.
Upon the termination of this Agreement, ProLogis may, at its own choice, keep
the partitions, lighting system, small works and improvements itself without any
compensation or payment to Skechers, or obligate Skechers to remove the
partitions, lighting system, small works and improvements and to return the
Premises to their original state, at the costs of Skechers.
If applicable Skechers shall provide ProLogis as soon as possible with a copy of
the post intervention files related to such works.
Significant alterations or work, in particular where they affect the structure
of the Premises, are not permitted, unless prior written permission has been
given by ProLogis. ProLogis will have to give the reasons for withholding its
permission. If ProLogis gives such permission, it will also immediately inform
Skechers, whether or not, upon termination of the Agreement, it will keep the
significant alterations or work subject to the permission. In the absence of
such decision by ProLogis, the significant alterations or work need to be
removed.

 



--------------------------------------------------------------------------------



 



15 Defects and Repairs
ProLogis is, for its own account, only responsible for the repair of any
structural defects of the Premises as meant in article 606 of the Civil code.
However, if it appears that any such defects are the result of a failure by
Skechers to perform its maintenance obligation or of any injudicious or
inadmissible use by Skechers or of any other reason which may be ascribed to
Skechers, Skechers will be responsible for the repairs.
If Skechers identifies a defect or any damage for which ProLogis is normally
responsible, even if it is caused by a third party, it must notify ProLogis in
writing of this situation promptly and not later than ten (10) days following
the discovery of the defect and/or damage.
If Skechers fails to notify ProLogis, it will be personally responsible for any
damage or loss resulting from this failure of notification.
Skechers will have to allow the performance of any maintenance and repair work,
considered necessary by ProLogis. It will not be entitled to any compensation,
such as a reduction of the Price or any other type of compensation, relating to
or resulting from such work, irrespective of the duration, even where it would
exceed 40 days.
All the costs arising from the alterations or adjustments of the Premises
ordered by a competent authority on account of a fact, an act or omission on the
part of Skechers will be borne solely and exclusively by Skechers.
16 The State of the Premises upon Termination of the Agreement
ProLogis and Skechers agree that, if and for whatever reason, this Agreement
terminates or ends, the “State of Delivery” report, as referred to in
Article 12, shall be leading and shall be the basis for a new inspection report
of the Premises. ProLogis will in the presence of Skechers draw up a new
inspection report of the Premises upon the release of them by Skechers, in order
to determine whether Skechers is responsible for any damages.
ProLogis will have this inspection report drawn up promptly after the
termination of the current Agreement. Such report shall indicate the damages in
the Premises for which Skechers is responsible and liable, as well as the
duration on non-availability of the Premises due to the required repair works.
In the event of disagreement on the contents of such inspection report, this
matter shall be submitted as soon as possible to an independent expert
specialized in real estate. This expert shall be appointed by the parties or,
failing agreement, at the request of either party by the President of the
Chamber of Commerce and Industries of Liège. The decision of the expert shall be
binding for both parties. The costs of the expert shall be equally borne by both
parties.
The transfer of the keys, in whatever form, upon or after the departure by
Skechers shall not at any time release or discharge Skechers of its obligations,
either in part or in their entirety in relation with the obligations of the
Skechers under this Agreement, and in particular with respect to possible repair
works or the non-availability of the Premises.
Upon its departure, Skechers shall pay any outstanding service charges.
Skechers shall have to leave the Premises well-maintained and clean at the end
or termination of this Agreement.
Skechers shall be liable for any damages to the Premises, due to an act or
omission on its part or due to any act or omission on the part of its
representatives, employees and of any persons in general for which Skechers is
liable by law or in accordance with this Agreement.
Next to the repair costs, Skechers will have to pay ProLogis any compensation
resulting from the unavailability of the Premises due to an act or omission for
which Skechers is liable pursuant to the preceding paragraph or because Skechers
has not vacated the Premises in due time. This compensation will be the
equivalent of the then valid Price due by Skechers for the period of
unavailability of the Premises, as determined between parties or by the expert.
17 Expropriation
In the event that the Premises, either in part or in their entirety, are
expropriated, Skechers will have no right of recourse against ProLogis. The
rights which Skechers asserts against the expropriating authority shall at not
time affect the rights which ProLogis shall have against the expropriating
authority.
18 Visits to the Premises/ For Rent or For Sale
ProLogis and its agent and representatives are authorized to visit the Premises
with a person appointed by Skechers, whenever necessary, subject to prior
notification (at least eight working days) to Skechers.
During the six (6) months before the termination of the Agreement or in the
event of any sale of the Premises, ProLogis is entitled to fix the necessary
advertising signs and announcements without excessively hindering the activities
of Skechers.
19 Terms of the Deed of Sale
Skechers explicitly states to be informed and that it is aware of and complies
with the terms of the Deed of sale dated June 6, 2001 between ProLogis and
Services Promotion Initiatives en Provence de Liège (SPI+) scrl, and Skechers
undertakes, for itself, any of its entitled parties and any of its successors
and assigns, to comply conscientiously with the provisions of this Deed of sale,
if applicable, articles two (2), three (3), four (4), five (5), six (6), seven
(7) and eight (8) of this Deed of sale, in so far as these are or can be
applicable to Skechers, and to ensure that these stipulations are also complied
with conscientiously by any third parties which may acquire a right of lease,
use or any other right to the Premises or the site.
Skechers shall indemnify and hold fully harmless ProLogis for any damage and/or
costs which may arise from a failure to comply with the aforementioned terms of
the Deed of sale. ProLogis declares that the Agreement is in compliance with
articles 2 up to 8 of the Deed of Sale, insofar as applicable.

 



--------------------------------------------------------------------------------



 



The articles 2 up to 8 of the above Deed of Sale set forth the following :
L’affectation économique grevant le bien vendu
Article deux.- Le bien faisant l’objet de la présente vente est grevé d’une
affectation économique, celle-ci devant être considérée comme une condition
essentielle de la cession consentie par la société « Services Promotion
Initiatives en Province de Liège ».
La notion d’affectation économique a été précisée dans le préambule.
L’interdiction de donner partiellement ou en totalité au bien, une autre
affectation, est absolue sauf ce qui est précisé ci-après.
L’obligation de construire sur le bien des bâtiments dans un délai déterminé.
Article trois.- L’acquéreur s’engage à édifier sur le bien faisant l’objet de la
présente convention dans un délai de deux ans un ensemble de bâtiments conformes
au plan d’implantation du dix-huit janvier deux mille un et approuvé par la
S.P.I. Cet engagement constitue une condition essentielle du présent acte de
vente. Sans préjudice au droit pour la S.P.I. d’exercer la faculté de rachat
visée à l’article 6, la S.P.I. pourra, en cas d’inexécution de cette obligation,
considérer la vente comme résolue de plein droit, et sans mise en demeure
préalable. En cas de résolution de la vente, la S.P.I. n’est tenue qu’au
remboursement du prix tel que stipulé à l’article 1, sans aucune majoration,
indemnité quelconque ni intérêt. L’acquéreur sera tenu de remettre le bien dans
l’état où il l’a reçu. La S.P.I. ne devra aucune indemnité pour des
améliorations ou plus-values apportées au bien par l’acquéreur et sera libre de
conserver le cas échéant, ces améliorations.
L’obligation d’exercer une activité économique déterminée
Article quatre.- L’acquéreur s’engage à exploiter dans l’immeuble à ériger sur
le terrain vendu, l’activité définie par les parties, de la manière suivante :
construction de halls, pour mise à disposition, par location ou vente, à des
entreprises.
Elle devra être conforme à la description plus détaillée qui en a été donnée par
l’acquéreur dans sa lettre du dix-huit février deux mille dans la mesure où les
termes de cette lettre ont été expressément acceptés par le Bureau Exécutif de
la S.P.I. en sa séance du dix mars deux mille.
Cette activité devra être pleinement exercée dans le même délai de deux ans
stipulé à l’article 3. L’acquéreur ou tout autre utilisateur du bien lui
succédant est tenu de demander l’autorisation préalable à la S.P.I. pour tout
changement significatif de l’activité exercée sur le bien vendu ou en cas de
cessation totale ou partielle de cette activité. Cet engagement constitue une
obligation essentielle du contrat.
La S.P.I. peut, le cas échéant, autoriser l’exercice d’une activité nouvelle
et/ou renoncer à la sanction prévue par le contrat. Cette autorisation
exceptionnelle et cette renonciation ne se présument pas et doivent faire
l’objet d’une décision expresse de la S.P.I.
Cession de la propriété ou de la jouissance du bien à un tiers
Article cinq.- L’acquéreur pourra céder tout ou partie de bien vendu, en faire
apport, le donner en location ou en transférer de toute autre manière la
propriété, l’usage ou la jouissance, avec l’accord préalable et écrit de la
société « Services Promotion Initiatives en Province de Liège » et sous la
condition d’imposer au nouvel utilisateur du bien, le respect intégral de la
présente convention. Cet accord devra être donné dans un délai de 15 jours
ouvrables à dater de la demande faite par l’acquéreur. A défaut, la S.P.I.+ sera
sensée avoir donné son accord sur la demande. La S.P.I. refusera ou acceptera la
cession de la propriété ou de la jouissance en fonction des objectifs définis au
préambule de la présente convention et des objectifs généraux poursuivis par
elle. La S.P.I. se réserve notamment le droit de contrôler si l’activité prévue
par le cessionnaire ou le locataire ou tout autre utilisateur nouveau, ne risque
pas de porter atteinte à la salubrité du parc industriel au sein duquel est
intégré le bien vendu et si cette activité s’intègre le cas échéant, dans le
programme d’implantation poursuivi sur ce site. Le contrat passé entre
l’acquéreur et le nouvel utilisateur du bien doit obligatoirement stipuler
l’engagement du nouvel utilisateur au bénéfice de la S.P.I. de respecter toutes
les clauses de la présente convention, relatives à l’affectation économique
grevant le bien vendu (article 2), à l’obligation de construire les bâtiments
dans un délai déterminé (article 3), à l’obligation d’exercer l’activité
économique déterminée par la convention (article 4), à la cession de la
propriété et de la jouissance (article 5) et à la faculté de rachat (article 6).
Ces clauses devront être intégralement reproduites dans la convention. Une copie
de celle-ci doit être soumise à la S.P.I. sans délai, dès le jour de la
signature. En cas de violation du présent article, l’acquéreur initial reste
solidairement tenu de toutes les obligations du contrat en cas de manquement par
le cessionnaire à ces obligations.
Faculté de rachat
Article six.- La société « Services Promotion Initiatives en Province de Liège »
ou la Région pourra, sur le pied de l’article 32 paragraphe 1 de la loi du 30
décembre 1970 sur l’expansion économique, modifié en ce qui concerne la Région
Wallonne par le décret du 15 mars 1990 publié au Moniteur Belge du 7 juin 1990,
racheter le terrain et/ou le bâtiment au cas où il ne respecte pas les autres
conditions d’utilisation. Le rachat s’opérera au prix du marché de l’immobilier.
En aucun cas, ce prix ne peut dépasser celui qui est fixé par les Comités
d’Acquisition d’Immeubles. Toutefois, moyennant l’accord de la S.P.I.,
l’acquéreur pourra revendre le bien, et dans ce cas, l’acte de revente devra
reproduire les clauses visées aux articles 2, 3, 4, 5 et 6.
La venderesse considérera comme exécutée l’activité économique telle que
précisée à l’article 4 des présente, par la mise en œuvre de tous les moyens
normaux et nécessaires ainsi que les efforts de promotion auxquels s’engage de
bonne foi l’acquéreur pour que la vente ou la location, le leasing et la mise à
disposition de l’immeuble décrit à l’article 3 intervienne dans les meilleurs
délais.
CONDITIONS Particulières
Articles sept.- Tout travail de nature à modifier le niveau du terrain faisant
l’objet de la présente vente ne pourra être effectué par l’acquéreur sans
l’autorisation préalable de la venderesse.
Article huit.- L’acquéreur s’engage à n’installer ou à ne laisser installer sur
le bien vendu que des enseignes ou panneaux publicitaires destinés à renseigner
sa raison sociale, son nom ou les produits fabriqués ou vendus par lui.
L’installation de cette publicité sera soumise à l’accord préalable de la
venderesse. L’acquéreur s’engage à maintenir en état de parfaite propreté les
parties non bâties de la parcelle.

 



--------------------------------------------------------------------------------



 



20 Environment and health
Skechers shall at all times use its best efforts to minimize the impact of its
activities on the environment and human health.
Skechers shall, both during the Agreement and afterwards, fully indemnify
ProLogis and hold ProLogis harmless for all damages and costs resulting from the
release by Skechers of harmful substances into the air, the water, the soil and
the groundwater, or from any activity which is harmful for the environment or
human health, including but not limited to (i) the fees and expenses for surveys
or other studies, preventive or remedying measures and for monitoring programs,
(ii) the decrease of the value of the Site, (iii) the loss of benefit of the
exploitation of the Site, (iv) liabilities towards third parties and/or public
authorities, (v) all penalties, interests, proceedings and fees of technical,
legal and financial experts.
Prior to the commencement of this Agreement, ProLogis has conducted a Phase I
Environmental Site Assessment, Industrial Park Hauts-Sarts-Milmort, ProLogis
Belgium II Sprl ProLogis Belgium III, V, VI Sprl, Avenue du Parc Industriel,
4041 Herstal-Milmort (Liège), Belgium (GEDAS, January 18, 2001, project. number:
11/15/1844) and the Geotechnical Site Investigation (GEDAS, March 7, 2001,
project number : 11/15/1844 — revision B) on the Site, for its own account. The
Assessment and the Geotechnical site Investigation (together ‘the GEDAS report’)
have been appended to this Agreement as Appendix 6. ProLogis shall have
established an update of the GEDAS report (of both the Assessment and the
Geotechnical site investigation) by GEDAS which will be communicated to Skechers
prior to the official delivery date of the Premises, as referred to in
Article 5, which will include drills on the Site and an examination of samples
of the soil and ground water of the Site evaluated on the basis of the Walloon
standards for the parameters for which such standards currently exist and on the
basis of the Flemish standards for the other parameters (the “Update report”).
This Update report will be attached to this Agreement as Appendix 7. The GEDAS
report and the Update report represent a legally appropriate survey and is
regarded a sufficient basis to describe the status of the soil and ground water
of the Site, agreed by ProLogis and Skechers.
Prior to the termination of the Agreement, Skechers will, at its sole expense,
order an accredited expert to carry out an exploratory soil survey on the Site.
If the results of this exploratory soil survey indicate that there are
concentrations of substances in the soil and/or the groundwater of the Site
exceeding the standards which apply on such date and/or which give cause to
further survey measures and/or soil decontamination, Skechers will have these
further surveys and soil decontamination carried out, for its own account.
Skechers will also compensate ProLogis for any damage which the latter may
suffer as a result of any soil and/or groundwater contamination exceeding the
contamination ascertained in ‘the GEDAS report’ and the Update report or as a
result of the survey and remediation measures carried out by Skechers for such
contamination
Skechers will make a reasonable effort to ensure that the survey and remediation
measures are carried out prior to the termination of the Agreement and interfere
as little as possible with the use of the Site.
21 Various clauses

  21.1   This Agreement contains the entire agreement of the parties hereto with
regard to the object to which it refers and contains everything the parties have
negotiated and agreed upon within the framework of this Agreement.         No
amendment or modification of this Agreement shall take effect unless it is in
writing and is executed by duly authorized representatives of the parties.      
  The Appendices to this Agreement form an integral part thereof and any
reference to this Agreement shall include a reference to the Appendices and vice
versa.         It replaces and annuls any agreement, communication, offer,
proposal, or correspondence, oral or written, previously exchanged or concluded
between the parties and referring to the same object.     21.2   Notwithstanding
any provision contrary to the present Agreement, neither party shall be liable
for a delay or failure to fulfill its obligations under this Agreement arising
from any cause beyond its reasonable control or arising from strikes, lockouts,
work stoppages or other collective labor disputes, insofar that the party
invoking the force majeure informs the other party as soon as reasonable
possible of the occurrence and the estimated duration and the termination
thereof, as well as an accurate description of the causes thereof. In case the
situation of force majeure has a duration of more than two (2) months, the other
party is entitled to terminate this Agreement in accordance with the terms of
this Agreement.     21.3   The parties acknowledge that they have required all
notices and legal proceedings provided for under the present Agreement, or
related hereto, to be drawn up in the English language, to the extent permitted
by rules of public policy relating directly or indirectly to these proceedings.
    21.4   If one or more of the provisions of this Agreement is declared to be
invalid, illegal or unenforceable in any respect under the applicable law, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected. In the case whereby such invalid,
illegal or unenforceable clause affects the entire nature of this Agreement,
each of the parties shall use its best efforts to immediately and in good faith
negotiate a legally valid replacement provision.     21.5   No failure or delay
of a party to exercise any right or remedy under this Agreement shall be
considered a final waiver thereof, nor shall any single or partial exercise of
any right or remedy preclude any other or further exercise thereof. The rights
and remedies provided in this Agreement are cumulative and not exclusive of any
rights or remedies provided by law.     21.6   If this Agreement is to be
registered, Skechers shall do so as soon as reasonably possible. A proof of
registration is to be submitted to ProLogis. The costs and possible penalties
resulting thereof are to be borne solely by Skechers.     21.7   The parties
acknowledge that they have required the present Agreement to be drawn up in the
French and the English language, both with equal value. The French version will
be used for registration purposes. The English version will be attached to the
French version as Appendix 8.

 



--------------------------------------------------------------------------------



 



22 Choice of Domicile
Any notifications and correspondence which must be addressed to the other party,
may be served in a legally valid manner at the following addresses :
for ProLogis : ProLogis Belgium III sprl, Park Hill, Building A, 3rd Floor, Jan
Emiel Mommaertslaan 18, B-1831 Diegem;
for Skechers : Skechers EDC, 159 Parc Industriel Hauts-Sarts, Zone 3, Avenue du
Parc Industriel, 4041 Herstal.
Except if agreed otherwise, any change of address can only take place within
Belgium. Any change of address must be notified by registered letter to the
other party, the new address being considered the official address for purposes
of this Agreement from the first business day following the sending of such
notice letter.
Notwithstanding the preceding, all notifications between Skechers and ProLogis
directly related to the Agreement shall be in the form of registered letters.
23 Competent Courts
In the event of any dispute relating to the conclusion, validity, the
implementation or the interpretation of this Agreement, the courts of Liège will
have sole and exclusive jurisdiction.
24 Applicable law
This Agreement shall be governed by and construed in accordance with Belgian
law.
25 Bank Guarantee
By way of security for the due performance by Skechers of its obligations under
the Availability Agreement, Skechers hereby gives to ProLogis a bank guarantee
at first demand issued by a first class European bank having an office in
Belgium and doing business in Belgium for an amount equal to the Price as
defined in the Availability Agreement for a period of three (3) months plus
service charges and plus VAT as determined and adjusted in accordance with the
terms and conditions of this Agreement.
When the Price in accordance with Article 4 is modified, the amount of the bank
guarantee will have to be adjusted in line with the annual adjustment of the
Price payments every year. It will have to apply to the entire duration of the
Agreement plus six months.
This bank guarantee shall only be released six (6) months after the expiry or
termination of the Availability Agreement, including its extensions.
The bank guarantee shall be part of this Agreement and shall be attached to it
as Appendix 9.
In the absence of the bank guarantee as at Commencement Date at the latest, this
Agreement will be null and void ipso iure without any further notice being
required or any legal proceedings to be started. If ProLogis should decide to
refer to the lack of the bank guarantee and thereby invokes the nullity of the
Agreement, all Price payments, charges and any other payments due to ProLogis
under this Agreement will nevertheless remain in force as a compensation due to
the unavailability of the Premises, without prejudice to any other compensation
ProLogis may claim.
Next to the bank guarantee, ProLogis obtained from Skechers USA Inc., a company
under the laws of the State of Delaware having its principal place of business
at 228 Manhattan Beach Blvd, Manhattan Beach, CA 90266, USA, a letter, attached
hereto as Appendix 10, pursuant to which the latter declares in favor of
ProLogis, including the successors in title of ProLogis, the financial soundness
and the complete observance by Skechers of its obligations under this Agreement.
This letter is essential for ProLogis for entering into this Agreement.
In the absence of the letter at signing date, this letter will be provided
within two weeks after signing this Agreement.
*
* *

 



--------------------------------------------------------------------------------



 



This Agreement was made out in quadruplicate in Milmort
Each party acknowledges to have received its original copy.
May 20th 2008

         
/s/ Gerrit Jan Meerkerk
 
For ProLogis Belgium III Sprl,
  /s/ David Weinberg
 
For Skechers,    
Gerrit Jan Meerkerk
  David Weinberg    

The following Appendices are part of this Agreement:

             
Appendices:
    1.     Situation Plan (02/06 6102 07-04-2008);
 
    2.     Building permit Application (E16256);
 
    3.     Plans and Specifications DC II / Outline specifications (May 2008);
 
    4.     List of services, supplies and site maintenance (09-Oct.-2007);
 
    5.     n/a
 
    6.     Gedas report;
 
    7.     n/a
 
    8.     n/a
 
    9.     n/a
 
    10.     n/a

 



--------------------------------------------------------------------------------



 



Appendix 1
Situation Plan

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763a55961398.gif]

 



--------------------------------------------------------------------------------



 



Appendix 2
Building Permit Application

 



--------------------------------------------------------------------------------



 



Walloon Region

     
Liège Directorate 1
  Liège — 7 July 2008
Town Planning Division
   
Rue Montagne Sainte-Walburge, 2
   
4000 LIÈGE
   
Belgium
   
 
   
Tel. +32 (0)4/224.54.11.
  REGISTERED LETTER
Fax +32 (0)4/224.54.66.
  S.P.R.L. PROLOGIS Belgium III
 
  J.E. Mommaerstlaan, 18
 
  1831 DIEGEM

Your Ref.: /
Our Ref.: E16256/BM/MRM
Encl.: 1 set of plans + notification
APPENDIX 12 — FORM G
PUBLIC INSTITUTIONS OR
STATE APPROVED ACTION AND WORKS
DECISION TO GRANT PLANNING PERMISSION
The Delegated Officer,
Considering the Walloon Code of Law for Town and Country Planning, and Heritage;
Considering the decree dated 11 March 1999 relating to environmental permission;
Considering Volume 1 of the Code of Environmental Law relating to the assessment
of the impact of projects upon the environment;
Whereas the private limited liability partnership S.P.R.L. PROLOGIS Belgium III
has submitted an application for planning permission relating to a property
located in HERSTAL (Liers), Avenue du Parc Industriel,
recorded in the land registry under no. 450 e2, g2,
and the purpose of which is the construction of an industrial hall
Whereas the full planning permission application was filed with the Delegated
Officer of the Directorate of LIÈGE 1 of the General Directorate for Town and
Country Planning, Housing and Heritage. The application was filed by post and
received on 15.05.2008;
Direction générale de l’Aménagement du territoire, du Logement et du Patrimoine
General Directorate for Town and Country Planning, Housing and Heritage
Main address: Rue des Brigades d’Irlande 1, B-5100 Namur • Tel.: 081 33 21 11 •
Fax: 081 33 21 10
www.wallonie.be • Freephone no. 0800 11 901 (general information)

 



--------------------------------------------------------------------------------



 



Our Ref.: E16256/BM/MRM   2/3

Whereas the property in question is recorded in the LIÈGE area plan approved by
the Walloon Region Executive Decree (A.E.R.W.) dated 26.11.1987 for trade &
industry activity and which has continued to apply to the aforementioned
property;
Whereas the project falls within the scope stipulated in Article 1, item 5 of
the decree dated 11 March 2004 relating to infrastructure accommodating business
activities;
Whereas municipal building regulations approved by the Executive Decree dated
05.09.1980 are in force throughout the municipal territory where the property is
located;
Whereas the planning permission application comprises an environmental impact
assessment notice;
Whereas the services stipulated below have been consulted on the following
grounds:

—   the Promotion Initiatives Service SPI+, whose opinion requested on
21.05.2008 and issued on 28.05.2008 is favourable;

  —   Whereas the project is located within an area of the SPI+;

—   the I.I.L.E., whose opinion requested on 21.05.2008 and issued on 16.06.2008
is favourable subject to conditions;

  —   on public safety grounds;

Whereas the opinion of the Municipal Council was requested on 23.05.2008 and
issued on 10.06.2008; and that its opinion is favourable subject to conditions;
     Taking into consideration the plans registered by my department on
28.03.2008;
     Taking into consideration the project consists of:

—   the construction of an industrial (storage) hall of 21,275 m2 as an
extension to an existing hall;

     Whereas the planning permission application does not relate to any project
featuring on the list decreed by the Government and which, given its nature, its
dimensions or its location, is subject to an environmental impact study, taking
into account the selection criteria stipulated in Article D.66 of the Code of
Environmental Law;
     Whereas the planning permission application is accompanied of an
environmental impact assessment notice, and that this notice is complete and
appropriately identifies, describes and assesses the direct and indirect impact,
and this in the short, medium and long term, of the project layout and
implementation upon humans, the fauna and flora; the soil, the water, the air,
the climate and the landscape; real estate and cultural heritage; the
interaction between the factors stipulated above;
     Whereas the planning permission application is not accompanied of an impact
study, that the authority is of the opinion that in view of the aforementioned
notice and of the plans, that taking into account the relevant selection
criteria stipulated in Article D.66, section 2, the project is not likely to
have any significant impact upon the environment;
     Whereas judging from the plans and the photographic report included in the
case file, the impact of the project upon the landscape is insignificant;
     Whereas the planned installation does not compromise the general intended
use of the area, nor of its architectural nature;

 



--------------------------------------------------------------------------------



 



Our Ref.: E16256/BM/MRM   2/3

And consequently,
DECIDES
     Article 1: The planning permission applied for by the private limited
liability partnership S.P.R.L. PROLOGIS Belgium III is granted subject to the
following conditions:
— To comply with the decision of the I.I.L.E. enclosed in the appendix;
— To request an inventory of the pavement, the alignment and the level as well
as information on the layout of the structures at least 60 days before the
estimated date of the start of the works, using the enclosed form. The applicant
should take note of the municipal rules and regulations concerning the
information on the layout of the structures in accordance with Article 137 of
the C.W.A.T.U.P. and the regulations concerning municipal fees for the
information on the layout of the structures;
— To provide ventilation for social premises in accordance with the standards in
force;
— To install an inspection chamber or an inspection hole at each junction and
change of direction in the drainage pipework;
— The access routes to the site must to be installed using a hydrocarbon road
covering that makes it possible to differentiate between the public area and the
private area;
— The pavement and the gutter system must not under any circumstances be removed
or modified;
— The soil originating from the terracing must be disposed of at an inert waste
sorting centre. It must not under any circumstances be used to backfill the
land;
     Article 2. — This decision is issued to the applicant and to the Municipal
Council of HERSTAL;
     Article 3. — The holder of the planning permission must notify the
Municipal Council and the Delegated Officer, and this by registered letter, of
the start of the works and of the permitted processes, at least eight days
before starting these works or processes.
     Article 4. — This planning permission does not dispense the holder from
applying for the compulsory authorisations or permits imposed by other
legislation or regulations.
Delegated Officer
     André DELECOUR
Director
Your contact: Bernadette MOTTET — Architect

 



--------------------------------------------------------------------------------



 



Our Ref.: E16256/BM/MRM   2/3

EXTRACTS FROM THE WALLOON CODE OF LAW FOR TOWN AND COUNTRY PLANNING, AND
HERITAGE
1) MEANS OF APPEAL
Art. 127. Section 6. The applicant and the municipal council can lodge an appeal
to the Walloon Government within thirty days from receipt of the decision from
the delegated officer or from expiry of the deadline stipulated in Article 127,
section 4, paragraph 2.
2) DISPLAY OF THE PLANNING PERMISSION
Art. 134. A notice stating that the planning permission has been issued must be
displayed on the land facing the highway and legible from the latter, and if
this relates to works, prior to the start of the site and throughout the entire
period of the works, or in other cases, starting from the preparatory work,
before the process or processes have been executed and throughout the entire
period of their execution. Throughout this period, the planning permission and
the attached case file or a certified true copy of these documents issued by the
municipality or the delegated officer must at all times be available to the
bodies referred to in Article 156 at the location where the works are executed
and the processes are performed.
3) EXPIRY OF THE PLANNING PERMISSION
Art. 87. Section 1. The planning permission expires if, within two years from
the date of issue of the planning permission, the beneficiary has not started
the works in any significant way. Section 2. The planning permission expires for
the remaining section of the works, if the latter have not been completed within
five years from the date of its issue, except if the works are authorised to be
executed in phases. In this case, the planning permission determines the start
of the deadline of expiry for each phase other than the first.
The planning permission expires ipso jure.
4) EXTENSION OF THE PERMISSION
Art. 87. Section 3. Upon application by the beneficiary of the planning
permission, the latter is extended for a period of one year. This application
must be lodged thirty days prior to the expiry deadline stipulated in
Article 87, Section 1.
The extension is granted by the Government or the delegated officer.
5) CERTIFICATION OF CONFORMITY OF THE WORKS
Art. 139. Section 1. The beneficiary of the planning permission must have the
condition of the property inspected for compliance with the planning permission,
and this at the latest within six months from expiry of the deadline stipulated
in Article 87, Section 2, or prior to any assignment. In the case of assignment
more than three years following an inspection, the assignor must ensure that the
property concerned is inspected for compliance with the planning permission
prior to the deed of assignment. However, an inspection is compulsory prior to
any assignment following a provisional inspection.
     Section 2. The inspection must be performed by an authorised certification
body, selected by the beneficiary of the planning permission or the assignor. If
the municipality has not received the town planning certificate of conformity or
the document containing the refusal of a town planning certificate of conformity
at the end of the six months following expiry of the deadline stipulated in
Article 87, Section 2, the Municipal Council or the body appointed by the
Municipal Council will automatically commission an authorised certification body
to proceed with the inspection.
In any case, the cost of the inspection will be borne by the beneficiary of the
planning permission or by the assignor.
6) SPECIAL PROVISIONS APPLICABLE TO GROUP STRUCTURES
Art. 126. When planning permission authorises several structures and if these
structures imply the creation of infrastructure and of communal equipment,
including water treatment equipment, the planning permission can make these
transformations subject to, and this free of charge or against payment, to
division, the creation of a long lease or rights to surface area, or a lease of
more than nine years, applicable to all or part of these properties:

1. A certificate issued in accordance with the terms and conditions stipulated
in Article 95, paragraph 1;

2. A deed of division drawn up by the notary stipulating the town planning
guidelines for all of the structures and the management methods of the communal
areas.

The planning permission must mention any possible phases of execution of the
structures and state the start of every phase.
N.B. LAYOUT
Please note Article 137 of the said Code of Law and therefore the necessity to
make contact with the municipality concerned.

 



--------------------------------------------------------------------------------



 



     
Our Ref.: E16256/BM/MRM
  2/3

Article 137. The planning permission can determine the order in which the works
have to be executed and the deadline within which the terms and conditions of
the planning permission have to be met. The start of the works relating to the
new structures, and this including the extended floor occupation of existing
structures, will be subject to an on-site statement of the layout performed by
the Municipal Council.

This statement will be recorded in an official report.

 



--------------------------------------------------------------------------------



 



Appendix 3
Plans and Specifications DC II/
Outline Specifications

 



--------------------------------------------------------------------------------



 



(PROLOGIS LOGO) [v56763a55961399.gif]
Outline Specification
SKECHERS DC 2 Milmort
Distribution Center/Warehouse:

Ø   Minimum clear height of 10.8 m   Ø   Steel building frame or concrete
building frame with wooden laminated beams design reference-period 50 years.   Ø
  General column bay spacing 22m x 12 m   Ø   2 Overhead doors, 4x 4,5 meter   Ø
  Certified ESFR K14 roof-net sprinkler system in warehouse   Ø   Loading docks
28 nos. electrically operated doors and levelers (6t dynamic load, l0t static
load), equipped with weather shelters and buffers, doors with vision panel.   Ø
  Loading pit (concrete) in front   Ø   3 no level access doors per fire
compartment   Ø   Minimum floor loading capacity of 5,000 kg/m2, and a rack leg
load of 6000 kg.   Ø   Average floor flatness of Zeile 4 (DIN 18202) — 5 mm
under 2m screed   Ø   Heating central gas heating to 18°C with outside
temperature -10°C   Ø   Abrasion resistance top floor according class MS 25,
Dutch code NEN 2743.   Ø   Minimum lighting level 150 Lux; average lighting
level 200 Lux, measured on 1 meter above floor before the installation of racks.
  Ø   Fire alarm and evacuation alarm, fire hoses, emergency lighting as per
regulations.   Ø   Insulation value of 2.5 for the roof and façade (Rc = 2.5
m2K/W)   Ø   Roof rainwater discharge through a pluvia system   Ø   Insulated
concrete panel plinth (height 2,25m) at loading docks (front façade) and at side
and back facades (height 3,75m)   Ø   Maximum air leakage of the warehouse
shell: 3 m3/h/m2   Ø   Concrete wheel guides to protect loading docks   Ø  
Crash protection poles for all dock doors, level access doors and sliding fire
doors. Crash protection for all vertical pipes and stairs in the warehouse.   Ø
  Per unit battery charge points with battery charge electrical connection
point:

  -   5 outlets 3*400V/32A (excluding equipment)     -   5 outlets 240V/16A
(excluding equipment)

Ø   Windows in front on mezzanine level, see drawing architect.   Ø   3 fire rf
1/2 hr, doors 3.8 x 4.85 m in fire wall, according to local regulation.   Ø  
Mezzanine floor above loading docks, depth 9.45 meter deep and a floor load
capacity of 400 kg/m2.   Ø   Transformer and switch room by DC1 existing
building.   Ø   Water supply sprinkler by existing installation.   Ø   Sprinkler
pump and room according to regulations   Ø   Restroom/ canteen on mezzanine.   Ø
  A grey water system to be installed for re-use of rain water for flushing
toilets and irrigation   Ø   Employee entrance in side wall under mezzanine   Ø
  Guard house between truck entrance and truck exit including new entrance
trucks see drawing architect.   Ø   Fire alarm and evacuation alarm, fire hoses,
emergency lighting as per regulations.

 



--------------------------------------------------------------------------------



 



(PROLOGIS LOGO) [v56763a55961399.gif]
Site/Exterior

Ø   2 m high security fencing and manually operating sliding gates.   Ø  
Loading pit is suitable for incoming and outgoing standard European trucks
according to EVO advice   Ø   Landscaping as required   Ø   Concrete brickwork
paving with heavy-duty 100 mm in truck zone, 80 mm in passenger vehicle areas.  
Ø   Ample car parking and truck on site (in front of building, see drawing
architect)   Ø   The front of the façade of the truck court has an average
lighting to 10 Lux   Ø   Outside lighting: Roads and parking               20
Lux

Loading area and entrance   75 Lux
@ProLogis, May 2008

2



--------------------------------------------------------------------------------



 



Appendix 4
List of Services, Supplies and
Site Maintenance

 



--------------------------------------------------------------------------------



 



List of Supplies and Services for the rented property

      Component   Frequency
Doors
   
 
   
* Inspection and maintenance of dock equipment (overhead doors, levellers,
shelters)
  1x p.a.
* Maintenance of exterior door and window furniture
   
 
   
Grounds
   
 
   
* Maintenance of paved areas
  1x p.a.
* Clean channels, pump sumps, Inspection chambers and outlets, flush through
foul water sewer
  1x p.a.

and clean settlement tank
  2x p.a.
including: removal of waste in an environmentally sound manner
   
* Preventative maintenance of electric sliding gates and turnstiles on site
  1x p.a.
* Maintenance of green areas
  N/A
* Sweep whole site
  N/A
* Barriers/outdoor lighting
  N/A
 
   
External walls
   
 
   
* Clean external walls and claddings of warehouse, offices + guardhouse
  1x/3. years
* Clean external walls and claddings of offices 1x p.a. after first cleaning
  1x p.a.
* Clean glazing
  N/A
 
   
Paintwork
   
 
   
* Touch up interior paintwork
  1x p.a.
 
   
Roof surfaces
   
 
   
* Check roof safeties
  N/A
* Clean roof surfaces
  2x p.a.
* inspect roof (payable by owner)
  N/A
 
   
General structural
   
 
   
* Minor structural maintenance, split between several visits per year (max. 3)
  1x p.a.
* Preventative maintenance of fire shutters
  1x p.a.
* Preventative maintenance of (interior) sun shading
  1x p.a.
 
   
Lift systems
   
 
   
* Regular maintenance of lift systems in accordance with regulations
  N/A
* Testing of lift systems in accordance With regulations
  N/A
 
   
Building maintenance systems
     
* Regular maintenance of building maintenance systems in accordance with
regulations
  N/A
* Testing of building maintenance systems in accordance with regulations
  N/A
 
   
Plumbing and HVAC systems
   
 
   
* Preventative maintenance of plumbing and HVAC systems
  N/A
System components:
   
* Boiler systems
   
* Switching cabinets and control equipment
   
* Air conditioning systems
   
* Gas-fired air heaters
   
* Cooling systems (split systems and/or refrigeration equipment)
   
* Tempering valves, motorised valves, valves, filling and drain cocks
   
* Circulating pumps, pressure expansion tanks, non-return valves, safety devices
   
* Air humidifiers
   
 
   
* Jobs to be performed:
   
* Inspection and maintenance of equipment installed
  1x p.a.
* Check filters (cean, replace)
  1x p.a.
* STEK / F gases decree inspections of refrigeration equipment and airco
  2x p.a.
* Periodic inspection of heating equipment under Environmental Management Act
  1x/2 years
 
   
* including consumables such as air filters (1x p.a.), drive belts, lubricants,
cleaning agents, paint, Indicator lamps, screw fuses up to 25A, ionisation /
ignition pins
  N/A
* Fix faults
   
* Use lifting platform
  N/A

 



--------------------------------------------------------------------------------



 



List of Supplies and Services for the rented property

      Components   Frequency
Sanitary installations
     
* Preventative maintenance of sanitary installations, installation components:
  1x p.a.
* Toilet, basin, shower, utility sink and urinal combinations
   
* Fire hose reels
   
* Electric water heaters, gas water heater
   
* Wash troughs
   
* Fire hydrant systems
   
* Eye showers
   
* Pantries
   
* Rainwater outlet and emergency, overflow, outlets
   
* Duborain systems
   
* Fire hydrants including flow meters
   
 
   
Electrical systems
   
 
   
* Preventative maintenance of electrical systems with a hour response time
  1x p.a.
System components:
   
* Electrical system
   
* Emergency lighting system
   
* Lightning protection
   
* Barrier system
   
* Intercom system
   
* Evacuation alarm system
   
* Surcharge for reducing response time to 4 hours
  All year round
 
   
* Thermographic Inspection of electrical system
  1x/3 years
* Replace fluorescent tubes in racking warehouse
  1x/8 years
* Replace fluorescent tubes in other warehouse locations
  1x/5 years
* Systems/equipment installed by tenant, e.g. security systems,
  N/A
access control systems, Internal turnstiles, battery chargers, wrapping
machines,
  N/A
additional compressors, equipment in ESD room, etc.
  N/A
 
   
Sprinkler system
   
 
   
* Preventative maintenance of sprinkler system
  1x p.a.
* Test sprinkler system on fortnightly basis as per regulations
  26x p.a.
* Replace gaskets in alarm valves
  1x/3 years
* Preventative maintenance of sprinkler control panel
  1xp.a.
* Replace batteries in sprinkler control panel
  1x/3 years
* Preventative maintenance of sprinkler pump set
  1x p.a.
* Replace oil and filters on sprinkler pump set
  1x p.a.
* Replace gaskets, thermostat etc.
  1x/2 years
* Replace hoses and V belts
  1x/6 years
* Major overhaul of pump set
  1x/12 years
* Check condition of clean water tank
  1x/15 years
* Inspection of sprinkler system by inspection bureau
  2x p.a.
* Preventative maintenance of fire doors
  1x p.a.
* Preventative maintenance of smoke vents
  1x p.a.
 
   
Leglonella
   
 
   
* Produce leglonella control plan
  N/A
* Perform checks detailed in legionella control plan
  N/A
 
   
Environment
     
* Take air and/or contact samples for checking indoor environment
  excluded
 
   
General
   
 
   
* Gas
   
* Water
   
* Electricity
   
* Waste removal
   
* Pest control
   
* Telephone
   

 

*   Component if applicable; specific in-house components may be added.   *  
Final frequency to be set in line with use and business process.   *   Service
level may be extended by mutual agreement (based on Article 16 of the General
Terms and Conditions)

Date: 9 October 2007

 



--------------------------------------------------------------------------------



 



Lease Prologis DC II
Appendix 6:
Gedas Report

 



--------------------------------------------------------------------------------



 



     
 
  GEDAS NV
 
  Clara Snellingsstraat 27
 
  2100 ANTWERPEN-DEURNE
 
  Tel 03 360 83 00
 
  Fax 03 360 83 01
ProLogis BV
  E-mail: info@gedas.be
Capronilaan 25-27
   
1119 NP Schipol-Rijk
   
 
   
The Netherlands
   

     
 
  Deume,
23th September 2002
 
   
 
  Contact:
kpeperstraete@gedas.be
mclerinx@gedas.be
 
   
Project:
Phase I Environmental Site Assessment
ProLogis Belgium II Sprl
Avenue du parc industriel
Industrial Park Hauts-Sarts-Milmort
  Our Ref.:
11/15/002415

Direct line:
0032/3/3608395
 
   
Final Report:
Update
Phase I Environmental Site Assessment
  Direct fax:
0032/3/3608394

Client:
ProLogis BV
(ABX LOGO) [v56763a55961a1.gif]
ISO 9001 gecertificeerd voor:
Adviesvertening, studie en ontwerp van gebouwen, infrastructuur, milieu en
ruimtelijke ordening
 

 



--------------------------------------------------------------------------------



 



CONTENT

              Page  
1 INTRODUCTION
    5  
 
       
1.1 Background — Purpose of the Report
    5  
1.2 Scope of Work/Methodology
    5  
1.3 Planned Land Use of the Site
    6  
1.4 Limitations of Investigation/Disclaimer
    7  
 
       
2 PROPERTY DESCRIPTION AND ENVIRONMENTAL SETTING
    8  
 
       
2.1 The Property
    8  
2.1.1 Property Description and Location
    8  
2.1.2 Current Property Use / Site Operations
    10  
2.1.3 Previous Property Use
    14  
2.1.4 Summary of Property History
    15  
2.2 Environmental Setting
    16  
2.2.1 Geology
    16  
2.2.2 Hydrogeology
    16  
2.2.3 Hydrology
    17  
2.2.4 Topography
    17  
2.2.5 Previous Investigations
    17  
2.2.6 Environmental Sensitivity
    18  
2.2.7 Planning Applications
    19  
2.2.8 Current Surrounding Uses
    19  
2.2.9 Previous Surrounding Uses
    20  
2.2.10 Statement of Property Sensitivity
    20  
2.2.11 Site Access and Traffic
    21  
2.2.12 Utilities
    21  
 
       
3 REGULATORY / GOVERNMENTAL AGENCY INQUIRIES
    22  
 
       
3.1 Environmental Law
    22  
3.1.1 Environmental impact assessment
    22  
3.1.2 Admission to environmental information
    23  
3.2 Environmental Law Concerning Specific Environmental Sectors
    23  
3.2.1 Exploitation of dangerous or unhealthy activities
    24  
3.2.2 Protection of the surface water
    24  
3.2.3 Protection and exploitation of groundwater and drinking water
    24  
3.2.4 Protection of air
    24  
3.2.5 Noise abatement
    25  
3.2.6 Soil protection
    25  
3.3 Environmental Management System
    25  
3.4 Sitescope Report
    26  
3.5 Sitefile Directory
    26  
 
       
4 RESULTS OF WALK-OVER INSPECTION
    27  
 
       
5 ENVIRONMENTAL RISK ASSESSMENT
    28  

      Date: 23th September 2002   Page: 2/44

 



--------------------------------------------------------------------------------



 



      Page  
6 CONCLUSIONS AND RECOMMENDATIONS
    29  

      Date: 23th September 2002   Page: 3/44

 



--------------------------------------------------------------------------------



 



APPENDICES

     
1.
  Site Photographs
1.1.
  Site photograph
1.2.
  Aerial photograph
 
   
2.
  Plans and Charts
2.1
  Location site
2.2
  Location borings
2.3
  Location current and future buildings
2.4
  Measurement plan
2.5
  Location photographs
2.6
  Location heating equipments
 
   
3.
  Documents
3.1.
  Cadastral map
3.2.
  Soil investigation
3.3.
  Groundwaterdata
3.4.
  Industrial zoning
3.5.
  Building permit
3.6.
  Reaction of municipality of Herstal
3.7.
  Correspondence with the archeological authorities
 
   
4.
  Environmental Report Tick List

      Date: 23th September 2002   Page: 4/44



 



--------------------------------------------------------------------------------



 



1 Introduction
1.1 Background — Purpose of the Report
GEDAS, member of the ARCADIS-group, was commissioned by ProLogis on behalf of
Prologis Belgium II S.p.r.1. (“ProLogis”) on August 15, 2002 to perform an
update of a Phase I Environmental Site Assessment (Phase I ESA) of a Site in
Liège, located near the Avenue du Parc Industriel, 4041 Herstal-Milmort (Liège),
Belgium (“the Site”).
The contract is based on the ARCADIS proposal 2002.M5662 from August 14, 2002.
Representative photographs of the site / site inspection findings are attached
in appendix 1; an overview map is shown in appendix 2.1.
Although no soil investigation is included in a Phase I Site Assessment, based
on the ASTM practice, an investigation has been conducted in August 2002 and is
added in appendix 3 (3.2.).
1.2 Scope of Work/Methodology
ARCADIS GEDAS already performed a Phase I Environmental Site Assessment of the
site located near the Avenue du Parc Industriel, 4041 Herstal-Milmort in
October-November 2000. This assessment did not identify any non-compliances with
the environmental legislation. No further investigation was required by the
environmental authorities.
This above described assessment was updated. The update was carried out to
define the present environmental condition of the site and to identify potential
sources of environmental liabilities.
The main objectives for this update are to acquire an understanding of any
changes in the current situation compared with 2000 and liabilities with regard
to:

  •   actual and previous use/site history;     •   soil and groundwater;

      Date: 23th September 2002   Page: 5/44

 



--------------------------------------------------------------------------------



 



  •   general environmental setting;     •   surrounding land use and potential
impacts on the site;     •   legal requirements, permits;

The Phase I ESA is based upon the following activities:

•   Record review: review of available information related to the former and
present uses of the location and adjacent properties.   •   Site reconnaissance:
a visit to the property to investigate the Site and surrounding properties.   •
  Interviews with current owners and with the government   •   Preparation of a
written Phase I Environmental Site Assessment report, with a summary of GEDAS’s
conclusions and recommendations.

1.3 Planned Land Use of the Site
In 2000 the investigated site (app. 15.5 ha) was free of any construction and
was used as arable ground (mainly for cereals).
In 2001 the land was divided in 2 pieces (Lot I and Lot II) with each a surface
of app. 8 ha. On one of these parcels (Lot I) a building (Lot I, Phase I) has
been constructed. ProLogis plans to rent out this new constructed building.
Therefore the investigation (Phase I ESA and limited soil investigation), only
considers this part of the parcel with the building on.
Extensions to the buildings are foreseen in the near future. A second part of
this building will be constructed in the future years (Lot I, Phase II) (cf.
appendix 2).
The existing buildings and planned buildings are shown in appendix 2.3. The
logistics hall and the office were at the time of site inspection not put into
use(22/08/2002).

      Date: 23th September 2002   Page: 6/44

 



--------------------------------------------------------------------------------



 



1.4 Limitations of Investigation/Disclaimer
The Phase I Environmental Site Assessment (ESA) was performed by GEDAS in
conformance with the scope and limitations of the American Society of Testing
Materials (ASTM) standard practice for Phase I Environmental Site Assessments (E
1527-00) and the Master Services Agreement for consulting with ProLogis European
properties Fund, ProLogis Trust, ProLogis B.V. or any of its European affiliates
and subsidiaries, agreed and accepted on 4 November 1999.
The Phase I ESA comprised a site visit on August 22, 2002. The site inspection
was conducted by Mr. Herwig Teughels and Mr. Kristof Peperstraete. The desk
study was performed by Ms. Marleen Clerinx. The desk study comprised a limited
review of existing documentation as well as confirmation of regulatory
compliance from provided/presented permits or revision protocols and the
interpretation of information on the environmental setting of the area in wich
the site is located.
The results, findings, conclusions, and recommendations provided in this Phase I
Environmental Site Assessment report are based on the conditions that were
observed during the Site inspection, the review of past occupancy history of the
location and information asked for by several authorities provided.

      Date: 23th September 2002   Page: 7/44

 



--------------------------------------------------------------------------------



 



2 Property Description and Environmental Setting
2.1 The Property
2.1.1 Property Description and Location
The Site is located in an industrial zone (cf. appendix 3, 3.4.) in
Herstal-Milmort (“Parc d’activités économiques de Hauts-Sarts”), app. 6 km
northeast of the city centre of Liège, along the E313 highway Liège-Hasselt
(Exit 34) and the A601 (see Site Map, appendix 2).
 
The nearest houses are situated at a distance of approximately 0,5 km at the
northeastern site of the Site. Public transport facilities are present.
The surrounding streets are well maintained and new streets are under
construction in other parts of the industrial zone.
The railway station of Herstal is situated at 1,5 km from the Site. At 11,5 km
from the site, the airport of Liège is located (in Voroux-Goreux) and the
airport of Maastricht is located at app. 46 km.
The investigated part of the site comprises an areal extent of app. 4 ha, of
which the logistic hall covers ca. 22.450 m2. The future attached building (Lot
I, Phase II) covers also 22.450 m2 according to the reviewed plans.
A transformer building (approx. 6 m2) is located on the northwestern side of the
site. A gas main station is located near the main entrance of the site.
Approx. 20.000 m2 are sealed traffic- and parking areas.
A detailed topographical site survey was carried out in 2001. No final detailed
topographical survey (levels) was recieved. The actual buildings show no
deviation to the planned building location and size according to the received
information from ProLogis.

     
 
   
Date: 23th September 2002
  Page: 8/44

 



--------------------------------------------------------------------------------



 



The buildings were constructed in the year 2001-2002. No business operations
were started. The first tenants will enter the building 15th September 2002. The
site layout maps are attached in appendix 2.

     
Land Register Identification:
  Avenue du Parc Industriel
 
  4041 Herstal-Milmort (Liège)
Owner of the properties:
  ProLogis Belgium II Sprl
Address:
  Capronilaan, 25-27
Town/city:
  Schiphol-Rijk
Country:
  The Netherlands
Postal code:
  1119 NP
Managing Director
  Ko Nuiten
Contact person:
  Zuzanna Eskinasi
Telephone:
  +31/206.556.639
Fax:
  +31/206.556.600
 
   
Officially responsible persons
   
For environment:
  none required
for (waste-)water:
  none required
for waste:
  none required
for hazardous transports:
  none required
for health and safety:
  none required
for fire protection:
  none required
 
   
Certification:
  Not applicable
At actual location since:
  Not applicable — still a vacant building
Significant changes:
  agricultural use until approx. 2001
 
  2001 till 2002 construction of building (Lot I, Phase I)
 
   
Business activities:
  Not applicable — Untill now no activities have been executed on the
investigated site
 
   
Number of employees:
  Not applicable
Administration:
  Not applicable
Storage / production:
  Not applicable

     
 
   
Date: 23th September 2002
  Page: 9/44

 



--------------------------------------------------------------------------------



 



     
Working hours:
  Not applicable
 
   
Buildings rented out
   
to external companies:
  none
Rented buildings:
  none

2.1.2 Current Property Use / Site Operations
The Site is classified as an industrial area allowing non-polluting industrial
activities. Zone 3 of the industrial parc in which the Site is located, allows
only transportation and transport-related activities since this zone is
specified as “parc industriel pour les logistics”. The entire surface of this
Industrial Zone 3 is app. 121 ha.
The land studied in 2000 covered approximately 15,5 ha. The whole Site was at
the time (2000) owned by S.P.I. (Services Promotion Initiatives en Prov. de
Liège, Rue Lonhienne, 14 in 4000 Liège).
This site was in 2001 divided in 2 parts (Lot I and Lot II) of each app. 8 ha.
ProLogis bought one of both sites in June 2001 (Lot I). The other part is still
property of S.P.I.
 
Lot I was divided in two pieces : Lot I, Phase I and Lot I, Phase II. Each Phase
covers approximately 4 ha. Only Phase I is included in this investigation.
The Site of interest (Lot I, Phase I) covers approximately 4 ha. A building of
app. 22.450 m3 had been constructed. No electrical towers and overhead power
lines are located on the site. Along the southern property border three
electrical towers are present.
The cadastral data from Lot I are known as :

•   community of Herstal, Division 6, Section A, cadastral parcel 620 a (27.529
m2)   •   community of Herstal, Division 7, Section A cadastral parcel 450 b2
(40.548 m2)   •   community of Herstal, Division 7, Section A cadastral parcel
450 c2 (9.576 m2)   (cf. appendix 3.1.).

One big distribution facility/warehouse with an office department is located on
Site.

      Date: 23th September 2002   Page: 10/44

 



--------------------------------------------------------------------------------



 



The current site operation (empty building) is not qualified as of any
environmental concern according to the results of the site visit, data review
and according to verbal statements of the authorities. Specific operation
permits beyond the general construction are not required at this time.
2.1.2.1 Electricity, Transformers
The plant’s electric system is connected to the public supply net (Idea, in the
past Electrabel). No PCB containing transformers or capacitors are in use on
site as far as noticed during the site visit. This was confirmed by ProLogis.
The site operates 1 transformer in the transformer-station located near the
sprinkler installation (see map in appendix 2.2); the power output is 630 kVA.
2.1.2.2 Water Management
Water Supply
The potable water supply of the Site is partly provided by the S.W.D.E. (Société
Wallone des eaux) and the C.I.L.E. (Compagnie Intercommunale Liègois des eaux).
This water concerns sanitary and drinking water. A sprinkler basin (capacity 550
m3) is present on the site (southwestern area of the location).
Sewer System / Waste Water
The site’s sanitary waste water and storm water is collected separately in the
site’s sewer system and conveyed to the new public sewage system. The internal
sewer consists of PVC-pipes.
The site does not operate a water / oil separator (not required); production
waste water generating processes are not carried out at this time. Sanitary
water is headed via a degreaser towards the sewer system.
2.1.2.3 Heating Units
The site operates a natural gas fueled heating system consisting of:

      Date: 23th September 2002   Page: 11/44

 



--------------------------------------------------------------------------------



 



•   a heating circuit with a boiler unit (Ø 160) in the administration building
(Firm Elco Klöcler) Two heating rooms are present. The equipment in the offices
consist of Radson radiators.   •   16 modern heating radiators type Reznor in
the logistic halls.

The radiators in the logistic halls should periodically be supervised by a
certified chimney sweep company.
The location of the boiler unit in the administration building is shown in
Appendix 2.6.
2.1.2.4 Heating Oil
The site does not operate a heating oil fueled system.
2.1.2.5 Natural Gas
There is a natural gas pipeline (Association Liégois de gaz (A.L.G.) and
Distrigas) and a sewage draining system. Electrical power is provided by A.L.E.
(Association Liégois d’léctricité).
2.1.2.6 Underground Storage Tanks (USTs)
At the site, no underground storage tanks are noticed. No visit was executed
inside the building, only the exterior part.
2.1.2.7 Aboveground Storage Tanks (ASTs)
At the site, besides the water tank (550 m3), no aboveground storage tanks are
noticed. No visit was executed inside the building, only the exterior part
2.1.2.8 Fuel Station
No fuel station or battery loading stations are noticed on site.

      Date: 23th September 2002   Page: 12/44

 



--------------------------------------------------------------------------------



 



2.1.2.9 Storage of Chemicals
Nowadays the activities of the site do not (yet) comprise the use, storage
and/or handling of hazardous materials and materials of environmental concern.
According to the owner of the site, no spills or accidents occured till date
during the building of the hall.
2.1.2.10 Emissions to the Atmosphere
In the future due to the gas heating / boiler exhausts, emissions will be
generated on the site. At this time no air emissions are present on site.
2.1.2.11 Noise, Vibration and Odor Nuisance
Up till now the site does not operate heavy noise generating machinery leading
to external noise emissions above the permitted emission values for industrial
areas nor generating relevant vibrations.
No complaints occurred during the building of the warehouse.
The truck traffic to and from the ProLogis- site will not pass designated
residential areas. Since the site entrance as well as the loading / unloading
areas and internal traffic zones are not neighbored by housing areas, truck
traffic generated noise emissions are unlikely to be a nuisance in the future.
Odor emitting processes do not occur at the site.

      Date: 23th September 2002   Page: 13/44

 



--------------------------------------------------------------------------------



 



2.1.2.12 Waste Materials
The site (empty building) produces no hazardous commercial waste (packaging
material, cardboard, plastic foil etc.) or normal office waste.
2.1.2.13 Potentially Contaminated Building Materials
Asbestos Containing Materials (ACM)
ACM has not been identified during the inspection of the recently constructed
building and is not present according to the owner and the reviewed construction
documents (i.e. installation of ACM in new buildings is forbidden according to
the applicable Belgian legislation).
PCB
The site does not operate PCB-containing transformers according to the owner;
PCB-containing earth cables have not been installed.
2.1.2.14 Radioactive Materials
Prologis has not been using or storing radioactive materials.
Ionization-smoke-detectors containing radioactive substances are not used on the
site.
2.1.2.15 Other Contaminated Building Material
During the site visit, no contamination of building materials has been observed
(new building).
2.1.2.16 Health & Safety
Dangers to the public could not be detected at this time. The site is not in
possession of an emergency plan at this time. No plan is required at this time.

      Date: 23th September 2002   Page: 14/44

 



--------------------------------------------------------------------------------



 



 
2.1.2.17 Fire Protection
The municipal fire prevention revised the application for the building permit
(prior to the start of the construction of the building) and imposed some rules
concering fire protection.
According to the reviewed permit the following rules should be followed :

•   Implantation : A connecting road should be present for the intervention
vehicles (fire department, ambulance ,...) This road should be 4 m long and
should be located at a distance of 2 m from the building. This has been
fulfilled.   •   Structure : Rf-value (fire resistance) 1/2 h, electricity
should be controlled by a recognized expert, the safety exits should be clearly
marked, pictograms must be applied, an alarm should be installed   •   Fire
protection : The site must be equipped with sufficient hose reels. The whole
building must be reached with one jet of water. A proposal with the implantation
of the fire extinguishers for the whole building complex must be transferred.
Two Fire extinguishers based on water must be installed on each officelevel.
Four CO2 fire extinguishers must be installed on specific sites on the location.
The installation of automatic fire / smoke detectors and a sprinkler system is
required. An aboveground hydrant should exists (possible to supply 60 m3/hour,
during 2 hours).

Should future storage and handling of large volumes of combustible/flammable
materials or an expansion of the halls result in an increase of fire risk, than
an upgrading of the present fire prevention / fire fighting installations would
be required.
2.1.3 Previous Property Use
The site was used for agricultural purposes until 2000-2001. Mainly cereals and
maize were grown on the land. An aerial photograph ordered by the firm
Eursosense showed that in 1985 no activity was present on the site.

      Date: 23th September 2002   Page: 14/44

 



--------------------------------------------------------------------------------



 



2.1.4 Summary of Property History
Besides the above mentioned previous use, the site development till date
comprises the construction of the present logistic hall and related
administration- / service building in 2001-2002. On the 15th of September, new
tenants will enter this buildings.
2.2 Environmental Setting
2.2.1 Geology
The geology of the location can be schematised in the following way:
The site of investigation is situated in the wide valley of the Meuse.
Immediately below surface, Quaternary river deposits occur. These can consist of
gravel (Pleistocene Meuse terraces) and a mixture of sand, silt and clay
(Holocene Meuse deposits).
Below these recent layers, the Paleozoic basis occurs. At the location the top
is formed by deposits of Westphalian and Namurian (late Carboniferous) age.
These consist of sandstone and schist, alternated with coal beds. Underneath,
the Visean and Tournesian limestones occur. The underlying Devonian beds consist
of alternating thick limestone and sandstone layers. The basis of the Paleozoic
layers is formed by metamorphous schist and kwartsite of Silurian and Cambrian
age.
Potential aquifers in the region are formed by the Meuse gravel deposits, and
the Paleozoic limestones in which secondary porosity was created by karstic
phenomena.
2.2.2 Hydrogeology
According to Mr. Lalleman d’Herstal (2000) it is not possible to abstract
groundwater at this location. This is due to the presence of sandstone, schists,
limestone and coal beds in the subsoil. The groundwater level of the first
aquifer should only be situated at 118 m-gl in the Houiller. However in this
formation some sandstone layers can be present with a thickness of 20-30 m. It
is impossible to abstract water from the sandstone layers.

      Date: 23th September 2002   Page: 16/44

 



--------------------------------------------------------------------------------



 



We asked once more for the groundwater abstraction within a radius of 2 and 5
km. Four active abstractions (undrinkable) are present within a distance of 2
km. Two non-active groundwater abstraction wells are present within a distance
of 2 km. One potentially polluating activity is present within a distance of 2
km : Axima S.A.. The data are presented in appendix 3 (3.3.).
2.2.3 Hydrology
Rainwater is collected on the site and conveyed into the public sewage system
(separation rainwater — discharged waste water). The only surface water bodies
of importance for the Site are the river called the “Meuse (de Maas)” and the
Albert canal, both located approximately 6 km to the east of the Site. The
direction of the groundwaterflow can not be determined based on present data.
The Site is located in an area with problems with respect to rainwater. The soil
in this area is very impermeable, which makes it very hard for rainwater to
infiltrate in the soil. This was obvious during the site visit as the soil was
very swampy after a downpour. A big pond was visible on the southeastern site.
2.2.4 Topography
The topography of the Site slopes from the southeast to the northwest. On the
site of Weerts a pile of soil was visible. No information concerning the origin
of the ground was given. Probably the soil is originating from Weerts.
2.2.5 Previous Investigations
In the past GEDAS carried out an environmental and geotechnical investigation in
the current investigation area and on the neighbouring site.
According to the reviewed files provided for the Phase I Environmental Site
Assessment, GEDAS produced the following reports for the site and the
neighbouring site:

•   Measurement plan dated 6th November 2000, 03/3043 (neighbouring site)   •  
Measurement plan dated 6th of January 2001, 11/11/1844

      Date: 23th September 2002   Page: 17/44

 



--------------------------------------------------------------------------------



 



•   Phase I Environmental Site Assessment; dated 5th October 2001, 03/3043
(neighbouring site)   •   Phase I Environmental Site Assessment; report
11/15/1844 dated 18th January 2001, 11/11/1844   •   Geotechnical site
investigation dated 29th November 2000, 03/3043 (neighbouring site)   •  
Geotechnical site investigation dated 23th January 2001, 11/11/1844   •   Soil
investigation dated 9th October 2000, 03/3043 (neighbouring site)   •  
Topographical survey dated December 21st 2000, 11/11/1844

Together with the geotechnical study on the neighbouring parcels, 8 soil samples
were taken and were analysed to determine the soil quality. No concentrations
exceeded the Walloon Background Values or the Flemish Vlarebo Intervention
Values.
A new soil investigation was executed on the current site.
2.2.6 Environmental Sensitivity
No wooded areas were observed on or around the property by GEDAS at the time of
the Site inspection. The Site was formerly covered with cereals. No stressed
vegetation was noticed. The site is not located in a biological valuable area.
This was once more asked to the institution of nature conservation.
Regarding the presence of archeologic relicts, an inquirement was made once more
with the authorities.
According to the S.P.I. no relicts were ever found on surrounding properties.
The “Service des fouilles de la région Wallonne” has mentioned in 2000 the
possible presence of a Roman track from Tongeren to Herstal (Chaussée Brunehaut
on the map). This implies that every demand for a building permit should be
advised by the “Service de Archéologie, Direction de Liège”. They should attend
every meeting concerning the preparation of the works and the start up of the
activities. If something important is found they can stop the works.
There were contacts with this autorities during the construction works. A copy
of this correspondence is represented in Appendix 3.7.
To the west behind the E313 the municipality of Liers is situated. To the east
at 1,5 km the municipality of Milmort is located.

      Date: 23th September 2002   Page: 18/44

 



--------------------------------------------------------------------------------



 



2.2.7 Planning Applications
The district plan defines the site and its surrounding as an industrial area. A
copy of this Plan is attached in appendix 3.4. Additional legal obligations were
asked for by the competent autorithies.
Building permission for the constructed building :
The building permission was granted on March 5th, 2001. The building permission
for the Phase I distribution center is attached in Appendix 3.5.
2.2.8 Current Surrounding Uses
The Site is bordered to the west by the “Avenue du parc industriel” and the E313
Highway and to the other sides by small to medium sized enterprises.
The closest neighbours are Weerts (to the south) and Techspace Aero (to the
east). These companies are medium-sized enterprises. Weerts is specialised in
transport of biscuits. Techspace Aero produces aircraft engines. On the other
sides the site is bordered by agricultural land, property of I.S.P.C. and Air
Liquide.
According to the authorities no specific environmental problems were noticed
except for some complaints concerning noise in the past. These were complaints
from the local inhabitants concerning traffic. These complaints were not
addressed to the activities of ProLogis.
The surrounding companies are :

•   Techspace aero S.A., Route de Liers, 121, 4041 Milmort, T : 04/278.81.11, F
: 04/278.52.07       Activity: Production of aircraft engines and treatment of
waste products related with the production process. The activities are present
since 30 to 40 years. No particular problems were ever noticed.   •   Weerts:
Avenue du parc industriel,. This is a rather new site, still under
construction.:       Activity: Transport of chocolates   •   L’air liquide Belge
S.A., Avenue du parc industriel, 2, 4041 Milmort, T : 04/287.78.78, F :
04/278.67.47

     
 
   
Date: 23th September 2002
  Page: 19/44

 



--------------------------------------------------------------------------------



 



 

    Activity: Filling up canisters with industrial gases : The activities are
present since 6 à 7 years. No problems were ever reported.   •   Gar. Collette
Sprl (Mitsubishi), Route de Liers, 122, 4041 Milmort, T : 04/278.58.16 , F :
04/278.71.14       Activity: garage   •   Galliker Transport & Logistics, Avenue
du parc Industriel, 4041 Milmort, T : 04/287.01.01, F : 04/278.03.03      
Activity : The company is active in the transport sector. Activities are present
since 1985-1990.   •   ISPC, Route de Liers, 125, 4041 Milmort, T : 04/278.92.92
      Activity: A wholesale business (+ transport) in horeca requirements (food,
cooking utensils, etc. ). The company is located on the site since 2 years.   •
  Van Dijck S.A., Route de Liers, 4-6, 4041 Milmort, T : 04/278.73.25, F :
04/278.06.37       Activity: Production of clinckers

Based on the review available documentation and the site visit, the current use
of the surrounding properties does not seem to represent any risk for potential
contamination of the Site.
All companies in the surrounding area are in possession of required operational
permits and no issues of non-complianced have been reported. No changes with
regard to the situation in 2001 was reported. Only Weerts started in 2001 with
the storage of foods in refrigerators (cf. appendix 3.6.).
2.2.9 Previous Surrounding Uses
The area was previously used for agricultural purposes.
2.2.10 Statement of Property Sensitivity
An official central register regarding the sensitivity of a property does not
exist in Belgium. The information regarding potential sensitivity issues such as
environmental relevance, landfill

      Date: 23th September 2002   Page: 20/44

 



--------------------------------------------------------------------------------



 



registration, contaminated land registry, mining issues etc. have to be obtained
from several authorities.
The mentioned sensitivity aspects are described in the previous chapters.
2.2.11 Site Access and Traffic
The location is served by the E40 and the E313. Public transport facilities are
present. The surrounding streets are well-maintained.
2.2.12 Utilities
Water
The potable water supply of the Site is partly provided by the S.W.D.E. (Société
Wallone des eaux) and the C.I.L.E. (Compagnie Intercommunale Liègois des eaux).
This water concerns sanitary and drinking water.
Gas
Natural gas is supplied by Distrigas and A.L.G. (Association Liègois de Gaz)
(cf. Paragraph 3).
Electricity
Electricity is provided by Idea (in the past by Electrabel).
Sewer
The sewer service is provided by the local authority.
New information was asked for from the N.A.T.O., Belgacom, S.W.D.E., A.L.E.,
forces armées, A.L.G. Only the information from Belgacom reached us at the date
of the report. Other information will be sent later.

      Date: 23th September 2002   Page: 21/44

 



--------------------------------------------------------------------------------



 



3 Regulatory / governmental agency inquiries
This section discusses the Walloon legislation regarding environmental
practices.
The present legislation in Walloon relating to environmental protection is not
well developed. Only in specific domains exists a legislation (f.e. waste).
The authorities are aware of the current situation and have worked out a new
legislation. The new decree should replace the old legislation. However one is
still waiting for new implementing regulations. Until then the old regulations
stay into use.
According to the local authorities it will probably take another two years
before this new legislation will be officially enforced.
3.1 Environmental law
A big part of the environmental law of the Walloon district is still sectorial
legislation (surface water, noise, etc.). However since ten years some overall
environmental aspects are implemented in the Walloon legislation.
From this point of view two decrees merit particular attention.
3.1.1 Environmental impact assessment
In view of the European directive 85/337/EEG concerning environmental impact
assessment of some public and private projects, the Walloon authorities have
decided on the decree of September 11, 1985. The decree was implemented in 1991
and has found wide application.
The decree makes some government decisions (f.e. granting of exploitation
permits, building permits) subject to a preceding environmental impact
assessment f.e.:
Whenever a request for an exploitation permit or some building permit is
submitted, it has to be joined by a preceding environmental impact assessment
(,,Notice d’évaluation préalable des incidences“).

      Date: 23th September 2002   Page: 22/44

 



--------------------------------------------------------------------------------



 



The competent authorities evaluate the repercussions of the project on the
environment. If the authorities consider the repercussions to be negligible, no
further investigation / measures should be taken.
If the authorities consider the environmental repercussions of the project to be
important, an extensive environmental impact assessment (,,ètude d ’incidences“)
should be conducted.
This elaborate assessment (,,ètude d’incidences“) contains at least:

  •   A description of the project, the location, planning and dimensions     •
  The necessary information to identify and to value the effects of the project
on the environment     •   A description of the necessary measures necessary to
avoid negative aspects     •   A non-technical description of the data mentioned
above

The elaborate environmental impact assessment should be conducted by a
recognised expert. After the study has been finished, the developer submits five
copies of the demand to the competent authorities. These authorities forward the
demand to the local authorities with a view to a public investigation.
3.1.2 Admission to environmental information
With a decree of June 13, 1991 (concernant la liberté d’acces des citoyens à
l’information relative è l’environnement) the free entrance to environmental
information has been converted into law.
3.2 Environmental law concerning specific environmental sectors
Up till now no complete integrated system for environmental permits is
implemented. Only in a few domains the legislation is well developed.
The most important legislations at this moment are :

      Date: 23th September 2002   Page: 23/44

 



--------------------------------------------------------------------------------



 



3.2.1 Exploitation of dangerous or unhealthy activities
In the Walloon provinces the legislation for exploitation of unhealthy goods is
still the R.G.P.T. (Réglement Générale pour la Protection du Travail) —
legislation (former federal legislation). The permits are given for a maximal
duration of 30 years.
Activities listed in Chapter II of title I of the R.G.P.T. should get an
exploitation permit. The establishments are grouped in two classes, depending on
their size and impact on the environment.
If the activities are defined as second class, the involved municipality (in
case Herstal) will judge the demand. If the activities are classified as class
one, the involved province (in case Liége) will grant the environmental permit.
If necessary an appeal should be lodged with the Walloon minister.
3.2.2 Protection of the surface water
The protection of the surface water is organized in the decree of 7
October 19851. A permit is necessary to discharge water (industrial waste water
and domestic wastewater).
3.2.3 Protection and exploitation of groundwater and drinking water
With the decree of 30 April 19902 the protection of the groundwater and the
surface water is regulated. For example for the abstraction of groundwater a
permit is necessary.
3.2.4 Protection of air
No separate legislation exists concerning air pollution. The permit for the
exploitation of the activities holds standards for the air emissions. Awaiting a
new Walloon legislation, the authorities often use the German TA-Luft standards.
 

1   Décret sur la protection et l’exploitation des eaux sousterraines et des
eaux potables   2   sur la protection et l’exploitation des eaux sousterraines
et des eaux potables

      Date: 23th September 2002   Page: 24/44

 



--------------------------------------------------------------------------------



 



3.2.5 Noise abatement
No separate legislation exists concerning noise abatement. A federal law of 1973
still forms the legal framework. As for the air-emissions, the permit for the
exploitation of the activities holds standards for noise.
3.2.6 Soil protection
A soil investigation has been conducted at this site (cf. appendix 3.2.).
In Walloon there is only specific regulation concerning soil, soil protection or
soil remediation for service stations. Frequently references are made to the
Walloon Waste legislation.
The Walloon authorities have however realized that there is a need for such a
legislation and are working on a legislation concerning this soil protection.
3.3 Environmental management system
In order to manage environmental issues properly in all departments of the
company, it is essential that everyone bears clear-cut responsibilities for the
environment. In the event of accidents that affect the environment, the
responsible authority has to be informed.
In Belgium, there are no legal requirements for the implementation of an
environmental management system, neither in Flanders nor in the Walloon
provinces.

      Date: 23th September 2002   Page: 25/44

 



--------------------------------------------------------------------------------



 



3.4 Sitescope Report
In Belgium, a property data file comparable to a sitescope report and sitefile
directory (see next chapter) is not provided. The land registry comprises the
areal extent of a property, the covered land parcels / identification,
ownership, registered easements.
A copy of the actual land registry dated September, 2002 is attached as appendix
3.1.
According to the land registry, the ProLogis site comprises the following
parcels defined in land registry: Municipality of Herstal, Division, Section A,
part of parcel 450 y.
3.5 Sitefile Directory
Not applicable in Belgium

      Date: 23th September 2002   Page: 26/44

 



--------------------------------------------------------------------------------



 



4 Results of Walk-Over Inspection
During the walk-over inspection, no issues representing a relevant matter of
environmental concern or indicating the need for major rehabilitation- or
corrective measures have been identified. No visit inside the buildings was
conducted. No activities were present on site according to ProLogis and as far
as seen.

      Date: 23th September 2002   Page: 27/44

 



--------------------------------------------------------------------------------



 



5 Environmental Risk Assessment
GEDAS, a member of the ARCADIS group, has performed an update of a Phase I
Environmental Site Assessment of a Site at the Avenue du Parc industriel at
Milmort (Herstal), Belgium in conformance with the scope and limitations of the
ASTM standard practice for Phase I Environmental Site Assessments.
Observations made during the Site reconnaissance did not identify any
non-compliance with the environmental legislation.
A review of historical activities on Site and the current use of the Site do not
reveal any environmental conditions and no further investigation is recommended.

Our Phase I ESA did not reveal any recognised environmental conditions and no
indications of possible land contamination were reported nor noted and no
further investigation is recommended or required.

      Date: 23th September 2002   Page: 28/44

 



--------------------------------------------------------------------------------



 



6 Conclusions and Recommendations
Summary of Issues

         
1. Environmental Risk Assessment
  Finding / Conclusion:    
 
       
 
  Based on the findings of the site inspection and data review / desk study, the
actual and planned future site utilization and the identified subsurface
situation do not inhere any relevant environmental risks    
 
       
 
  Recommendation:   No Action required
 
       
2. Results of Walk-Over Inspection
  Finding / Conclusion:    
 
       
 
  During the walk-over inspection, no issues representing a relevant matter of
environmental concern or indicating the need for major rehabilitation- or
corrective measures have been identified    
 
       
 
  Recommendation:   No Action required
 
       
3. Planned Building Expansion
  Finding / Conclusion:    
 
       
 
  On Lot I, Phase I a new storage building had been constructed. On this parcel
no building expansion is provided.    
 
       
 
  Recommendation:   No Action required
 
       
 
       
4. Site-/Building Survey Report
  Finding / Conclusion:    
 
       
 
  Existing documents state that the actual buildings show no deviation of the
planned building and the constructed building with regard to location and size.
   
 
       
 
  Recommendation:   No Action required

      Date: 23th September 2002   Page: 29/44

 



--------------------------------------------------------------------------------



 



         
5. Chemicals
  Finding / Conclusion:    
 
       
 
  Site activities at this time do not comprise use/handling of hazardous
materials and materials of environmental concern requiring official permission
and regulatory surveillance.    
 
       
 
  Recommendation:   No Action required
 
       
6. Traffic Study
  Finding / Conclusion:    
 
       
 
  Truck traffic is not present at this time. In the future traffic will not pass
through designated areas. Since the site entrance as well as the loading /
unloading areas and internal traffic zones are not neighbored by housing areas,
truck traffic generated noise amissions are unlikely to be a nuisance in the
future.    
 
       
 
  Recommendation:   No Action presently
 
       
7. Future Fire-Prevention Measures
  Finding / Conclusion:    
 
       
 
  Should future storage / handling of larger volumes of combustible / flammable
materials or an expansion of the halls result in an increase of the fire risk,
an upgrading of the present fire prevention / fire fighting installations would
be required    
 
       
 
  Recommendation:    
 
       
 
  Internal assessment of future fire load situation depending on planned storage
activities, informal discussion with authorities regarding potential permission
requirements.   No Action presently
 
       
8. Soil investigation
  Finding / Conclusion:    
 
       
 
  Based on the soil analysis no further soil and groundwater investigation or
remedial actions are required by the authorities.    
 
       
 
  Recommendation:   No Action required

      Date: 23th September 2002   Page: 30/44

 



--------------------------------------------------------------------------------



 



         
 
       
9. Easements
  Finding / Conclusion:    
 
       
 
  The following easement exist for the ProLogis-site :    
 
       
 
  • A connecting road should be present for the intervention vehicles
   (4m long at a distance of 2 m from the building)    
 
       
 
  Recommendation:    
 
      No Action required

Antwerpen, 24th September 2002

      Marleen Clerinx   Herwig Teughels

      Date: 23th September 2002   Page: 31/44

 



--------------------------------------------------------------------------------



 



       APPENDICES

            1.       
Photographs
  1.1.    
Site Photographs
  1.2.    
Aerial Photograph

         
 
  Date: 23th September 2002   Page: 32/44

 



--------------------------------------------------------------------------------



 



            2.    
Plans and Charts
  2.1.    
Location site
  2.2.    
Location borings
  2.3.    
Location current and future buildings
  2.4.    
Measurement plan
  2.5.    
Location photographs
  2.6.    
Location heating equipment

          Date: 23th September 2002       Page: 33/44

 



--------------------------------------------------------------------------------



 



           
3.
   
Documents
  3.1.    
Cadastral map
  3.2.    
Soil investigation (not added, in possission of ProLogis)
  3.3.    
Data concerning groundwater abstraction
  3.4.    
Industrial zoning
  3.5.    
Building permit
  3.6.    
Reaction municipality of Herstal
  3.7.    
Correspondece authorities concerning archaeological relicts
  3.8.    
Information conerning utilities

          Date: 23th September 2002     Page: 34/44

 



--------------------------------------------------------------------------------



 



            4.    
Environmental Report Tick List

          Date: 23th September 2002     Page: 35/44

 



--------------------------------------------------------------------------------



 



Appendices 1.1 and 1.2
Site Photographs And Aerial Photographs

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763f5676304.gif]

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763f5676305.gif]

 



--------------------------------------------------------------------------------



 



Appendix 2.1
Location site

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763f5676306.gif]

 



--------------------------------------------------------------------------------



 



Appendix 2.2
Location borings
See Annex 7.4 of Appendix 3.2.

 



--------------------------------------------------------------------------------



 



Appendix 2.3
Location current and future buildings

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763f5676307.gif]

 



--------------------------------------------------------------------------------



 



Appendix 2.4
Measurement plan
See Section 4 of Appendix 3.2.

 



--------------------------------------------------------------------------------



 



Appendix 2.5
Location photographs
See Appendices 1.1 and 1.2.

 



--------------------------------------------------------------------------------



 



Appendix 2.6
Location heating equipment

 



--------------------------------------------------------------------------------



 



(FULL PAGE GIF) [v56763f5676355.gif]

 



--------------------------------------------------------------------------------



 



Appendix 3.1
Cadastral Map

 



--------------------------------------------------------------------------------



 



(IMAGE) [v56763f5676308.gif]

ministère des Finances Administration EXTRAIT DE LA MATRICE CADASTRALE DE LA
COMMUNE DE DQMAINB DB LA SPI+/SERVICES PROMOTION IN BN PROVINCE DE LIEGE 4000
1IEGB R LQNKIBHNE 14 PARTIE DE L’ARTICLE CHBH DB VOOTBH AV DU PARC INDUSTRIEL
0176 498 C TERRE H 27 21 1B 2750 10 700 450 2 TBRR8 N .7 19 64 1B 2750 1G 19700
L’SGEHT DELEGUE,





--------------------------------------------------------------------------------



 



(IMAGE) [v56763f5676317.gif]

0279 SUR FILAUMS A 589 TERRE S 18. 52 1 3000 16 550 0280 CMBBBRDNSHAOI- A 650/02
CHEMIN 9 61. 90 490 16 300 0286 A LA CHAUSSEE A 540 H SERBE M 40 37 1 3000 1G
1200 0287 A LA A 547 B SERRE 79 1 SOBO IG 2000 0288 SUR PILAOHB A 588, D TERRE N
09 270 0289 A LA CHAUSSEE A 549; C TERRE V 46. 53 1 3000 10 1300 0294 SUR PILOMB
A 588 C TERRE 10 31 1 300p 10 300 0304 CUBE BRONEHADW A 544 C TERRE M 29 90 1
3000 1G 850 0305 CH2B A 350 8 TERRE 8 25 22 l. 3000 IG 7S0 0315 POND DE LISRS A
620 TERRE S 09 59 1 3000 10 280 (2) Période — 0001 — .0002 — 0004 (3) Première
position du Code





--------------------------------------------------------------------------------



 



(IMAGE) [v56763f5676319.gif]

0338 A IA CHAUSSBB A 551 C TBRRB H 77 40 1 3000 IS 2300 0356 CHB A Ç42 Ç TBRRB S
41 20 1 .3000 10 1200 0357 CHB A 545 C TBRRB H 29 00 1 3000 10 850 0360 CHBB
0363 A IA CHAUSSÉS A 538 A TBRRB H 14 80 1 3000 10 440’ 0364 CHBB A 539 C TBRRB
H 42 77 1 3000 10 1200 0371 FOND DE MERS A 617 TBRRB N 1 11 45 1 3000 10 3300
389 CHBB BRUHBKAUT A 543 C TBRRB H 20 00 1 3000 10 600 02 SUR FIWVNNE A 383 C
TERRE H 92 40 1 3000 2700 0404 A 584 K TBRRB 8 13 44 1 3000 10 400 0406 SUR
FICRKH8 A. 594 H TBRRB N 37 90 1 3000 IS 1100 0424 FOND DE SIERS A 621 B TBRRB H
4 45 17 ‘1 3000 10 13300 0427 A 539 S TERRE H 04 93 2A 3000 18 140 Revenu à
L’AGENT DELEGUE,





--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763f5676309.gif]

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763f5676310.gif]

 



--------------------------------------------------------------------------------



 



Appendix 3.2
Soil investigation

 



--------------------------------------------------------------------------------



 



Explorative soil investigation
PROLOGIS BELGIUM III BVBA
Research site
Avenue du Parc Industriel 159
4041 Herstal
Project n°: 09/865

 



--------------------------------------------------------------------------------



 



(MAVA LOGO) [v56763f5676311.gif]
Explorative soil investigation
PROLOGIS BELGIUM III BVBA

Research site
Avenue du Parc Industriel 159
4041 Herstal
Project nº: 09/865
12/01/2010

         
 
  Author:   Timothy Geerts
 
  Function:   Project assistant
 
  Date:   4/2/10     (SIGNATURE) [v56763f5676350.gif]

 
       
 
  Revised by:   Mark Van Straaten
 
  Function:   CEO
 
  Date:         (SIGNATURE) [v56763f5676351.gif]

 
            (SIGNATURE) [v56763f5676312.gif]


      Project 09/865 — ESI PROLOGIS BELGIUM III BVBA HERSTAL   3

 



--------------------------------------------------------------------------------



 



(MAVA LOGO) [v56763f5676311.gif]
CONTENT
Report

         
1 INTRODUCTION
    7  
2 PRE-STUDY
    9  
2.1 Administrative data
    9  
2.2 Characteristics surrounding area
    10  
2.3 Geology and hydrogeology
    10  
2.4 Historical data
    11  
2.5 Actual activities
    11  
2.6 Overview of activities
    11  
2.7 Data storage tanks
    11  
2.8 Previous soil investigations
    12  
2.9 Site visit
    12  
3 SAMPLING STRATEGY
    13  
3.1 Strategy 1: screening of the research site
    13  
3.1.1 Subdividing in blocs
    13  
3.1.2 Unsuspected terrain part
    13  
3.2 Summarizing table
    13  
4 FIELDWORK AND LABORATORY RESEARCH
    15  
4.1 Field research and sampling
    15  
4.1.1 Motivation for the location of drillings and wells
    15  
4.1.2 Soil structure
    15  
4.1.3 Groundwater
    16  
4.2 Laboratory research and analyses
    16  
4.3 Analysis results
    17  
4.3.1 Reference values Flanders
    17  
4.3.2 Analysis results for soil samples
    17  
4.3.3 Reference values Wallonia
    22  
4.3.4 Analysis results for soil samples
    22  
5 DATA EVALUATION
    27  
5.1 Evaluation status of contamination per zone
    27  
Unsuspected zones (strategy 1; drillings 1, 2, 4, 5, 6, 8, 9, 10, 11 & 12)
    27  
5.1.1 Groundwater evaluation
    27  
5.2 Summary per zone
    28  
6 SUMMARY AND CONCLUSION
    29  
6.1 Parcel: HERSTAL 7 DIV (62051), section A, parcel n° 450 G 2
    30  
6.2 General
    30  
7 ANNEXES
    31  
8 MAPS
    47  

      Project 09/865 — ESI PROLOGIS BELGIUM III BVBA HERSTAL   5

 



--------------------------------------------------------------------------------



 



(MAVA LOGO) [v56763f5676311.gif]
Annexes
ANNEX 7.1: Former and recent environmental permits
ANNEX 7.2: Certificates leak tests and soil/tank processing
ANNEX 7.3: Technical description sampling
ANNEX 7.4: Drilling logs
ANNEX 7.5: Analytical methods and original analysis reports
ANNEX 7.6: Results previous soil investigations
ANNEX 7.7: Evaluation values for non-normalized parameters
Maps
ANNEX 8.1: Topographic map
ANNEX 8.2: Colouring of the research site according to land use
ANNEX 8.3: Cadastral data
ANNEX 8.4: Detailed map research site
ANNEX 8.5: Detailed map detected soil contamination
ANNEX 8.6: Detailed map detected groundwater contamination

      Project 09/865 — ESI PROLOGIS BELGIUM III BVBA HERSTAL   6

 



--------------------------------------------------------------------------------



 



(MAVA LOGO) [v56763f5676311.gif]
1 INTRODUCTION
On instruction of PROLOGIS BELGIUM III BVBA an explorative soil investigation is
performed on a site located in HERSTAL, Avenue du Parc Industriel 159.
The aim of this investigation is to asses the current condition of the land with
respect to an eventual soil and/or groundwater contamination.

     
Data instructor:
  PROLOGIS BELGIUM III BVBA
 
  Attn. Pieter Ris
 
  Pegasusparklaan 5
 
  1831 DIEGEM (MACHELEN)
 
  Phone: (+31)20/655.66.71
 
  Fax: (+31)20/655.66.00

The extracts of the cadastral plan can be found in annex 8.2. A situation of the
site on the topographic map 42/2N (Oupeye) is also presented (see annex 8.1)
Contact at MAVA Soil Research NV is Timothy Geerts, tel n° 02/759.59.30.
The field work is performed on the following dates:
Table 1-1 Overview field trips

              drilling/soil sampling   wells/ground water sampling  
Execution
  14/14/2009   /  
Sampling
  14/12/2009   /  
Lab instruction
  16/12/2009   /  
Analyses
  24/12/2009   /

      Project 09/865 — ESI PROLOGIS BELGIUM III BVBA HERSTAL   7

 



--------------------------------------------------------------------------------



 



(MAVA LOGO) [v56763f5676311.gif]
2 PRE-STUDY
The necessary data for the pre-study are obtained from the “Geographical and
Environmental Portal Wallonia” (“Portail SIG — DGARNE”-website), information
delivered by the client and user of the site, former soil investigations and the
topographic map.
2.1 Administrative data
On instruction of PROLOGIS BELGIUM III BVBA an explorative soil investigation is
performed on a site located in Herstal, Avenue du Parc Industriel 159.
The site has a surface area of 37099 m2, of which 21376 m2 is built on.
The complete site consists of following parcels:

                  Municipality   Municipality N°   Section   Parcel N°   Surface
(m2)  
Herstal 7 DIV/LIERS/
  62051   A   450 G 2   37099

The above mentioned cadastral information reflects the situation on 01/01/2008.
Following tables represent the data on ownership and use/exploitation of the
site.
Table 2-1 Property owners

                      Parcel n°   Period   Name   Address   Tel   Fax  
450 G 2
  2001 - present   PROLOGIS BELGIUM   Pegasusparklaan 5,1831   (+31)20/655.66.71
  (+31)20/655.66.00
 
      III SOCIETE BVBA   DIEGEM (MACHELEN)        
Table 2-2 Users
                      Parcel n°   Period   Name   Address   Tel   Fax  
450 G 2
  2002 - present   Skechers EDC SPRL   Avenue du Parc Industriel 159,  
04/228.62.11   —
 
          4040 HERSTAL        
Table 2-3 Exploitation
                      Parcel n°   Period   Name   Address   Tel   Fax  
—
  —   —   —   —   —

The Lambert coordinates of the central point of the site are: X = 235,402 km, Y
= 153,427 km and Z = 180 m.
The ground is situated in an area designated for industrial activities. Nine
groundwater extraction wells exist in an area of 2 km around the center of the
research site. As far as known, there are no protection zones for groundwater
extraction located near the research site. Close to the site are 3 creeks (2
situated at 370 meters from the site (to the east and to the north-west side), 1
situated next to the southern site of the building at the research site. Three
small surface waters are situated within 614 meters around the research site,
located to the east, west and north-west side of the site.
Data gathered in former soil investigations are summarized in par. 2.8

      Project 09/865 — ESI PROLOGIS BELGIUM III BVBA HERSTAL   9

 



--------------------------------------------------------------------------------



 



(MAVA LOGO) [v56763f5676311.gif]
2.2 Characteristics surrounding area
The site is located in an industrial zone (Parc Industriel) 5 km to the north of
the city Luik. To the west an exit of the highway E313 Luik-Hasselt is found, to
the south-east the A3 motorway.
The total industrial zone comprises an area of ca. 180 ha. The area is used by
small, medium and large sized companies like ISPC International (food branch),
Air Liquide SA (compressed gasses), Eurofreins SA (car parts), Galliker
Transports SA (transport company), HTC Wallonie (tankcleaning), Techspace Aero
(development of aeronautical propulsion engines), ...
2.3 Geology and hydrogeology
The geology of the location can be schematised as follows:
The research site is situated in the wide valley of the Meuse, Immediately below
surface, Quaternary river deposits occur. These can consist of gravel
(Pleistocene Meuse terraces) and a mixture of sand, slit and day (Holocene Meuse
deposits).
Below these recent layers, the Paleozoic basis occurs. At the location, the top
is formed by deposits of Westphalian and Namurian (late Carboniferous) age.
These consist of sandstone and schist, alternated with coal beds. Underneath,
the Visean and Touresian limestones occur. The underlying Devonian beds consist
of alternating thick limestone and sandstone layers. The basis of the Paleozoic
layers is formed by metamorphous schist en kwartsite of Silurian and Cambrian
age.
Potential aquifers in the region are formed by the Meuse gravel deposits, and
the Paleozoic limestones in wich secondary porosity was created by karstic
phenomena.
According to the “Walloon Geo-Environmental website” (OGEAD
http://environnement.wallonie.be/cartosig/ogead/#) the groundwater can be
qualified as vulnerable.
The following table presents the geology of the site.

Table 2-4 Geological structure of the research site

          Chronostratigraphie   Stratigraphie   Description
Holocène
  —   Recent alluvia of the Meuse. Recent colluviums.  
 
      Homogeneous loess-like silt.
 
       
Pléistocène
  —   Old alluvia constituting the various levels of terraces of the Meuse.  
 
      Sands and gravels of fluviatile origin (Onx)
 
       
Tertiaire
  Tongrien   Marine siliceous sands
 
       
Secondaire
  Crétacique   Conglomerate with flint or scattered flint  
 
      Chalks with argillaceous intercalations
 
       
Primaire
  Houiller   Sandstone, schists and psammites

During the fieldwork, following soil profile was observed: beneath all asphalt
hardening on the terrain, an artificial, dark brown layer of sand was found
until a depth of around 60cm. This layer contained a lot of stone. Below the
layer of sand, a more loamy brown layer was found. At most of the drilling
locations, it was impossible to get any deeper than 50-60cm: a hard impenetrable
layer of unknown origin prevented any further drilling. At drilling locations
where no hardening was located on the surface the underground consisted of a
brown layer of loam.
The expected depth of the groundwater table is situated around 118 m-gl. The
assumed direction of the groundwater flow is unknown.

      Project 09/865 — ESI PROLOGIS BELGIUM III BVBA HERSTAL   10

 



--------------------------------------------------------------------------------



 



(MAVA LOGO) [v56763f5676311.gif]
As far as known, no salt or saltish water is present on the site.
One groundwater extraction source is situated within a radius of 0,5 km and is
listed in the table below.
Table 2-5 Extraction wells of groundwater within a radius of 500 m of the site
(Source: DOV (website))

                          Site extraction   X (km)   Y (km)   Distance (m)
BLANCHISSERIE BASSE-MEUSE S.A.
RUE DE MAESTRICHT 102
    235,456       153,166       388  
04/374.83.64
                       

As far as known, none of these extractions has an influence on the direction of
the groundwater flow.
2.4 Historical data
In 2000 the site was owned by S.P.I. (Service Promotion Initiatives en province
de Liége, Rue Lonhienne, 14 in 4000 liége). During this period, the land was
used as agricultural land (mainly for cereals).
In 2001, the terrain became the property of ProLogis and the land was divided in
2 pieces (Lot I and Lot II) with each a surface of app. 8 ha. On one of these
parcels (Lot I) a building (Phase I) has been constructed. The building was
rented out in 2002 to the company “Skechers”, which uses it as a depot and
distribution center for shoes.
Construction of the second part of the building (Phase II) (on the second parcel
(Lot II) commenced in august 2008. The second part of the building has also been
rented out to the company “Skechers”, which is using it until present day.
As far as known, no accidental spills have occurred on the research site.
There has been a change of the soil profile: the terrain has been partly
excavated for the construction of the loading and unloading zones and for the
construction of the foundations. Underneath the concrete or other hardening
materials, a layer of debris is used as foundation.
As far as known, no polluted soil is excavated, no remediation has occured, nor
a significant groundwater lowering was performed.
2.5 Actual activities
The terrain is used by the company “Skechers” as a depot and distribution center
for shoes.
The exact location of cables and sub ground wiring is partly known (before the
drillings were performed each location was measured with the aid of wire
detection equipment).
2.6 Overview of activities
During the pre-study copies of the available permits concerning present and
former activities on the terrain were requested with the City of Herstal.
As far as known, no activities were exploited that present a risk for soil
contamination.
2.7 Data storage tanks
As far as known, no storage tanks are/were present at the site.

      Project 09/865 — ESI PROLOGIS BELGIUM III BVBA HERSTAL   11

 



--------------------------------------------------------------------------------



 



(MAVA LOGO) [v56763f5676311.gif]
2.8 Previous soil investigations
In view of the pre-study, it is also investigated whether in the past already
soil investigations or remediations have taken place on the terrain. This
information is then taken into account for selection of the appropriate research
strategy. A more elaborate report of these investigations can be found in annex
7.7.

      Soil investigation  
Date:
  09/10/2000  
Consultant:
  Gedas  
Code:
  03/3043  
Conclusion:
  (Quote)

Results from laboratory analyses show slightly elevated concentrations of
nickel, zinc, lead and PAH’s above the Vlarebo-Background values. However, all
of the concentrations are lower than 80% of the Intervention Value for type II
soil (= agricultural land), which means that no additional investigation is
necessary. The Vlarebo Intervention Values are never reached.
No concentrations exceed the Walloon Background Values.
According to the procedure of the OVAM (Vlarebo), a conclusion has to be made
for every separate parcel. Since the site is located in Liége, no soil
certificate is necessary, therefore one conclusion is made for the whole site.
The conclusion can be summarized in the following statements:

  •   according to the current legislation there is no contamination above the
intervention values on the site     •   no additional soil investigation should
be conducted on the site     •   the slightly elevated concentrations of heavy
metals are natural background values, and of no concern     •   the parcels
should not be registered as ‘polluted soils’     •   no remedial action is
necessary

Based on the soil analysis no further soil and groundwater investigation or
remedial actions are recommended.
2.9 Site visit
For the present research one site visit was made.
Visit 14/12/2009 by ASA (drilling company) and Timothy Geerts (project
assistant)
Concrete drillings, soil drillings and sampling.

      Project 09/865 — ESI PROLOGIS BELGIUM III BVBA HERSTAL   12

 



--------------------------------------------------------------------------------



 



(MAVA LOGO) [v56763f5676311.gif]
3 SAMPLING STRATEGY
In this paragraph the suspected / potential source zones and sampling strategy
are described, and this for different zones present on the site.
With the previous soil investigation dated 09/10/2000, different parcels (under
which the current 450 G 2 (which was formerly part of a larger parcel)) were
examined according to a self-developped strategy. This strategy was chosen
because in Walloon, no specific regulations concerning soil investigation for
activities other than service stations exist.
Given that the aim for the Investigation is to determine the environmental
status of the site, that in the previous investigation no locations of risk
could be identified and that it is unclear if the parcel 450 G 2 was
sufficiently screened, it was decided to screen the terrain again according to
strategy 1 as prescribed by the OVAM.
3.1 Strategy 1: screening of the research site
The site has a surface area of 37099 m2.
The larger part of the terrain is occupied by the warehouse / distribution
center. At the north and the east side of the building a parking area is
present. At the north side of the building the loading and unloading quays are
located. Around the building there is a fire way (constructed in asphalt). To
the south of the building there is an artificial creek and fallow ground.
Since — according to literature and former examinations in the region — the
suspected groundwaterlevel is situated around 118 m-gl, no groundwater was
examined.
3.1.1 Subdividing in blocs
In view of the surface area of the research site and the screening of the
terrain, the terrain was subdivided in 6 blocs (see annex 8.4). Per bloc two
drillings were performed, of which a soil sample was analyzed for the parameters
foreseen in the Walloon Standard Analysis Package (WSAP).
3.1.2 Unsuspected terrain part
The part of the terrain which is unsuspected comprises the complete area. No
drillings were allowed inside the warehouse, therefore all drillings were placed
outside and around the warehouse.
The unsuspected zones have a combined surface area of ca. 37099 m2.
Since in these zones no extra specific parameters of concern could be
identified, the selected samples were all just analyzed for the parameters of
the Walloon Standard Analysis Package.
3.2 Summarizing table
On the next page, the summary of the sampling strategy is presented.

      Project 09/865 — ESI PROLOGIS BELGIUM III BVBA HERSTAL   13

 



--------------------------------------------------------------------------------



 



(MAVA LOGO) [v56763f5676311.gif]
Table 3-5 Summary sampling strategy (according to the OVAM guidelines)

                                          Research site   PROLOGIS BELGIUM III
BVBA                                 Avenue du Parc Industrial 159              
                  4041 Herstal                            
 
                                       
Surface area complete site
  37099 m2                                    
 
                                        General screening research site
according to strategy 1   No of blocs   No of drillings   No of wells   No of
analyses soil WSAP   N° of analyses groundwater SAP      
 
                                       
 
  6    12    0    12        0                 
 
                                       
N° and surface area registered parcel
  Description suspected zones and surface area   Sampling strategy   Description
potential pollution sources and surface area   Soil protection   Suspected
substances   Suspected soil layer   No of drillings (Ind. wells)   No of wells  
No of analyses soil   No of analyses groundwater
 
                                       
 
                                       
450 G 2
  Unsuspected   1    —   Asphalt, concrete, none   —   0-1 m bgl   12    0   
12    0 
 
                                       
Summary
  Total no of drillings (Ind. wells)   Total no of wells                        
       
 
                                       
 
  12    0                                 

      Project 09/865 — ESI PROLOGIS BELGIUM III BVBA HERSTAL   14





--------------------------------------------------------------------------------



 



(MAVA LOGO) [v56763f5676311.gif]
4 FIELDWORK AND LABORATORY RESEARCH
This chapter describes the conducted fieldwork and laboratory research. The
sensory perceptions and analysis results are presented.
4.1 Field research and sampling
All drillings and sampling presented in this report are performed according the
OVAM guidelines, published in the “Compendium for sampling and analysis”, as
approved by the Ministerial Order of 11/01/2008.
The drillings and sampling are executed by ASA, Industriepark Brechtsebaan 10,
2900 Schoten.
The followed procedures are given in annex 7.3. The complete drilling report
with the observed soil structure on the site is given in annex 7.4. A short
overview of the observed details is given in the following paragraphs.
4.1.1 Motivation for the location of drillings and wells
In chapter 3 an overview is given of the performed drillings and wells per zone
of risk and source of contamination. The eventual deviations of the strategy are
discussed here.
It was necessary to keep the warehousefloor intact, therefore all drillings were
placed outside the building.
On 4 drilling locations, it was impossible to get any deeper than 50-60cm: a
very hard Impenetrable layer of unknown origin prevented any further drilling.
Severals drillings were replaced, but each time the impenetrable layer prevented
further drilling.
4.1.2 Soil structure
For a detailed description of the geology and hydrogeology, reference is made to
paragraph 2.3.
During the fieldwork, following soil profile was observed: beneath all asphalt
hardening on the terrain, an artificial, dark brown layer of sand was found
until a depth of around 60cm. This layer contained a lot of stone. Below the
layer of sand, a more loamy brown layer was found. At a lot of these drilling
locations, it was impossible to get any deeper than 50-60cm: a very hard
impenetrable layer prevented any further drilling. At drilling locations where
no hardening was located on the surface the underground consisted of a brown
layer of loam.
The complete bore logs logs are given in annex 7.4.
The organoleptic/sensory observations are given in the table below.

      Project 09/865 — ESI PROLOGIS BELGIUM III BVBA HERSTAL   15





--------------------------------------------------------------------------------



 



(MAVA LOGO) [v56763f5676311.gif]
Table 4-1 Characteristic sensory observations

                                                            Trajectory     Zone
  Source     Drilling     Depth (m)     (m-g.l.)   Sensory observation
Unsuspected
  Unsuspected     58       0,5       0,10-0,50     Containing extreme ammounts
of stone
37099 m2
  37099 m2                           Drilling stopped at 0,50 m-gl (impenetrable
layer)
 
        5A       0,6       0,10-0,60     Containing extreme ammounts of stone
Drilling stopped at 0,60 m-gl (impenetrable layer)
 
        5       0,5       0,10-0,50     Containing extreme ammounts of stone
Drilling stopped at 0,50 m-gl (impenetrable layer)
 
        1       2       0,10-0,30     Containing extreme ammounts of stone
 
        2       0,6       0,10-0,60     Containing extreme ammounts of stone
Drilling stopped at 0,60 m-gl (impenetrable layer)
 
        3       0,5       0,10-0,50     Containing extreme ammounts of stone
Drilling stopped at 0,50 m-gl (impenetrable layer)
 
        4       0,5       0,10-0,50     Containing extreme ammounts of stone
Drilling stopped at 0,50 m-gl (impenetrable layer)
 
        13       0,4       0,10-0,40     Containing extreme ammounts of stone
Drilling stopped at 0,50 m-gl (impenetrable layer)

In these zones no NAPLs (Non-Aqueous Phase Liquids) were observed during the
fieldwork.
4.1.3 Groundwater
A groundwater research was not performed.
4.2 Laboratory research and analyses
The sampling procedure is described in annex 7.3.
The table below gives an overview of the selected samples and analyses.
Table 4-3 Sampling overview and analytical parameters

              Zone   Source   (Mixed)Sample   Analysis
Unsuspected
  Unsuspected   1 (1,50-2,00)   Walloon SAP package ground
37099 m2
  37099 m2   2 (0,10-0,60)   Walloon SAP package ground
 
      3 (0,10-0,50)   Walloon SAP package ground
 
      4 (0,10-0,50)   Walloon SAP package ground
 
      5 (0,10-0,50)   Walloon SAP package ground
 
      6 (1,50-2,00)   Walloon SAP package ground
 
      7 (0,00-0,50)   Walloon SAP package ground
 
      8 (0,00-0,50)   Walloon SAP package ground
 
      9 (0,00-0,50)   Walloon SAP package ground
 
      10 (1,50-2,00)   Walloon SAP package ground
 
      11 (0,00-0,50)   Walloon SAP package ground
 
      12 (0,00-0,50)   Walloon SAP package ground

The analyses were done by the laboratory Eurofins Analytico BV, Gildeweg 44-46,
3770 Barneveld (The Netherlands). A description of the analytical methods used
and the original analysis certificates are given in annex 7.5.

      Project 09/865 — ESI PROLOGIS BELGIUM III BVBA HERSTAL   16

 



--------------------------------------------------------------------------------



 



(MAVA LOGO) [v56763f5676311.gif]
4.3 Analysis results
4.3.1 Reference values Flanders
On the 29th of October 1995 the Decree on soil remediation issued by the Flemish
government became effective (B.S. 29/4/1995). This legislation has meanwhile
been cancelled by the Flemish Government and replaced by a new decree.
The new Decree on soil remediation and soil protection (B.S. 22/01/2007) became
effective on 01/06/2008. In this new decree, the striving levels and remediation
standards for pollution substances in soil and groundwater were determined. In
the Decree, distinction is made between striving values for soil quality and
soil remediation levels.
Striving levels reflect the concentration of contaminating substances in soil or
groundwater which can be found in non-polluted soils with comparable soil
features.
Aim levels reflect the level of soil pollution under which a soil can be used to
its potential without any restrictions.
Soil remediation levels reflect a level of contamination which can cause serious
adverse effects for man and environment. When these soil remediation values are
passed, the contamination is regarded serious.
Legally also a difference is made between the different types of land use (I:
nature, II: agricultural area, III: residential area, IV: recreation area and V:
industrial area). Use of sites situated in areas for groundwater exploitation
and the preservation area’s therefore are regarded as land use type I.
For the evaluation of an eventual contamination also the point in time at which
the contamination came about has to be considered. A distinction is made between
the following types:
Historical soil contamination is a contamination originating before 29/10/1995.
New soil contamination is a contamination originating after 28/10/1995.
Mixed soil contamination is a contamination originating partially before and
partially after the date of coming into operation of the Decree Soil Remediation
(29/10/1995), as far as the two types of contamination can not be separated.
Increased concentrations are considered a “pollution” when the analyses show
concentrations which are higher than the aim level.
Parameters for which no soil remediation levels are known, the evaluation values
are determined according to the Dutch striving and intervention values, as given
in the Guide for Soil Protection. When applicable, these are mentioned in annex
7.9.
4.3.2 Analysis results for soil samples
The analysis results of the soil samples are listed in the tables below.
A comparison is made between the measured concentrations and the soil background
and remediation levels. For the soil samples, these standards are corrected for
the content of clay, organic matter and pH, as is legally foreseen. The contents
which are used are mentioned for every sampling point (drilling). The measured
values for organic matter and clay are given in the following table:

      Project 09/865 — ESI PROLOGIS BELGIUM III BVBA HERSTAL   17

 



--------------------------------------------------------------------------------



 



(MAVA LOGO) [v56763f5676311.gif]
Table 4-4 Overview of the measured values for clay content and organic matter
Sample top layer (former investigation, dd. 05/01/2007)

              Sampling   Clay (%)   Organic Matter (%)   pH
B1 (0,00-0,50)
  30,0   <0,5   6,8

Sample deep layer (former investigation, dd. 05/01/2007)

              Sampling   Clay (%)   Organic matter (%)   pH
B4 (1,50-2,00)
  18,5   1,2   7,8

The soil remediation levels for land use type V, INDUSTRIAL AREA, are used.
Measured values which exceed the Flemish Striving Levels (SL) significantly, but
remaining below the Remediation Standards (REMS), are printed in Italic.
Concentrations exceeding the Flemish Remediation Standards (REMS) for the
applicable type of land use are given in bold. Concentrations exceeding the Aim
Levels (AL) are underlined.

      Project 09/865 — ESI PROLOGIS BELGIUM III BVBA HERSTAL   18

 



--------------------------------------------------------------------------------



 



(MAVA LOGO) [v56763f5676311.gif]
Table 4-4     Analysis results for soil samples

                                                  [ILLEGIBLE]   [ILLEGIBLE]  
[ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]
Depth sample (m bgl)
    1,50-2,00       1,50-2,00       1,50-2,00                          
Sampling date
    14/12/2009       14/12/2009       14/12/2009                          
Parcel n°
    0450 G 2       0450 G 2       0450 G 2                          
Land Use Type
  V     V     V                          
Clay content (%)
    18,5       18,5       16,5                          
Organic matter (%)
    1,2       1,2       1,2                          
pH
    7,8       7,8       7,8                          
[ILLEGIBLE]
  [ILLEGIBLE]     [ILLEGIBLE]     [ILLEGIBLE]     [ILLEGIBLE]     [ILLEGIBLE]  
  [ILLEGIBLE]  
Other [ILLEGIBLE]
  [ILLEGIBLE]     [ILLEGIBLE]     [ILLEGIBLE]     [ILLEGIBLE]     [ILLEGIBLE]  
  [ILLEGIBLE]  
Dry Matter (% (m/m))
    81,4       84,9       84,0       —       —       —  
Mineral oil (mg/kg))
  [ILLEGIBLE]     [ILLEGIBLE]     [ILLEGIBLE]     [ILLEGIBLE]     [ILLEGIBLE]  
  [ILLEGIBLE]  
Mineral oil (C16-C21)
    —       —       —       —       —       —  
Mineral oil (C21-C30)
    —       —       —       —       —       —  
Mineral oil (C30-C35)
    —       —       —       —       —       —  
Mineral oil (C35-C40)
    —       —       —       —       —       —  
Mineral oil (C10-C12)
    —       —       —       —       —       —  
Mineral oil (C12-C16)
    —       —       —       —       —       —  
Mineral oil (GC)
    <38       <38       <38       50,0       300       900  
PAH (mg/kg)
  [ILLEGIBLE]     [ILLEGIBLE]     [ILLEGIBLE]     [ILLEGIBLE]     [ILLEGIBLE]  
  [ILLEGIBLE]  
Naphthalene
    <0,01       <0,01       <0,01       0,100       0,800       97,3  
Benzo(a)pyrene
    <0,01       <0,01       <0,01       0,100       0,300       7,20  
Fenantrene
    <0,01       <0,01       <0,01       0,080       30,0       1.650  
Fluorantene
    <0,01       0,019       <0,01       0,200       10,1       268  
Benzo(a)anthracene
    <0,01       <0,01       <0,01       0,060       2,50       30,0  
Chrysene
    <0,01       <0,01       <0,01       0,150       5,10       320  
Benzo(b)fluorantene
    <0,01       <0,01       <0,01       0,200       1,10       30,0  
Benzo(k)fluorantene
    <0,01       <0,01       <0,01       0,200       0,600       30,0  
Benzo(ghl)perylene
    <0,01       <0,01       <0,01       0,100       35,0       4,690  
Indeno(1,2,3-cd)pyrane
    <0,01       <0,01       <0,01       0,100       0,550       30,0  
Pyrene
    <0,01       <0,01       <0,01       0,100       62,0       3.150  
Fluorene
    <0,01       <0,01       <0,01       0,100       19,0       4,690  
Dlbenz(a,h)anthracene
    <0,01       <0,01       <0,01       0,100       0,300       3,60  
Anthracene
    <0,005       <0,005       <0,005       0,100       1,50       4.690  
Acenaftylene
    <0,05       <0,05       <0,05       0,200       0,600       33,7  
Acenaphtene
    <0,01       <0,01       <0,01       0,200       4,60       150  
PAH (sum of 10 VROM)
    <0,095       <0,095       <0,095       —       —       —  
PAH (sum of 16 EPA)
    <0,2       <0,2       <0,2       —       —       —  
Heavy metals (mg/kg)
  [ILLEGIBLE]     [ILLEGIBLE]     [ILLEGIBLE]     [ILLEGIBLE]     [ILLEGIBLE]  
  [ILLEGIBLE]  
Arsenic (As)
    <10       <10       <10       21,0       41,2       267  
Cadmium (Cd)
    <0,4       <0,4       <0,4       0,700       2,63       30,0  
Chromium (Cr)
    34,0       17,0       33,0       82,3       91,0       880  
Copper (Cu)
    12,0       6,80       11,0       21,7       104       500  
Mercury (Hg)
    <0,I       <0,1       <0,1       0,100       1,70       11,0  
Lead (Pb)
    <10       <10       14,0       25,7       120       1.250  
Nickel (Ni)
    26,0       14,0       28,0       24,6       56,0       530  
Zinc (Zn)
    45,0       27,0       49,0       89,5       354       1.250  
Eox (mg/kg)
  [ILLEGIBLE]     [ILLEGIBLE]     [ILLEGIBLE]     [ILLEGIBLE]     [ILLEGIBLE]  
  [ILLEGIBLE]  
EOCI
    <0,1       <0,1       0,1       —       —       —  
Other heavy metals (mg/kg)
  [ILLEGIBLE]     [ILLEGIBLE]     [ILLEGIBLE]     [ILLEGIBLE]     [ILLEGIBLE]  
  [ILLEGIBLE]  
Cobalt (Co)
    8,10       5,20       9,40       —       —       —  

      Project 09/865 — ESI PROLOGIS BELGIUM III BVBA HERSTAL    19

 



--------------------------------------------------------------------------------



 



(MAVA LOGO) [v56763f5676311.gif]

                                                                  [ILLEGIBLE]  
[ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]  
[ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]
Depth sample (m bgl)
    0,00-0,50       0,00-0,50       0,00-0,50       0,00-0,50       0,00-0,50  
                       
Sampling date
    14/12/2009       16/12/2009       14/12/2009       14/12/2009      
14/12/2009                          
Parcel n°
    0450 G 2       0450 G 2       0450 G 2       0450 G 2       0450 G 2        
                 
Land Use Type
    V       V       V       V       V                          
Clay content (%)
    38       30       30       30       30                          
Organic matter (%)
    0,5       0,5       0,5       0,5       0,5                          
pH
    6,8       5,8       6,8       6,8       6,8                          
[ILLEGIBLE]     [ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]      
[ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]      
[ILLEGIBLE]  
Other [ILLEGIBLE]
    [ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]      
[ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]  
Dry matter (% (m/m))
    82,6       82,3       84,7       81,2       85,6       —       —       —  
Mineral oil (mg/kg)
    [ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]      
[ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]  
Mineral oil (C16-C21)
    —       —       —       —       —       —       —       —  
Mineral oil (C21-C30)
    —       —       —       —       —       —       —       —  
Mineral oil (C30-C35)
    —       —       —       —       —       —       —       —  
Mineral oil (C35-C40)
    —       —       —       —       —       —       —       —  
Mineral oil(C10-C12)
    —       —       —       —       —       —       —       —  
Mineral oil (C12-C16)
    —       —       —       —       —       —       —       —  
Mineral oil (GC)
    <38       <38       <38       <38       <38       50,0       300       750  
PAH (mg/kg)
    [ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]      
[ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]  
Naphthalene
    <0,01       <0,01       <0,01       <0,01       <0,01       0,100      
0,800       81,6  
Benzo(a)pyrene
    0,085       0,046       <0,01       <0,01       <0,01       0,100      
0,300       7,20  
Fenantrene
    0,047       0,042       <0,01       <0,01       <0,01       0,080       30,0
      1.650  
Fluorantene
    0,150       0,084       <0,01       <0,01       <0,01       0,200       10,1
      268  
Benzo(a)anthracene
    0,088       0,043       <0,01       <0,01       <0,01       0,060       2,50
      30,0  
Chrysene
    0,083       0,050       <0,01       <0,01       <0,01       0,150       5,10
      320  
Benzo(b)fluoranterne
    0,110       0,054       <0,01       <0,01       <0,01       0,200       1,10
      30,0  
Benzo(k)fluorantene
    0,048       0,024       <0,01       <0,01       <0,01       0,200      
0,600       30,0  
Benzo(ghl)perylene
    <0,01       <0,01       <0,01       <0,01       <0,01       0,100       35,0
      4,690  
Indeno(1,2,3-cd)pyrene
    <0,01       <0,01       <0,01       <0,01       <0,01       0,100      
0,550       30,0  
Pyrene
    0,110       0,060       <0,01       <0,01       <0,01       0,100       62,0
      3.150  
Fluorene
    <0,01       <0,01       <0,01       <0,01       <0,01       0,100       19,0
      4.690  
Dlbenz(a,h)anthracene
    <0,01       <0,01       <0,01       <0,01       <0,01       0,100      
0,300       3,60  
Anthracene
    0,009       <0,005       <0,005       <0,005       <0,005       0,100      
1,50       4.690  
Acenaftylene
    <0,05       <0,05       <0,05       <.0,05       <0,05       0,200      
0,600       32,0  
Acenaphtene
    <0,01       <0,01       <0,01       <0,01       <0,01       0,200       4,60
      134  
PAH (sum of 10 VROM)
    0,510       0,290       <0,095       <0,095       <0,095       —       —    
  —  
PAH (sum of 16 EPA)
    0,740       0,400       <0,2       <0,2       <0,2       —       —       —  
Heavy metals (mg/kg)
    [ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]      
[ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]  
Arsenic (As)
    12,0       <10       <10       <10       <10       25,9       46,0       267
 
Cadmium (Cd)
    1,50       1,50       <0,4       0,620       <0,4       0,700       2,43    
  30,0  
Chromium (Cr)
    30,0       32,0       34,0       25,0       22,0       96,5       91,0      
880  
Copper (Cu)
    15,0       17,0       11,0       13,0       8,20       23,9       138      
500  
Mercury (Hg)
    <0,1       0,130       <0,1       <0,1       <0,1       0,100       1,70    
  11,0  
Lead (Pb)
    58,0       55,0       13,0       26,0       <10       24,7       120      
1,250  
Nickel (Ni)
    18,0       19,0       25,0       21,0       18,0       34,5       56,0      
530  
Zinc (Zn)
    180       180       48,0       93,0       33,0       101       549      
1,250  
EOX (mg/kg)
    [ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]      
[ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]  
EOCI
    0,130       <0,1       <0,1       <0,1       <0,1       —       —       —  
Other Heavy metals (mg/kg)
    [ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]      
[ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]  
Cobalt (Co)
    7,80       8,90       9,00       7,80       6,50       —       —       —  

      Project 09/865 — ESI PROLOGIS BELGIUM III BVBA HERSTAL    20

 



--------------------------------------------------------------------------------



 



(MAVA LOGO) [v56763f5676311.gif]

                                                          [ILLEGIBLE]  
[ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]  
[ILLEGIBLE]   [ILLEGIBLE]
Depth sample (m bgl)
    0,10-0,50       0,10-0,60       0,10-0,50       0,10-0,50                  
       
Sampling date
    14/12/2009       14/12/2009       14/12/2009       14/12/2009              
           
Parcel n°
    0450 G 2       0450 G 2       0450 G 2       0450 G 2                      
   
Land Use Type
    V       V       V       V                          
Clay content (%)
    30       30       30       30                          
Organic matter (%)
    0,5       0,5       0,5       0,5                          
pH
    6,8       6,8       6,8       6,8                          
[ILLEGIBLE]
  [ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]  
[ILLEGIBLE]   [ILLEGIBLE]
Other [ILLEGIBLE]
  [ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]  
[ILLEGIBLE]   [ILLEGIBLE]
Dry matter (%(m/m))
    96,6       92,1       91,4       96,3       —       —       —  
Mineral oil (mg/kg)
    [ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]      
[ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]  
Mineral oil (C16-C21)
    —       9,30       <6       <6       —       —       —  
Mineral oil (C21-C30)
    —       50,0       24,0       <12       —       —       —  
Mineral oil (C30-C35)
    —       22,0       19,0       14,0       —       —       —  
Mineral oil (C35-C40)
    —       13,0       17,0       15,0       —       —       —  
Mineral oil (C10-C12)
    —       4,10       <3       <3       —       —       —  
Mineral oil (C12-C16)
    —       <5       <5       <5       —       —       —  
Mineral oil (GC)
    <38       100       63,0       39,0       50,0       300       750  
PAH (mg/kg)
  [ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]  
[ILLEGIBLE]   [ILLEGIBLE]
Naphthalene
    <0,01       0,045       0,017       0,012       0,100       0,800       81,6
 
Benzo(a)pyrene
    0,011       0,300       0,130       0,056       0,100       0,300       7,20
 
Fenantrene
    0,031       0,360       0,270       0,046       0,080       30,0       1.650
 
Fluorantene
    <0,01       0,920       0,420       0,059       0,200       10,1       268  
Benzo(a)anthracene
    <0,01       0,370       0,150       0,041       0,060       2,50       30,0
 
Chrysene
    0,011       0,310       0,440       0,045       0,150       5,10       320  
Benzo(b)fluorantene
    0,018       0,360       0,150       0,071       0,200       1,10       30,0
 
Benzo(k)fluorantene
    <0,01       0,160       0,075       0,028       0,200       0,600       30,0
 
Benzo(ghl)perylene
    <0,01       0,220       0,120       0,085       0,100       35,0       4.690
 
Indeno(1,2,3–cd)pyrene
    <0,01       0,140       0,120       0,042       0,100       0,550       30,0
 
Pyrene
    <0,01       0,520       0,280       0,044       0,100       62,0       3.150
 
Fluorene
    <0,01       0,038       0,032       <0,01       0,100       19,0       4,690
 
Dlbenz(a,h)anthracene
    <0,01       0,050       0,021       <0,01       0,100       0,300       3,60
 
Anthracene
    <0,005       0,076       0,048       0,008       0,100       1,50      
4.690  
Acenaftylene
    <0,05       <0,05       <0,05       <0,05       0,200       0,600       32,0
 
Acenaphtene
    <0,01       0,026       0,039       0,011       0,200       4,60       134  
PAH (sum of 10 VROM)
    <0,095       2,90       1,50       0,420       —       —       —  
PAH (sum of 15 EPA)
    <0,2       3,90       2,00       0,550       —       —       —  
Heavy metals (mg/kg)
  [ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]  
[ILLEGIBLE]   [ILLEGIBLE]
Arsenic (As)
    <10       <10       <10       <10       25,9       46,0       267  
Cadmium (Cd)
    <0,4       0,670       <0,4       <0,4       0,700       2,43       30,0  
Chromium (Cr)
    9,10       18,0       24,0       7,20       96,5       91,0       880  
Copper (Cu)
    <5       18,0       31,0       <5       23,9       138       500  
Mercury (Hg)
    <0,1       0,120       <0,1       <0,1       0,100       1,70       11,0  
Lead (Pb)
    <10       79,0       47,0       <10       24,7       120       1.250  
Nickel (Ni)
    8,20       16,0       18,0       7,20       34,5       56,0       530  
Zinc (Zn)
    40,0       180       370       50,0       101       549       1.250  
EOX (mg/kg)
  [ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]  
[ILLEGIBLE]   [ILLEGIBLE]
EOCI
    <0,1       0,110       <0,1       0,170       —       —       —  
Other heavy metals (mg/kg)
  [ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]  
[ILLEGIBLE]   [ILLEGIBLE]
Cobalt (Co)
    <5       <5       8,70       <5       —       —       —  

Table 4-5 Analysis results groundwater samples
No groundwater samples are analysed.

      Project 09/865 — ESI PROLOGIS BELGIUM III BVBA HERSTAL   21

 



--------------------------------------------------------------------------------



 



(MAVA LOGO) [v56763f5676311.gif]
4.3.3 Reference values Wallonia
In the Walloon region, currently one legislation and one decree exist on soil
remediation and soil protection:

  -   The Walloon legislation concerning service stations, dated 4/03/1999. This
legislation is only applicable to service stations.     -   The Decree on soil
remediation and rehabilitation of economical sites (M.B. 07/06/2004). This
decree is not yet active.

Concerning the soil remediation levels, only the levels determined in the
legislation concerning service stations are currently legally applicable. Both
the legislation concerning service stations as the Decree on soil remediation
and rehabilitation of economical sites are using a system with 3 concentration
values (Valeur Référence, Valeur Seuil en Valeur d’Intervention).
Valeur Référence reflect the concentration of contaminating substances in soil
or groundwater which can be found in non-polluted soils with comparable soil
features.
Valeur Seuil determines whether additional investigation is necessary.
Valeur d’Intervention reflect a level of contamination which can cause serious
adverse effects for man and environment. When these soil remediation values are
passed, the contamination is regarded serious.
Since no service station existsts on the research site, concentrations will be
indicatively compared to the levels as stated in the Decree on soil remediation
and rehabilitation of economical sites.
4.3.4 Analysis results for soil samples
The analysis results of the soil samples are listed in the tables below.
A comparison is made between the measured concentrations and the soil background
and remediation levels. These standards do not have to be corrected for the
content of clay, organic matter and pH.
The soil remediation levels for land use type V, INDUSTRIAL AREA, are used.
Measured values which exceed the Walloon “Valeur Référence” (VR) significantly,
but remaining below the Valeur d’Intervention (VI), are printed in Italic.
Concentrations exceeding the Walloon Valeur d’Intervention (VI) for the
applicable type of land use are given in bold. Concentrations exceeding the
Valeur Seuil (VS) are underlined.

      Project 09/865 — ESI PROLOGIS BELGIUM III BVBA HERSTAL   22

 



--------------------------------------------------------------------------------



 



(MAYA LOGO) [v56763f5676311.gif]
Table 4-5 Analysis results for soil samples

                                                                  [ILLEGIBLE]  
7   8   9   1   2   VR   VS   VI
Depth sample (m bgl)
    1,50-2,00       0,00-0,50       1,50-2,00       0,00-0,50       0,00-0,50  
                       
Sampling date
    14/12/2009       14/12/2009       14/12/2009       14/12/2009      
14/12/2009                          
Parcel nO
    0450 G 2       0450 G 2       0450 G 2       0450 G 2       0450 G 2        
                 
Land Use Type
    V       V       V       V       V                          
[ILLEGIBLE]
  [ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]  
[ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]
[ILLEGIBLE]
  [ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]  
[ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]
Dry matter (%(m/m))
    81,4       82,6       84,9       82,3       84,7       —       —       —  
Mineral oil (mg/kg)
  [ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]  
[ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]
Mineral oil (C10-C12)
    —       —       —       —       —       2,5       130       160  
Mineral oil (C12-C16)
    —       —       —       —       —       15       130       520  
Mineral oil (C16-C21)
    —       —       —       —       —       15       1250       2500  
Mineral oil (C21-C30)
    —       —       —       —       —       —       —       —  
Mineral oil (C30-C35)
    —       —       —       —       —       —       —       —  
Sum C21-C30+C30-C35
    —       —       —       —       —       15       1250       2500  
Mineral oil (C35-C40)
    —       —       —       —       —       —       —       —  
Mineral oil (GC)
    <38       <38       <38       <38       <38       —       —       —  
PAH (mg/kg)
  [ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]  
[ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]
Naphthalene
    <0,01       <0,01       <0,01       <0,01       <0,01       0,1       2,58  
    25  
Benzo(a)pyrene
    <0,01       0,085       <0,01       0,046       <0,01       0,01       1,3  
    13  
Fenantrene
    <0,01       0,047       <0,01       0,042       <0,01       0,1       16    
  164  
Fluorantene
    <0,01       0,150       0,019       0,084       <0,01       0,01       47  
    475  
Benzo(a)anthracene
    <:0,01       0,088       <0,01       0,043       <0,01       0,01       1,5
      15  
Chrysene
    <0,01       0,083       <0,01       0,050       <0,01       0,01       6    
  60  
Benzo(b)fluorantene
    <0,01       0,110       <0,01       0,054       <0,01       0,01       1,3  
    13  
Benzo(k)fluorantene
    <0,01       0,048       <0,01       0,024       <0,01       0,01       4,7  
    47  
Benzo(ghl)perylene
    <0,01       <0,01       <0,01       <0,01       <0,01       0,01       5    
  46  
Indeno(l,2,3-cd)pyrene
    <001       <0,01       <0,01       <0,01       <0,01       0,01       1,5  
    15  
Pyrene
    <0,01       0,110       <0,01       0,060       <0,01       0,01       6,4  
    64  
Fluorene
    <0,01       <0,01       <0,01       <0,01       <0,01       0,01       16  
    163  
Dibenz(a,h)anthracene
    <0,01       <0,01       <0,01       <0,01       <0,0l       0,01       1,4  
    14  
Anthracene
    <0,005       0,009       <0,005       <0,005       <0,005       0,01      
1,3       13,3  
Acenaftylene
    <0,05       <0,05       <0,05       <0,05       <0,05       0,01       43  
    410  
Acenaphtene
    <0,01       <0,01       <0,01       <0,01       <0,01       0,01       6    
  56  
PAH (sum of l0 VROM)
    <0,095       0,510       <0,095       0,290       <0,095       —       —    
  —  
PAH (sum of 16 EPA)
    <0,2       0,740       <0,2       0,400       <0,2       —       —       —  
Heavy metals (mg/kg)
  [ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]  
[ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]
Arsenic (As)
    <10       12,0       <10       <10       <10       12       50       300  
Cadmium (Cd)
    <0,4       1,50       <0,4       1,50       <0,4       0,2       15       50
 
Chromium (Cr)
    34,0       30,0       17,0       32,0       34,0       34       165      
700  
Copper (Cu)
    12,0       15,0       6,80       17,0       11,0       14       120      
500  
Mercury (Hg)
    <0,1       <0,1       <0,1       0,130       <0,1       0,05       5      
50  
Lead (Pb)
    <10       58,0       <10       55,0       13,0       25       385       1360
 
Nickel (Ni)
    26,0       18,0       14,0       19,0       25,0       24       210      
500  
Zinc (Zn)
    45,0       180       27,0       180       48,0       67       320       1300
 
EOX (mg/kg)
  [ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]  
[ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]
EOCI
    <0,1       0,130       <0,1       <0,1       <0,1       —       —       —  
Other heavy metals (mg/kg)
  [ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]  
[ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]
Cobalt (Co)
    8,10       7,80       5,20       8,90       9,00       —       —       —  

      Project 09/865 — ESI PROLOGIS BELGIUM III BVBA HERSTAL    23





--------------------------------------------------------------------------------



 



(MAVA LOGO) [v56763f5676311.gif]

                                                                  [ILLEGIBLE]  
7   8   9   1   2   VR   VS   VI
Depth sample (m bgl)
    0,00-0,50       0,00-0,50       0,10-0,50       1,50-2,00       0,10-0,60  
                       
Sampling date
    14/12/2009       14/12/2009       14/12/2009       14/12/2009      
14/12/2009                          
Parcel no
    0450 G 2       0450 G 2       0430 G 2       0450 G 2       0450 G 2        
                 
Land Use Type
    V       V       V       V       V                          
[ILLEGIBLE]
    [ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]      
[ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]  
[ILLEGIBLE]
    [ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]      
[ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]  
Dry matter (% (m/m))
    81,2       85,6       96,6       84,0       92,1       —       —       —  
Mineral oil (mg/kg)
    [ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]      
[ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]  
Mineral oil (C10-C12)
    —       —       —       —       4,10       2,5       130       160  
Mineral oil (C12-C16)
    —       —       —       —       <5       15       130       520  
Mineral oil (C16-C21)
    —       —       —       —       9,30       15       1250       2500  
Mineral oil (C21-C30)
    —       —       —       —       50,0       —       —       —  
Mineral oil (C30-C35)
    —       —       —       —       22,0       —       —       —  
Sum C21-C30+C30-C35
    —       —       —       —       72,0       15       1250       2500  
Mineral oil (C35-C40)
    —       —       —       —       13,0       —       —       —  
Mineral oil (GC)
    <38       <38       <38       <38       100       —       —       —  
PAH (mg/kg)
    [ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]      
[ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]  
Naphthalene
    <0,01       <0,01       <0,01       <0,01       0,045       0,1       2,58  
    25  
Benzo(a)pyrene
    <0,01       <0,01       0,011       <0,01       0,300       0,01       1,3  
    13  
Fenentrene
    <0,01       <0,01       0,031       <0,01       0,360       0,1       16    
  164  
Fluorantene
    <0,01       <0,01       <0,01       <0,01       0,920       0,01       47  
    475  
Benzo(a)anthracene
    <0,01       <0,01       <0,01       <0,01       0,370       0,01       1,5  
    15  
Chrysene
    <0,01       <0,01       0,011       <0,01       0,310       0,01       6    
  60  
Benzo(b)fluorantene
    <0,01       <0,01       0,018       <0,01       0,360       0,01       1,3  
    13  
Benzo(k)fluorantene
    <0,01       <0,01       <0,01       <0,01       0,160       0,01       4,7  
    47  
Benzo(ghl)perylene
    <0,01       <0,01       <0,01       <0,01       0,220       0,01       5    
  46  
Indeno(1,2,3-cd)pyrene
    <0,01       <0,01       <0,01       <0,01       0,140       0,01       1,5  
    15  
Pyrene
    <0,01       <0,01       <0,01       <0,01       0,520       0,01       6,4  
    64  
Fluorene
    <0,01       <0,01       <0,01       <0,01       0,038       0,01       16  
    163  
Dilbenz(a,h)anthracene
    <0,01       <0,01       <0,01       <0,01       0,050       0,01       1,4  
    14  
Anthracene
    <0,005       <0,005       <0,005       <0,005       0,076       0,01      
1,3       13,3  
Acenaftylene
    <0,05       <0,05       <0,05       <0,05       <0,05       0,01       43  
    410  
Acenaphtene
    <0,01       <0,01       <0,01       <0,01       0,026       0,01       6    
  56  
PAH (sum of 10 VROM)
    <0,095       <0,095       <0,095       <0,095       2,90       —       —    
  —  
PAH (sum of 16 EPA)
    <0,2       <0,2       <0,2       <0,2       3,90       —       —       —  
Heavy metals (mg/kg)
    [ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]      
[ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]  
Arsenic (As)
    <10       <10       <10       <10       <10       12       50       300  
Cadmlum (Cd)
    0,620       <0,4       <0,4       <0,4       0,670       0,2       15      
50  
Chromium (Cr)
    25,0       22,0       9,10       33,0       18,0       34       165      
700  
Copper (Cu)
    13,0       8,20       <5       11,0       18,0       14       120       500
 
Mercury (Hg)
    <0,1       <0,1       <0,1       <0,1       0,120       0,05       5      
50  
Lead (pb)
    26,0       <10       <10       14,0       79,0       25       385       1360
 
Nickel (Nl)
    21,0       18,0       <8,20       28,0       16,0       24       210      
500  
Zinc (Zn)
    93,0       33,0       40,0       49,0       180       67       320      
1300  
EOX (mg/kg)
                                                               
EOCI
    <0,1       <0,1       <0,1       <0,1       0,110       —       —       —  
Other heavy metals(mg/kg)
    [ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]      
[ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]  
Cobalt (Co)
    7,80       6,50       <5       9,40       <5       —       —       —  

      Project 09/865 — ESI PROLOGIS BELGIUM III BVBA HERSTAL   24





--------------------------------------------------------------------------------



 



(MAVA ASSURED ENVIRONMENTAL SOLUTIONS) [v56763f5676311.gif]

                                          [ILLEGIBLE]   [ILLEGIBLE]  
[ILLEGIBLE]   VR   VS   VI
Depth sample (m bgl)
    0,10-0,50       0,10-0,50                          
Sampling date
    14/12/2009       14/12/2009                          
Parcel n0
    0450 G 2       0450 G 2                          
Land Use Type
    V       V                          
[ILLEGIBLE]
    [ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]      
[ILLEGIBLE]  
Andore
    [ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]      
[ILLEGIBLE]  
Dry matter (%(m/m))
    91,4       96,3       —       —       —  
Mineral oil (mg/kg)
    [ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]      
[ILLEGIBLE]  
Mineral oil (C10-C12)
    <3       <3       2,5       130       160  
Mineral oil (C12-C16)
    <5       <5       15       130       520  
Mineral oil (C16-C21)
    <6       <6       15       1250       2500  
Mineral oil (C21-C30)
    24,0       <12       —       —       —  
Mineral oil (C30-C35)
    19,0       14,0       —       —       —  
Sum C21-C30+C30-C35
    43       26       15       1250       2500  
Mineral oil (C35-C40)
    17,0       15,0       —       —       —  
Mineral oil (GC)
    63,0       39,0       —       —       —  
PAH (mg/kg)
    [ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]      
[ILLEGIBLE]  
Naphthalene
    0,017       0,012       0,1       2,58       25  
Benzo(a)pyrene
    0,130       0,056       0,01       1,3       13  
Fenantrene
    0,270       0,046       0,1       16       164  
Fluorantene
    0,420       0,059       0,01       47       475  
Benzo(a)anthracene
    0,150       0,041       0,01       1,5       15  
Chrysene
    0,140       0,045       0,01       6       60  
Benzo(b)fluorantene
    0,150       0,071       0,01       1,3       13  
Benzo(k)fluorantene
    0,075       0,028       0,01       4,7       47  
Benzo(ghl)perylene
    0,120       0,085       0,01       5       46  
Indeno(1,2,3-cd)pyrene
    0,120       0,042       0,01       1,5       15  
Pyrene
    0,280       0,044       0,01       6,4       64  
Fluorene
    0,032       <0,01       0,01       16       163  
Dibenz(a,h)anthracene
    0,021       <0,01       0,01       1,4       14  
Anthracene
    0,048       0,008       0,01       1,3       13,3  
Acenaftylene
    <0,05       <0,05       0,01       43       410  
Acenaphtene
    0,039       0,011       0,01       6       56  
PAH (sum of 10 VROM)
    1,50       0,420       —       —       —  
PAH (sum of 16 EPA)
    2,00       0,550       —       —       —  
Heavy metals (mg/kg)
    [ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]      
[ILLEGIBLE]  
Arsenic (As)
    <10       <10       12       50       300  
Cadmium (Cd)
    <0,4       <0,4       0,2       15       50  
Chromium (Cr)
    24,0       7,20       34       165       700  
Copper (Cu)
    31,0       <5       14       120       500  
Mercury (Hg)
    <0,1       <0,1       0,05       5       50  
Lead (Pb)
    47,0       <10       25       385       1360  
Nickel (Ni)
    18,0       7,20       24       210       500  
Zinc (Zn)
    370       50,0       67       320       1300  
EOX (mg/kg)
    [ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]      
[ILLEGIBLE]  
EOCI
    <0,1       0,170       —       —       —  
Other heavy metals (mg/kg)
    [ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]       [ILLEGIBLE]      
[ILLEGIBLE]  
Cobalt (Co)
    8,70       <5       —       —       —  

Table 4-7 Analysis results groundwater samples
No groundwater samples are analysed.

      Project 09/865 – ESI PROLOGIS BELGIUM III BVBA HERSTAL   25





--------------------------------------------------------------------------------



 



(MAVA LOGO) [v56763f5676311.gif]
5 DATA EVALUATION
This chapter describes per zone and source the results and formulated
conclusions.
For a dear description of the parcels, zones, potential contaminating sources,
drillings, wells and sampling, reference is made to the previous chapters. There
also an overview of the sensory data and field measurements is given.
The gathered data shows no gaps.
Since the activities on the site started after 2000, eventual encountered
contaminations which can be linked with the activities on the site have to be
considered as “new pollution”.
5.1 Evaluation status of contamination per zone
Paragraph 4.1.1. gives schematically the executed drillings per parcel and per
zone. The field observations and analysis results are discussed in the following
paragraphs.
Unsuspected zones (strategy 1; drillings 1, 2, 4, 5, 6, 8, 9, 10, 11 & 12)
According to Flemish regulations:
Three soil samples show concentrations only slightly above the striving levels
for PAH and two samples show a slightly elevated concentration above the
striving level for mineral oil. Almost all soil samples show elevated
concentrations for heavy metals, exceeding the striving levels. However, all
concentrations remain well below 80% of the soil remediation levels for
industrial land use.
Since all concentrations remain well below 80% of the soil remediation levels
for industrial land use, no further investigations are necessary and no further
actions have to be taken.
According to Walloon regulations:
All concentrations for mineral oil stay below the “Valeur Référence”. Six soil
samples show elevated concentrations for PAH, slightly exceeding the “Valeur
Référence”. Eight soil samples show concentrations above the “Valeur Référence”
for heavy metals of which one sample (3 (0, 10-0,50)) is slightly exceeding the
“Valeur Seuil” for the heavy metal Zinc. However, all measured concentrations
stay well below 80% of the “valeur d’intervention”.
Since the analysis certificate mentions that sample 3 (0,10-0,50) has been
grinded cryogenically, it can be assumed that the sample consisted largely out
of stone instead of soil. The bore log affirms the presence of these stones.
Considering this, it can be stated that the result is not representing the state
of the soil on the research site and the result can be disregarded.
The groundwater is not investigated in this zone.
There are no indications for the presence of NAPLs (Non-Aqueous Phase Liquids).
No contamination is detected in this zone.
There is no need for a descriptive soil investigation.
There is no need for precaution measures or for limiting the usage of this zone
of the site.
5.1.1 Groundwater evaluation
In view of the facts that the lightly elevated zinc concentration in the solid
phase is only slightly above the “Valeur Seuil” and far below the 80% level of
the “valeur d’intervention” and the fact that the groundwater is present more
than 118 meters below ground level, it can be assumed that the risk to the
groundwater originating from zinc will be very unlikely.

      Project 09/865 — ESI PROLOGIS BELGIUM III BVBA HERSTAL   27

 



--------------------------------------------------------------------------------



 



(MAVA LOGO) [v56763f5676311.gif]
5.2 Summary per zone
In the following table a schematic overview is given of the observed
contaminations per zone.
Table 5-1 Overview contaminations

                                      Harmful   Parameter >   Soil/   nature  
Precaution   Limitation of Parcel   Zone   activity   vs   groundwater   (1)  
measures (Y/N)   use (Y/N)
450 G 2
  Unsuspected   —   Zinc (*)   Soil   N   N   N

 

(1)   H= Historic, G=Mixed, N=New   (*)   The Observed slightly elevated zinc
concentration is most likely caused by the presence of large ammounts of stones
in the analyzed sample. Considering the fact that the sample has been
cryogenically grinded, it can be stated that the result is not representing the
state of the soil on the research site and the result can be disregarded.

      Project 09/865 — ESI PROLOGIS BELGIUM III BVBA HERSTAL   28

 



--------------------------------------------------------------------------------



 



(MAVA LOGO) [v56763f5676311.gif]
6 SUMMARY AND CONCLUSION
On instruction of PROLOGIS BELGIUM III BVBA an explorative soil investigation is
performed on a site located in HERSTAL, Avenue du Parc Industriel 159.
The complete site consists of following cadastral parcels:

                          Municipality     Municipality N°   Section   Parcel N°
    Surface (m2)  
Herstal 7 DIV/LIERS/
    62051     A   450 G 2     37099  

The administrative data of instructors, owners and users are found in the
pre-study (chapter 2).
The site is located in an industrial zone (Parc Industriel) 5 km to the north of
the city Luik. To the west an exit of the highway E313 Luik-Hasselt is found, to
the south-east the A3 motorway.
The total industrial zone comprises an area of ca. 180 ha. The area is sold to
small, medium and large sized companies like ISPC International (food branch),
Air Liquide SA (compressed gasses), Eurofreins SA (car parts), Galliker
Transports SA (transport company), HTC Wallonie (tankcleaning), Techspace Aero
(development of aeronautical propulsion engines), ...
Nine groundwater extraction wells exist in an area of 2 km around the center of
the research site. As far as known, there are no protection zones for
groundwater extraction located near the research site. Close to the site are 3
creeks (2 situated at 370 meters from the site (to the east and to the
north-west side), 1 situated next to the southern site of the building at the
research site. Three small small surface waters are situated within 614 meters
around the research site, located to the east, west and north-west side of the
site.
In 2000 the site was owned by S.P.I. (Service Promotion Initiatives en province
de Liège, Rue Lonhienne, 14 in 4000 Liège). During this period, the land was
used as agricultural land (mainly for cereals).
In 2001, ProLogis became owner of the terrain and the land was divided in 2
pieces (Lot I and Lot II) with each a surface of app. 8 ha. On one of these
parcels (Lot I) a building (Phase I) has been constructed. The building was
rented out in 2002 to the company “Skechers”, which uses it as a depot and
distribution center for shoes.
Construction of the second part of the building (Phase II) (on the second parcel
(Lot II) commenced in august 2008. The second part of the building has also been
rented out to the company “Skechers”, which is using it until present day.
As far as known, no accidental spills have occurred on the research site.
There has been a change of the soil profile: the terrain has been partly
excavated for the construction of the loading and unloading zones and for the
construction of the foundations. Underneath the concrete or other hardening
materials, a layer of debris is used as foundation.
As far as known, no polluted soil is excavated, no soil remediation has occured,
nor a significant groundwater lowering was performed.
The terrain is used by the company “Skechers” as a depot and distribution center
for shoes.
During the fieldwork, following soil profile was observed: beneath all asphalt
hardening on the terrain, an artificial, dark brown layer of sand was found
until a depth of around 60cm. This layer contained a lot of stone. Below the
layer of sand, a more loamy brown layer was found. At a lot of these drilling
locations, it was impossible to get any deeper than 50-60cm: a very hard
impenetrable layer prevented any further drilling. At drilling locations where
no hardening was located on the surface the underground consisted of a brown
layer of loam.
According to the “Walloon Geo-Environmental website” (OGEAD —
http://environnement.wallonie.be/cartosig/ogead/#) the groundwater can be
qualified as vulnerable.

      Project 09/865 — ESI PROLOGIS BELGIUM III BVBA HERSTAL   29

 



--------------------------------------------------------------------------------



 



(MAVA LOGO) [v56763f5676311.gif]
For an overview of the sampling strategy and the performed fieldwork and
laboratory research, reference is made to the summarizing table in the chapter
“Sampling strategy”.
In the following paragraphs per cadastral parcel a conclusion is given.
6.1 Parcel: HERSTAL 7 DIV (62051), section A, parcel n° 450 G 2
In none of the soil samples, the soil remediation standards, or 80% of these
levels, were surpassed.

There is no need to perform a descriptive soil investigation on the cadastral
parcel.

There is no need for precaution measures or for limiting the usage of the
cadastral parcel.

For this research sufficient information could be gathered.
6.2 General
According to Flemish regulations:
A few soil samples show concentrations only slightly above the striving levels
for PAH and mineral oil. Almost all soil samples show elevated concentrations
for heavy metals, exceeding the striving levels. Since all concentrations remain
well below 80% of the soil remediation levels for industrial land use, no
further investigations are necessary and no further actions have to be taken.
According to Walloon regulations:
One sample (3 (0,10-0,50)) is slightly exceeding the “Valeur Seuil” for the
heavy metal Zinc. All other concentrations are — at the very most — exceeding
the “Valeur Référence”.
Since the analysis certificate mentions that the sample 3 (0,10-0,50) has been
grinded cryogenically, it can be assumed that the sample consisted largely out
of stone instead of soil. The bore state affirms the presence of this stone.
Considering this, it can be stated that the result is not representing the state
of the soil on the site and the result can be disregarded.
No further investigations are necessary and no further actions have to be taken.
A groundwater investigation was not performed. However, it can be assumed that
the risk to the groundwater, originating from the observed slightly elevated
concentrations for zinc, will be very unlikely.
No contamination was observed.
There is no need for precaution measures or for limiting the usage of the
cadastral parcel.

      Steenokkerzeel — 4 februari 2010,

MAVA,   (SIGNATURE LOGO) [v56763f5676313.gif]

          (SIGNATURE LOGO) [v56763f5676350.gif]   (SIGNATURE LOGO)
[v56763f5676314.gif]   (SIGNATURE LOGO) [v56763f5676315.gif] Timothy GEERTS,
      Mark VAN STRAATEN, Project assistant.       CEO.

      Project 09/865 — ESI PROLOGIS BELGIUM III BVBA HERSTAL   30

 



--------------------------------------------------------------------------------



 



(MAVA LOGO) [v56763f5676311.gif]
7 ANNEXES

     
ANNEX 7.1:
  Former and recent environmental permits
ANNEX 7.2:  
  Certificates leak tests and soil/tank processing
ANNEX 7.3:
  Technical sampling description
ANNEX 7.4:
  Drilling logs
ANNEX 7.5:
  Analytical methods and original analysis reports
ANNEX 7.6:
  Results previous soil investigations
ANNEX 7.7:  
  Evaluation values for non-normalized parameters

      Project 09/865 — ESI PROLOGIS BELGIUM III BVBA HERSTAL   31

 



--------------------------------------------------------------------------------



 



(MAVA LOGO) [v56763f5676311.gif]
ANNEX 7.1: Former and recent environmental permits
Permits were requested at the local authorities, but were not yet received at
the time of writing the report.

      Project 09/865 — ESI PROLOGIS BELGIUM III BVBA HERSTAL   33

 



--------------------------------------------------------------------------------



 



(MAVA LOGO) [v56763f5676311.gif]
ANNEX 7.2: Certificates leak tests and soil/tank processing
Not applicable

      Project 09/865 — ESI PROLOGIS BELGIUM III BVBA HERSTAL   35

 



--------------------------------------------------------------------------------



 



(MAVA LOGO) [v56763f5676311.gif]
ANNEX 7.3: Technical description sampling
Drillings and wells
Drillings are normally executed manually with a Edelman manual drilling set. On
locations where pavements/hard surfaces are present, first hole is made with a
diamond drill. If the sub ground contains significant debrit, a mechanical
spiral drill is used.
On predefined places, the drillings are finished to wells. A HDPE-tubing is used
with a diameter of 50 x 51,4 mm, and a filter length of 2 m. The different
pieces are screwed together. The filter element (standard length 2 m) is placed
cutting the groundwater level, so that possible LNAPL (light non aqueous phase
layer) can be detected. The filter element is surrounded by a filter stocking
and fine gravel. Above the filter, the drilling hole is filled with clay over a
length of approx. 50 cm. The water in the wells is pumped directly after
finishing.
Soil sampling
On the site a number of drillings are performed. Each 50 cm or when the soil
composition is changing, a sample is taken. For each drilling the
organoleptically most contaminated sample is selected. When a contamination is
not obvious or present, the surface sample is selected. In the presence of
underground potential contaminating sources, the sample at the base level of
this source is selected. Modifications of the sampling procedure are always
possible and if necessary are clarified in the report.
Groundwater sampling
Sampling of the wells takes place only at least a week after placement. The
wells are pumped empty thoroughly (5x its volume), after which a sample is taken
with a peristaltic pump. During sampling the temperature, conductivity and pH of
the groudwater is measured for each sampling point.
The selected samples are sent for laboratory analysis within 24h.
The exact location of drillings and gauches is presented in a detailed plan of
the site, which can be found in annex 8.4.

      Project 09/865 — ESI PROLOGIS BELGIUM III BVBA HERSTAL   37

 



--------------------------------------------------------------------------------



 



(MAVA LOGO) [v56763f5676311.gif]
ANNEX 7.4: Drilling logs

      Project 09/865 — ESI PROLOGIS BELGIUM BVBA HERSTAL   39

 



--------------------------------------------------------------------------------



 



(FULL PAGE) [v56763f5676316.gif]

ALL SOIL ASSISTANCE Boring: B1 Boring B2 Project 09/865 Opdratgever: Mava
Bodemonderzoek Locationam: projects- Haratel

 



--------------------------------------------------------------------------------



 



(FULL PAGE) [v56763f5676318.gif]

ALL SOIL ASSISTANCE Boring: B3 Boring B4 Project 09/865 Opdratgever: Mava
Bodemonderzoek Locationam: projects- Haratel

 



--------------------------------------------------------------------------------



 



(FULL PAGE) [v56763f5676320.gif]

ALL SOIL ASSISTANCE Boring: B5 Boring B5A Project 09/865 Opdratgever: Mava
Bodemonderzoek Locationam: projects- Haratel

 



--------------------------------------------------------------------------------



 



(FULL PAGE) [v56763f5676322.gif]

ALL SOIL ASSISTANCE Boring: B5B Boring B6 Project 09/865 Opdratgever: Mava
Bodemonderzoek Locationam: projects- Haratel

 



--------------------------------------------------------------------------------



 



(FULL PAGE) [v56763f5676324.gif]

ALL SOIL ASSISTANCE Boring: B7 Boring B8 Project 09/865 Opdratgever: Mava
Bodemonderzoek Locationam: projects- Haratel

 



--------------------------------------------------------------------------------



 



(FULL PAGE) [v56763f5676326.gif]

ALL SOIL ASSISTANCE Boring: B9 Boring B10 Project 09/865 Opdratgever: Mava
Bodemonderzoek Locationam: projects- Haratel

 



--------------------------------------------------------------------------------



 



(FULL PAGE) [v56763f5676328.gif]

ALL SOIL ASSISTANCE Boring: B11 Boring B12 Project 09/865 Opdratgever: Mava
Bodemonderzoek Locationam: projects- Haratel

 



--------------------------------------------------------------------------------



 



(FULL PAGE) [v56763f5676330.gif]

ALL SOIL ASSISTANCE Boring: B13 Project 09/865 Opdratgever: Mava Bodemonderzoek
Locationam: projects- Haratel

 



--------------------------------------------------------------------------------



 



(MAVA ASSURED ENVIRONMENTAL SOLUTIONS LOGO) [v56763f5676311.gif]
ANNEX 7.5: Analytical methods and original analyses reports
Analytical methods
Depending on the potential contamination, soil and groundwater samples are
analysed for one or more parameters which can be found in paragraph 3.3.
The analytical methods used are the following:
Soil

     
Extraction HF
  Microwave CMA 2/IIA.3.2
Dry matter
  Gravimetry NEN 5747
Organic matter
  Spectrometry ISO 14235
Lutum content
  Sedimentation CMA 2/IIA.6
pH (pH-KCI)
  Potentiometry Conform NEN 5750
Mineral oil
  GC-FID conform CMA 3/R
EOX
  Microcoulometry Conform CMA 3/N
PAH
  HPLC
Heavy metals
  ICP-AES NEN 6426/CMA 2/ I/ B.1
Mercury
  ICP-MS NEN equivalent to NVN 7324/EN1483
 
   
Water
   
 
   
Mineral oil
  LV-GC-FID Own method/CMA/R.1
Chlorinated hydrocarbons
  HS-GC-MS CF. NEN-EN-ISO 10301/ CMA 3/E
MAH (BTEX)
  HS-GC-MS Conform ISO 11423-1 / CMA 3 / E
Heavy metals
  ICP-MS Cf. O-NEN 6427/Equivalent to EN 11885
Mercury
  ICP-MS Equivalent to NVN 7324/EN 1483

A complete overview of the work flow for sampling and analysis can be found in
chapter 4 and accompanying annexes. More detailed information and description of
the analytical methodology used can be found in the “Compendium for Sampling and
Analysis in execution of the Decree on Waste Materials and on Soil Remediation”
(CMA), edited by OVAM (KB dd 27/09/2002).

      Project 09/865 — ESI PROLOGIS BELGIUM III BVBA HERSTAL   41

 



--------------------------------------------------------------------------------



 



(IMAGE) [v56763f5676331.gif]

MOVR Bodeaonderzoetc NV T.a.v. Sigrid Willeas Gorislaan *» B — 1820
steenofckerzeei BEIGIE            Analysecftrtificaort            Datun:
24-12-2009 Riorbij ontvangt u ds resultatan van net navofgende
laboratoriunondtrzoak. Certificootnunner 2009200031 Uw projactnuniaar 09/84S
Prologis            Uw projectnaon o?/«dS »0 Prologis Horstol Uw ordornuMtr
09/8oB Prologis            Monster(s) ontvengen 14-12-2009 Dit certifltaot nag
uitsluitend in iijn geheel worden gereprodueoord. Aonvullendo inforaatio
behorenn bij dit anolysecertifieoot k’unt U vlnden in het ovarzicht
“Spaeifkaties            flnolyseBethodon”. Extra exenptaran zijn verferijgboar
bij do afdeling Vorkoop on Rdries. Dc grondnonsters worden tot t woken na datun
ontvangst gakeetd, beweard on watornonttars tot 2 woken no datum ontvangst.
Zonder teganbericht word en de sionsters nadien afgevoerd. Indian da ¦ ousters
langar bewoord dienen to blijvah varzdakan wijU dit oxeraplaar uitarl(jk 1 waak
voor afloop van da standaardbawaarparioda ondertekend oan on* to rotoumoran.
Voor de kosten van hot langar bewaren van Boosters verwijzen wij near do
prijsljjst. Bowaran tot: Datust: Noam: Handtakening: Wij vertrouwon orop
uw.opdrachthieraee naar verwaehting to hobban uitgavoard, siocht o naar
aanlaiding van dit analysoeortificaat nog vragen nobben vorzookan wij U contact
op to noaan mot da afdoling Vorkoop on Rdvios. Met vriandelijko groet, C^li
Eurofins flnalytieo B.V. \$ j2/wi^,,,~ Ing. II. Veldhurzen
laboratoriumManager            EsraflM fi«alytto> S.V. ciidtwg 44-44 w. *3l
Co)343<34300 MM MttO 14 «• 74 4S< ewofinHlnalytlce s.v. Is ISO f eOi:
1MIjKtftiflCMrt do*r Uoytfi            mi n ioMavoii rw ?« <e)w ut <s»• v*ry»T#
No. W ?” **«»*.*><>‘ twiyleaoss «w»t’-grVrHa m »•»: u*). M.mi» E-oaS!
InfaConalrfico.caa niiM3.u.i».iDi tietoru(i»lit«twtst 0»»0. hrt
*cij|i»«»w»«t«««*E-0WD> 3770 01 aantimU si Site www.arwlrtlco.eoii ««»o, OMOteCS
w 4oord« miti’sdra van rrankrige « iiuMfru>«0’tV>.

 



--------------------------------------------------------------------------------



 



(IMAGE) [v56763f5676332.gif]

Belgium            Analysecertificaat            Vw projectnuaner o?/8«5
Proloais CartiftceatnuBiaer 2007200032 Ow projectnaan 09/8*5 EBO ProJogis
lUrstal Startdetun 17-12-2009 Uw ordemunner 09/84B Proloais Reppertagedotuis
24-12-2009/07:03 DatUH umttmoi 14-12-2009 Bijtage fl,C            Monstemener
RSfl Pagina 1/4 •nalyte ~ Eenfaeid i 2 J * 5 Voofneaandeliag            q
Cryogeen eaten Uitgevoerd            Bodemkandig* analyses            Q
Drogestof K(n/si) 84.0 92.1 91.4 94.3 94.4 H«t«fM            Q flrteen (As>
Mg/kg ds <10 <10 <10 <10 <10 q Cadniun(Cd) «g/kg dt <0.40 0.47 <0.40 <0.40 <0.40
Q Kebalt (Co) mg/kg dt 9.4 <5.o 8.7 <»,© <5.0 0. Chroon (Cr) og/kgdt 33 18 24
7.2 9.1 Q Kop«r(Cu) ng/kgds 11 18 31 <S.0 <5.0 q Kwik(Hg) ng/kgds <o.io 0.12
<0.10 <o.i0 <0.10 Q Nikkei <Ni) mg/kg dx 28 14 18 7.2 8.2 q LoadCPb) eg/kg dt 14
79 47 <io <io            q ZinkCtn) mg/kg ds 49 180 370 CO 40 Mineral*
die            Minerale olie (C10-C12) ng/kgds — 4.1 <3.0 <3.0 Mineral* olie
(C12-C14) ng/kgds — <S.O <S.O <5.0 Mineral* olie (C14-C21) mg/kg dt •• 9.3 <4.0
<4.0 Mineral* oli* (C21-C30) ag/kg dt •• 30 24 <12 Mineral* oH* (C30-C35) mg/kg
d> « 22 19 14 Minerale oil* (C35-C40) mg/kg dt — 13 17 if            Q Minerale
olie totaal (C10-C40) ag/kg ds <38 100 43 39 <38 Chronatogran olie (6C) Zie
bfjl. Ziebtjl. Zlebijl. Somparomst*!* organobatogeee vefbladingen 0. E0X mg/kg
ds <0.10 0.11 <0.10 0.17 <0.10 Polycyclisdhe Aroma tische Koolwaterstoff «n,
PflK            q Naftaleen ng/kgds <0.010 0.045 0.017 0.012 <0.010 q
ftcenaftyleen ng/kgds <0.050 <0.050 X0.0S0 <0.050 <O.OS0 Q fleenafteen ng/kgds
<0.010 O.024 0.039 O.Oll <0.010 0. Fluoreen ng/kgdt <0.010 0.038 0.032 <0.010
<0.019 Q Fenanthreen ng/kgdt <o.oio 0.34 0.27 0.044 o.03l            Q
flnthraeeen ng/kgds <0.0060 0.074 0.048 0.OO75 <0.0050 q Fluoranttieen ng/kgds
<0.010 0.72 0.42 COS? <0.010 q Pyreen ng/kgds <0.010 0.E3 0.28 0.044 <0.010 q
B«nz<>(a)anthr«c**n ng/kgdt <0.010 0.37 0.15 0.041 <0.010
Mr. Kontteromteb.Ijving »naly*ico-nr. 1(1,50-3,00) 3135814 2(0,10-0,40) 8158817
3(0,10-0,50) 5136818 4(0,10-0,50) 8135819 5(0,10-0,80) 8135820 V door KM
OMcertAtMftf* vurichtfot •: MM .r*«i>d» Verrtefctlnfl s: as S806 ortnod*
rtrtXtolaa            twoflno Umlytfco B.V. #lt wrtlfjcoe t moa uttduitend -In
lijn «th««lvor4*n sordpwdu*****^^, •cltdovap. «j-4« M. +si (oyu 742 «J oo it*
aino S4 *• M «*« iurefin«8i>«litlca».v. U ISO M0i:3»o«««e«rtHK««rd door.uayo"*
Ngj|^ 917S IB 00ln«Wld fa«»:WIIUi«H VWMWto. »Q««n«k«f4wh»«^~te*w»««<ey»i(»np«o.
Wl), TKTffl            P.O. Box4S» C-*«U tnfo*oi«ilrtlre.eo« ntt<i.u.ns«i
MttmwInotwHtOI”). h«tWooB* stwMt {MtHE-OWB) “*,n* S770M1 tarn*rcldm site
www.onotjtleo.CMi («¦». OIHMil on door de oY»rti.d«i ven rrenkrijlc ee liatabure
CTO. KVfl L010

 



--------------------------------------------------------------------------------



 



(IMAGE) [v56763f5676333.gif]

I Belgium ftnalyseeortificaat U* projactnuaaor 09/865 Proloflls
Certiftcewtnumitur »00?200032 Uw projcctnaejs , 09/845 EBO Prologis Kopstal
Stortdotua i7-12-2009 Uwordvrnuanor 09/845 Prolosis Ropportogedatum
24-12-2009/09:03 Dcrtun norvsternoae 14-12-2009 Bijiag*
B,C            Monsternomer ASfl Pagina 3/4 analyse Eenheld i 2 3~~ 4 i 0,
Chfyseen ng/kg ds <0.0i0 0.31 0.14 0.04S 0.011 O. 3»Rio(b)fluoponth»»n ng/kg ds
<0.010 0.34 0.15 0.071 0.016 q Benzo(k)fluoranth*on ng/kg ds <0.0io 0.16 0.073
0.02* <0.010 Q Benu>(a)pyr«en ng/kg ds <0.0tO 0.30 0.13 0.034 0.011 0,
Dibonsfl(flfi)onthr«cecn ng/kg ds <0.010 0.0S0 0.021 <0.010 <0.010 Q
Beri20(ghi)p«ry!ttn ng/kg ds <0.010 0.22 0.12 0.035 <0.010 Q
Xnd*no(123-cd)pyreen rag/kg ds <0.010 0.14 0.12 0.042 <0.010 Q PfiK Totocl EPS
(14) ng/kg ds <0.20 3.? 2.0 0.55 <0.20 Y7\ 1 PBKTotoolVR0M(10) ng/kg ds <0.09S
2.9 1.8 0.42 <0.09S Mr. Monst«rom*dirgvmg Bnalytico-iir. 1(1,50-2,00) 5135516 2
(0,10-0,40) 5135817 3(0,10-0,80) 5135818 4(0,10-0,50) 5135819 8(0,10-0,50)
5138820 «: 4ooc «ys t*eta*4ttnrae »irlchtiag «: W04 .rl.nd. ontlcktlKg r, M JOSS
«rlc«f»l«v«richtiac tarofln* snofrtfco B.V. Bit nrtMcaat «oj uitHiiltand in Ufa
«ok*el wonton g««prw»w««3.,5~. sndnMg4t-« TW. +?l (o;« 2*2 «OS 8BKflURV It (3 74
<J4 titferhninalytlsofl.v. IiBO »M.l: 2fl0««ecBrt3fle««rt dowllo/d’i^^Ji^
377(IIS S«M>«M rox«l<0)W242«J»7 HT/1WIB. »«B*fl OfkmtftfosrllBtlflasaM SnrMt
«YflW am Sep. IKQ, Tt«TCM            P.O. BOX4S* C-ata(nfo8oocfrtlco.coB
HUJ43.t4.UJ.B0J hetBro«»(s»e«we«tCBHO, (i»tw«als« sowest (BSBJIt-OW)
IBSlHi            S77B M ImmM M SUeww.onoSytlw.con Crt Re. 098BB4SS widoor
d»ora>hci!en»oi< rrankrU* «n torn Burg 04”). B»A 1010

 



--------------------------------------------------------------------------------



 



(IMAGE) [v56763f5676334.gif]

t Belgium            Analysacertificaat 11* projeetnunner 09/666 Prologil
Certifieaatnumnier 2009200032 Uw proj*ctnaan 09/8*5 E80 Protogls Herstot
Startdatun 17-12-2009 Uwordemunner 09/665Prolog!* Uopportaaedatun
24-12-2009/09:03 Datim nensUrnaa* 14-12-200? Bijloge R,c            konstememer
ASA Paglrta 3/6 _j___E5E53 i 7 i t- t« Bad*mfcundlg* anoJy*** q Drageitof *(«/n)
81.4 61.2 66.6 62.6 s*. 9 Hetalcn            Q B.(seen(Bs) ag/kgds <10 <10 <I0
tl <lo            Q Cadaiua(cd) ng/kgds <0.*0 0.62 <0.40 l.S <0.40 q Kobolt (Co)
ng/kgds 6.1 7.6 6.6 7.6 8.2 Q ChraOR<Cr) ng/kgds 34 25 22 SO 17 .—s Q Kop*r(Cu>
ng/kgds 12 13 6.2 16 6.6 V_X Q Kwik(Hg) ag/kgds <0.10 <0.10 <0.10 <0.10 <0.10 Q
Nikkei (NO ag/kgds 26 tl 16 tl 1* 0. lood(Pb) ng/kgds <10 26 <10 66 <10 Q
Unk(Zn) ng/kgds 46 93 S3 160 27 NtawaU «¦¦ Mineral* oHe (C10-C12) ag/kg
ds            Mineral* olie(C12-C16) «g/kg at            Mineral* oil* (C16-C21)
Bg/kg ds Mineral* olie (C21-C30) ng/kg ds            Mineral* oil* (C30-C36)
ng/kgds            Mineral*oil* (C38-C40) ag/kgds            Q Mineral* oBe
totaal (C10-C4Q) ogAg ds <36 <s» <3S <se <38 Somparameter organohcriogeen
verbindingea 9. tox ng/kgds <0.10 <o.io <o.io O.ts <o.lO            Pelycydlsca*
firemotisehe Koorwotcrstoffen, PSK            q Hoftaleen ng/kg ds <o.oio <o.0io
<o.oto <O.Oio <o.010 q ae*nafty!*en ng/kgds *o,oso <o.oso <o.obo <o.oso <o;oso
0, Beenefteen ng/kgds <0.010 <0.010 <0.010 <0.010 <0.010 -Sgv q Fluoreen ng/kgds
<0.010 X0.010 X0.01O <0.010 <0.010 1§A» q Fenanthreen ag/kgds <0.010 <O.0lO
<0.0iO 0.047 -(0.010 q nnthraceen ag/kgds <0.00SO <O.OOS0 <0.OO5O 0.0090 <O.0OS0
q Nuoranthetn ag/kgds <o.oio <o.0io <o.oio o.ib 0.019 q Pyreen ng/kg ds <0.010
<0.010 <0.01O 0.11 <o.010 q Benzo(a)emthrac*en ng/kgds XO.olO <0.010 <0.OlO
0.088 <0.oi0 q Chrysecn ng/kgds <0.010 <0.010 <0.0iO 0.063 <0.010 q
B*nzo(b)f1uoranth**n ng/kgds <0.010 <0.010 <0.01O 0.11 <o.0lo            q
Benzo(k)fluorantheen ng/kgds <0.010 <0.010 <0.01C 0.048 <0.010
Mr. Montteromschrljvlng Anolytieo-nr. 6(1,50-2,00) 5135821 7(0,00-0,60) 5135822
6(0,00-0,50) B13B823 9 (0,00-0, BO) B136B24 10(1,60-2,00) 5135625 «: tosr KM
s«0M*»dH««rte Y»rri»ttag ft: »PO« irkmdt wrrlefctlng            s: M «m wkwa*
»»frt»Hni            rurofins «oely«co B.V. Pit c«rtIfie«ot»i9 ultiloHtudlll
«»»•*«•< wwUfl »er«pro<foc»«rd.^s&. «lliow.j«-« M. +51 (»)!« 2«43C0 MH SMK 14 B9
71«o luroflrtiRMIjrtira S.Y. Itxs«9.pb>: »oo« gecsrtMnvrt daot U>y4’> Ng||§^
37»» N9 sameraM mj t ji W)K 54j «3 »» r»T/eT« He. : *;n «n arievnO door h«t
WiiaBwBWtsKoviui «n o«p. uit>, t™3TS»1 P.O. BoKI? t-noil l»foiPaool]rtlco.coE m
(04 J.l«.t»J-»»l hrt IrwolM tintlt frm), UtWwh* enrtil <pa««!-OWB) •»•Bf 3770 »t
imnM Kl SK* www.onoljrtlco.con K« «e. 0>«s««SJ. en ioor di s««rli>d*n nc
rrtmSHJis in lui«ebur9 OirtJ. rwA L010

 



--------------------------------------------------------------------------------



 



(IMAGE) [v56763f5676335.gif]

I Belgium Rnelysecertiflcaat Uw pro>ctnoo>B)«r Q9/S6S Prc-logl*
C«rtificaatnunn*r 2009300039 Ow jjrojeetnaoit 09/8o5 EB0 Prologis Hersto.1
Stortdotim 17-12-0009 Uw ord-rnummer 09/8SS Prol-als Rapportagedotuo.
24-12-8009/09:03 Datum nonstemame 14-13-2009 Bijlagt
fi,C            MoRStornaaer RSfl Pagina */6 ___icnhefd 1 7 ~ i T~
to            Q B»nio(a>pyr-en ng/kg ds <0.010 <0.01Q <0.010 0.085 <0.010 Q
Dfbon.o(ah)-nthrac.*n rag/kg d* <0.010 <0.010 <0.010 <0.010 <0.010 0.
8«nzoCgh0p-ryl««n og/Icgds <0.010 <0.010 <0.010 <0.010 <0.0io            Q
lnd*no(t23’C_>pyi._n -_/-fl d* <0.010 <0.010 <0.010 <0.0i0 <0.010 0. PRK Tota-I
JPR (10 -g/kgdt <0.20 <0.20 <0._0 0.74 <0.20 q PJtK Totaol VMM (10) ng/kgds
<0.09S <0.09S <0.09S 0.51 <0.09B            b ,,r. Mont<«»om*cfirijving
Bnalytico-gir. « d (1,BO-3,00) 8138821 7 7(0,00-0,80) 8138022 • 8(0,00-0,80)
S13S823 9(0,00-0,80) 813S824 10(1,50-2,00) 8135828 «; deer (HI smco*—leerdt
»*irtdi_Bf, R: SP04 orkendeMwkbtlns            f. IB SOU trktlif*
•tRfdltlrx            lurafla Unar/tko o.v. »lt certifies* t -Sf -utorttrwJ la
i(J» oehoel wer-m g*rei>re*»e»er*.^s^ fiMnqu-41 T»t. *M (o)M 343*3 o» mh AMliO
(4 is 74 41* turofinj HiMlytiO) o.Y. i» ISO »oo«: loci gccor-fkecri.doarUarft
Xg||§^ J77Jnb B___r»eJd fax*3im**a***9tt <nt/tV*no.
ii^mm^^’^^.h*t^u»t*titii*fitwi».-l»fr-Wl>t TCCTCU ».a.*ex4f* t-aen
lnfoOeaolrtlce.ee> nu»4J.«4.u».»o»
h»t0fo»«_w0»*«*tO«H>.het»Bfllw«»w«»t«S»lfe-0W0) «_- « 1770« gernereMKL site
www.encI)rttce.coB K«K*e. o*ee)e-3 eefloor do orerheden ion rronkrlfk en
LuwubiMg 0««>. “•» L010

 



--------------------------------------------------------------------------------



 



(IMAGE) [v56763f5676321.gif]

I Belgium            Aitalysecmrtificaat            Uw prtjortnUBmef 09/865
Prologis Certifleaatnuroroer 3009200033 Uw projectneen 09/845IBO Prologis
Herstcl Startdotyn 17-12-3009 Uw ordernummer 09/845 Prelaws Ropportogedetun
24-12-2009/09:03 Datum monst*rna«* i*-i2-aoo? aijlog* B,C            Monstemener
SSfl Pagina 5/6 analyst Eenheld 11 12 Bodemkandlge analyse* Q Drerjestof %(n/n)
02.3 8*. 7 Hatelan q firseen (Hs) ng/kg ds <io <10 q Cadmium <Cd> ng/kg ds 1.5
<0.40 Q Cobalt (CO) ng/kg ds 0.9 9.0 Q Chroom (Cr) mg/kg ds 32 34 /~\ q koper
(cu) mg/kg it 17 11 W q Kwlk(Hg> ng/kg ds 0.13 <O.10 q Nikkei (Mi) ag/kgdt 19 26
q load 0»b) ng/kg ds OS 13 q Jink Ctn) ng/kg ds 180 48 Mineral*
alia            Mineral* all* (C10-C12) mg/kg ds            Hinerale oil*
(C12-C1.) mg/kg ds Mineral* oli* (C16-C21) mg/kg ds            Mineral* olie
(C21-C30) ng/kg ds            Mineral* olie (CS0-C3S) ng/kg
ds            Mineral* olie (CSS-C40) Mg/kg ds            q Mineral* oik totaal
(ClO-CdO) mg/kg d* <3« <38 Somporameter organohologeea vcrbindingen            q
EOX mg/kg ds <0.10 <0.10 Pciycyclische flromotistlie Kooiwaterstoff en,
MK            q Maftaleen ng/kg ds <0.01O <0.010 q ftcenaftyteen mg/kg ds <9.0$o
<o.oso q ac*naft*en mg/kg ds <0.010 <0.010 a q Flueraen ng/kg ds <0.010 <0.010 q
‘enenthreen mg/kg ds 0.042 <0.010 q Rnthreeeen mg/kg ds <O.00S0 <0.0050 q
Nuoronthenn ng/kg ds 0.O04 <0.010 q Pjrreen mg/kg ds 0.040 <O.O10 q
Benz«(a)anthrae«*n mg/kg ds 0,043 <0.010 q Chryseen mg/kg ds 0.050 <0.010 q
Benz*(b)flu*ranthe*n mg/kg ds 0.054 <0.010 q B«n»(k)flueronth*en mg/kg ds 0.024
<o.Olo            Hr. HonsteromscbrQvlng Hnelytiee-nr. 11 11(0,00-0,50) 5135024
12 12 (0,00-0, SO) 5135527 «! «ow ««« seectiatfItMrtf*. vMrlchtlng «! are*
tritnie uerriehtlns s: *S »•» »tk«M«wrrWrti** . turatlra SeWytlw ».v. SH
eertlflteot •*¦ ultdislttiio- In iio etliesl wordm • uv*ro4ttt*«rcL^^
sild,»«0"-ia t«t.+3i<6Jsi«3*sos «*NM«o J<|J7**M IvrafiM mulrttTO b.v. |» isb
tee-i: so»« gfrVVmti <J«r Uoyd-i V^l [^ CT7i m saramld r«x»3l <a)s* «*49»t
v«T/«lwilo, . t«n«nMend«w*tt>l»»»»s«wt<o«M »n»«>. tilt), TtSTtu ».o.Be»««»
e-ioll InfoeoneljrWco.co* »*ms.u.si3.bsi .-.. h.tBro»«rt»«c«*trt
Ojim),li«tw«oh«6«w«s«(oauie-owo) .’¦. ItslfcN 3770 «i HiHnld HI ate
www.anolrtieo.co” I« Ho. 0T0S342J en dcoi <(« o»«rfi«!«n ran frenkHjk *o
lUK»«6*g OOT- R»* UJ10

 



--------------------------------------------------------------------------------



 



(IMAGE) [v56763f5676323.gif]

vettrorms            Belgium            Rruriysecertificaat            Cw
projtetnunmef 09/865 Protasis CtrtiffeaatmimiMr 200*200032 Uw projeetnaom 09/S6S
EBO prolog!* Herstal Startdotun I7-12-200? Ow ordernuamer 09/8«S Prologit
Ropportagsdotura 24-12-2009/09:03 Dotud Bonstwnane li-12’2009 Sijlofle
fl,C            Monst*m«*»r USA Pogina t/t •n«ly«e £enh«ld 11 12 Q
Benxo(a)pyre*n mg/kg d* 0.04.4 <0.010 Q Pibtnz«(ah)anthr«c*«n «g/kg ds <o.oio
<o.oio            Q Benio(ghl)p»ryleer. ag/fcgds <0.010 <0.01Q            Q
Inrfcno<123-«J>pjrre«n lag/kg ds <0.010 <0.010 0. PRK Totaal EPR (1A> mg/kg ds
0.40 <0.20 Q PB>CTotaalVR0M(10) mg/kg ds 0.2? <0.W6 © Mr. Monstaromscbrijvtog
BooJytleo-»r. 11(0,00-0,80) S13S828 12(0,00-0,80) 8138827 «: tear »«
gtacuwtttMrtt *«rrlchttng flickoord            a: ns>04 t»k«o» Tsfflcfcting
Pr.coSfd. 5: (ss woo •rioAO’t vtiricfttiag j^jg            Busfbu Haalytfco B.V.
Bit «rtW««ot ¦«« ultsloiwno In ajo gtti**l wordm ier«produ«w4^^^ OHdmeg 44-44
T«l. +Si &)S4 9494X00 BOB RMS M IJ 74 4S4 [UKfiBI 8a«l]PtkO ».Y. i» JSD W01:
SOOI gOCOTttTiCMTd doorUojUTsNg||§^ S771HB loramld Fox+11 (0)34 Z42 «t ft
W/Biwxe. to.fl.m«*«nii Hoof h«tVlooaie «e««t (OWH tn0»?. 1*0.
TCCTHl            P.O.Box*** t-aoiliofo9eneljtlco.e»» si«04J.j4.««j.doi
t»tBn»scH«c»>«t (mm), hVtwoslw govntBoont-oro) IfcoltW            W7»* ¦aworiMM
»t» www.aiMlrtico.coa k»b mo. 0*001420 on Door do ortrliodoo ran FfonkHjko*
ttaenbwg {Ml». RM 1010

 



--------------------------------------------------------------------------------



 



(IMAGE) [v56763f5676325.gif]

••¦ft’-.’-’,.V*’’*’’$!$$- ‘¦ ‘.”‘, ; ‘-T: • ‘ • ^¦\¦::¦/¦ Jx\:0^ VV ;
;£:\-\¦"•¦¦ • ^eurofins :r ¦ : Belgium ‘ Bijlage (A) met deelmonsterinformotle
behorcnde b|l analyswertif icaat 2009200032 Pogina t/i Rnalytico-n Boornr
Deehnoastw Omschtijviag Van Tot Bareod* NOMtar«n*clw|ving 8136814 0805121021
1(1.30-2.00) E13S617 0S0S12073S 4(6,10-0.40) B135616 0805120736 3(0,10-0,60)
8138819 0SO5120730 4(0,10-0.80) 0606121098 5 (0,10-0. BO) 0608120691
4(1,50-2,00) (p\ 8138623 0805120486 7(0.00-0.60) 6138823 0608120681 8(0,00-0,50)
8138824 0S0512O468 9 (0.00-0,80) S13S825 0SO5120484 10(1.50-2,00) S138824
0505120666 11 (0.00-0.50) 6135827 0*08121029 12(0,00-0,80) @ . tarotte*
»oofytfco B.V. aumgu-*t t»i. *3»0i)3<a«»sao aHiwnnii7i<H toroflat fctairUco.a.V.
I* 1M N6U3MK g*»rtifle*«r<l 4sor iMyft 3771MI »«ran<Id Ioi»a(ii)»iU5«Jj
VHT/»T».«». R«»,«n trlr«r>* <J«wrh«t «aa»M Cms* <ov«K « Sop. IS!) ___t.tt.tatlit
E-aatlTQf«0cuiotrtieo.«ra Bl«04S.u.io*.00i h«« Brmsil » sewctt OjUO, &•* Aitedts
s»w>t 0>CJtHS-0WB) 1778 01 BmiiM H Ht« w,«n«l»tleo.eo« M«g. onuns M ifooj at
ownadM too fMttofk «n iimakurg 0»tW.

 



--------------------------------------------------------------------------------



 



(IMAGE) [v56763f5676327.gif]

#euwfins . ‘¦^¦w—^->-. ¦.; Belgium            Bijiage (C) met
metfoodevefwljziregen behorende bij onalyseeartifleoot 2009200032 Pogine i/i
Bnaljrce Method* r*eha;*k RtfaMnttenctfaod* Vermoiing (cryogeen, <«i kg) W0104
crushen Cf. HVR 7313 Droge«tof W010< S/ovimetri* Sw. NEN-ZSO IWlM CMfl 2/ZI/R.i
AES/XCP Rrseen (As) W0417 XCP-MS Cf. MEM »Mo «Hcf.CM8 2/X/B.l            RES.1CP
Cadmium (C«J> WO/17 ICP-flES Cf. MEN 6966 e« cf.CMft 2/I/B.l            RES/JCP
Cobfllt (Co) W0417 ICP-fiES Cf. NEH «9« Oft ef.CMfl 2/I/B.l            RES/1CP
ehroom(Cr) W0417 ICP-flES Cf. NEH 6966 en ttf.CMfl 2/Z/B.l            RES/ICP
Keper(Cu) W0417 ICP-flES Cf. HER «•?« en cf.CMR S/X/B.i            SES/ZCP Kwik
(Hg) W0417 ICP-RES Eigon BOthodo / ««lljkw. EH UB3: 1»?7 i.b. SSS/ICP Nikkei (NO
W0417 ICP-ftES Cf. M8UM4 en ef.CMfl 2/I/B.i            RES/ICP lood(Pb) W0417
ICP-RES Cf. SEN«.9«o on ef.CKfi 2/1/6.1 ftES/ICP Zink (Zn) W0417 XCP-BES
Cf.’ttNM’Manef-.CMA’9/X/B.l Mineral* Oil* (GO W0202 GC-FZD Eigan method*
Chfonotogrem MO («C) W0202 GC-FID Eigen »*thod* EOX W03S1 Kierocouloaetrie Eigon
method* ___PBK (EPS) WOSOi HPIC Cf. NEW «»77 vj            Nader* informotie
over do toegeposte Oftderzeektnethoden altmede een elosslficotie von 4c
neetonzekerheid ttaan vermeld in ons ovenjcht “Speelfieatles analyseaetheden”,
versie juSi 200?. @ tvreflnt flnalrtlco B.V. aH»9*iU-il T*l. ?« (0>M M2 63 00
KMTIMM)IIII7«414 suiefins Bnoljtkio I.V. i« J»« »oot: »»«« j«»rtHlc»»rtl
doorUoyd-s *7»» ¦• HnmU laxtumzt 2i2*3*> vht/bTVNo.
a5R«n«riten<id<»rhttv)ooo»»o«w«:t<9V»ni«iieop, ax), P.O. Box*i» e-e«0
Nf»©onaljt!eo.coD uui!.u.H3,Bii hot (nuMfe* smst IWfc be« wooljo
««wort«o«Ke-SKt) w»» M mmM HI site www.onotrtico.coa (vxno. atdmiz en 4o«
dto».ro«dtn wn frenKrg* «o liuonbu/c. CNM>.

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763f5676336.gif]

EUROFINS BELGIUM CHROMATOGRAM TPH/MINERAL OIL SAMPLE ID 5135817 CERIFICATE
NO:-2009200032 SAMPLE DESCRIPTION 2(0,10-0,60)

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763f5676337.gif]

EUROFINS BELGIUM CHROMATOGRAM TPH/MINERAL OIL SAMPLE ID 5135818 CERIFICATE
NO:-2009200032 SAMPLE DESCRIPTION 2(0,10-0,60)

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763f5676338.gif]

EUROFINS BELGIUM CHROMATOGRAM TPH/MINERAL OIL SAMPLE ID 5135819 CERIFICATE
NO:-2009200032 SAMPLE DESCRIPTION 2(0,10-0,60)

 



--------------------------------------------------------------------------------



 



(MAVA ASSURED ENVIRONMENTAL SOLUTIONS LOGO) [v56763f5676311.gif]
ANNEX 7.6: Results previous soil investigations

      Project 09/865 — ESI PROLOGIS BELGIUM III BVBA HERSTAL   43

 



--------------------------------------------------------------------------------



 



         
(LOGO) [v56763f5676342.gif]
  GEDAS   Project number: 03/3043
 
       
 
      Drafted by MC

6. EVALUATION OF ANALYTICAL RESULTS
Results from laboratory analyses show slightly elevated concentrations of
nickel, zinc, lead and PAH’s above the Vlarebo-Background values. However, all
of the concentrations are lower than 80% of the Intervention Value for type II
soil (= agricultural land), which means that no additional investigation is
necessary. The Vlarebo Intervention Values are never reached.
No concentrations exceed the Walloon Background Values.
According to the procedure of the OVAM (Vlarebo), a conclusion has to be made
for every separate parcel. Since the site is located in Liege, no soil
certificate is necessary, therefore one conclusion is made for the whole site.
The conclusion can be summarized in the following statements:

  •   according to the current legislation there is no contamination above the
intervetnion values on the site     •   no additional soil investigation should
be conducted on the site     •   the slightly elevated concentrations of heavy
metals are natural background values, and of no concern     •   the parcels
should not be registered as ‘polluted soils’     •   no remedial action is
necessary

Based on the soil analysis no further soil and groundwater investigation or
remedial actions are recommended.
Recognized soil remediation expert
-s- Ir. Nico Bergmans [v56763f5676343.gif]
ir. Nico Bergmans

 



--------------------------------------------------------------------------------



 



(MAVA ASSURED ENVIRONMENTAL SOLUTIONS LOGO) [v56763f5676311.gif]
8 MAPS

     
ANNEX 8.1:
  Topographical map
ANNEX 8.2:
  Cadastral data
ANNEX 8.3:
  Colouring of the research site according to land use
ANNEX 8.4:
  Detailed map research site
ANNEX 8.5:
  Detailed map detected soil contamination
ANNEX 8.6:
  Detailed map detected groundwater contamination

      Project 09/865 — ESI PROLOGIS BELGIUM III BVBA HERSTAL   47

 



--------------------------------------------------------------------------------



 



(MAVA ASSURED ENVIRONMENTAL SOLUTIONS LOGO) [v56763f5676311.gif]
ANNEX 8.1: Topographical map
(MAP) [v56763f5676344.gif]

      Project 09/865 — ESI PROLOGIS BELGIUM III BVBA HERSTAL   49

 



--------------------------------------------------------------------------------



 



(MAVA ASSURED ENVIRONMENTAL SOLUTIONS LOGO) [v56763f5676311.gif]
ANNEX 8.2: Colouring of the research site according to land use
(MAP) [v56763f5676345.gif]


Project 09/865 — ESI PROLOGIS BELGIUM III BVBA HERSTAL  
51

 



--------------------------------------------------------------------------------



 



(MAVA LOGO) [v56763f5676311.gif]
ANNEX 8.3: Cadastral data

      Project 09/865 — ESI PROLOGIS BELGIUM III BVBA HERSTAL   53

 



--------------------------------------------------------------------------------



 



(IMAGE) [v56763f5676346.gif]

 



--------------------------------------------------------------------------------



 



(IMAGE) [v56763f5676347.gif]

SFF Finances Adminietration GMnh da ta Documentation Patrimonial - Cadaatra

 



--------------------------------------------------------------------------------



 



(MAVA LOGO) [v56763f5676311.gif]
ANNEX 8.4: Detailed map research site

      Project 09/865 — ESI PROLOGIS BELGIUM III BVBA HERSTAL   55

 



--------------------------------------------------------------------------------



 



(IMAGE) [v56763f5676348.gif]

 



--------------------------------------------------------------------------------



 



(MAVA LOGO) [v56763f5676311.gif]
ANNEX 8.5: Detailed map detected soil contamination
Not applicable.

      Project 09/865 — ESI PROLOGIS BELGIUM III BVBA HERSTAL   57

 



--------------------------------------------------------------------------------



 



(MAVA LOGO) [v56763f5676311.gif]
ANNEX 8.6: Detailed map detected groundwater contamination
Not applicable.

 



--------------------------------------------------------------------------------



 



Appendix 3.3
Groundwater data

 



--------------------------------------------------------------------------------



 



Data concerning groundwater abstraction

      Underground Water   Page 1 of 1

Visualisation of geocentric approach

                         
Definition of research circle :
                       
 
                       
Coordinates of centre X :
    235414 M                  
Coordinates of centre Y :
    154656 M                  
Radius :
    2100 M                  
 
                       
Accessible entities :
                       
- Underground water supply points drinkable in operation :
            O       0  
- Underground water supply points non drinkable in operation :
            O       3  
- Underground water supply points not in operation :
            O       3  
- Piezometers :
            O       0  
- Surface water supply points drinkable :
            O       0  
- Polluting premises :
            O       1  

         
Map display :
          Normal format   A4 format   A3 format

 



--------------------------------------------------------------------------------



 



Geocentric Ten under Radiua 2.1 Km
     Géocentrique Dix-sous Rayon 2,1 Km
 
     (IMAGE) [v56763f5676356.gif]
(IMAGE) [v56763f5676357.gif]
- Underground water supply points drinkable in operation:
- Underground water supply points non drinkable in operation :
- Underground water supply points not in operation :
- Piezometers :
- Surface water supply points drinkable :
- Polluting premises :
(IMAGE) [v56763f5676358.gif]
http://dgrne.intra.mrw.w.../esrimap.dll?name=Carto&cmd=Point&usr=SMAL&frmt=A
27/12/2000

 



--------------------------------------------------------------------------------



 



GEOCENTRIC APPROACH
RESEARCH CENTRE COORDINATES : X – 235,414 M ; Y = 154,656 M. RADIUS= 2,100 M
UNDERGROUND WATER SUPPLY POINTS IN OPERATION

                                          DIR. X(M)           WORK   USE   OPER.
  ZONE   LAYER   CONTACT DISTANCE   HOLDER   Y(M)   TYPE   CODE   CODE   CODE  
PREV.   CODE   NAME & TEL   1,088   N-O 234.910   155.620   PF   42/2/1/03   32
  10   N   0   WINAND JOSEPH     WINAND JOSEPH                              
04/278.50.16                                       1,119   O 234.350         
154.310   PF   42/2/4/001   31   50   N   305         SMASH SC                  
                                                    1,747   E 237.153         
154.484   PF   42/2/5/002   24   50   N   0   MARC BRONCKAERS     R MC
S.A.                                     04/278.10.37
UNDERGROUND WATER SUPPLY POINTS NOT IN OPERATION
                                          DIR. X(M)           WORK   USE   OPER.
  ZONE   LAYER   CONTACT DISTANCE   HOLDER   Y(M)   TYPE   CODE   CODE   CODE  
PREV.   CODE   NAME & TEL   755       S-E 236.050   154.250   PT   42/2/4/002  
            305     1,143   O 234.300         154.400   PT   42/2/4/003        
      305     1,809   N-E 236.170   156.300   PT   42/2/1/001               305
   

Wednesday 27 December 2000 10.22.36

 



--------------------------------------------------------------------------------



 



POLLUTING PREMISES

                                                          DISTANCE     DIR    
X(M)   Y(M)     OPERATOR             WORK     TYPE                  
PLACE KNOW AS OR NAME
                  TELEPHONE   CODE                        

                                          1,410       S    
235.800
    153.300     AXIMA S.A.             43/2/4/001     TOX                
 
                    041/78.85.39                  

 



--------------------------------------------------------------------------------



 



LISTE OF WATER USE CODES

              Code   Description   Taxable   Fee 00  
Indeterminate
  Y   Y 01  
Test pumping for a time not exceeding 12 months
  Y   Y 02  
Temporary pumping/Public or private civil engineering work
  Y   N 11  
Public supply
  Y   Y 12  
Bottling source water or natural mineral water
  Y   Y 13  
Water production for heating
  Y   Y 14  
Human consumption, except for private use (household)
  Y   Y 15  
Manufacturing foodstuffs
  Y   Y 16  
Drink industry
  Y   Y 17  
Rinsing and cleaning in drink industry
  Y   Y 18  
Baths, showers, swimming pools or other similar plant
  Y   Y 21  
Industrial manufacture of a non foodstuff
  Y   Y 22  
Washing and preparation of a product or raw material
  Y   Y 23  
Cooling of plants and refrigeration
  Y   Y 24  
Cleaning premises and/or equipment
  Y   Y 25  
Steam production
  Y   Y 31  
Agriculture – Horticulture — Arboriculture
  Y   Y 32  
Livestock farming
  Y   Y 33  
Fish farming
  Y   Y 41  
Supply for a pond, swimming pool, fountain
  Y   Y 42  
Domestic and sanitary use
  Y   Y 51  
Car wash
  Y   Y 52  
Hairdresser – washing — laundry
  Y   Y 61  
Heat pump
  Y   Y 62  
Geothermal pumping for collective heating – Public buildings
  Y   N 71  
Use in an institution with non contagious patients
  Y   Y 81  
Property protection
  Y   N 82  
Discharge height
  Y   Y 83  
Demergement
  Y   N 84  
Fire service
  Y   N 91  
Artificial refilling of watertable
  Y   Y 95  
Water supply point used as piezometer
  N   N 96  
Old water supply point filled in
  N   N

 



--------------------------------------------------------------------------------



 



LIST OF TYPES OF WORK

      Code Type   Description
CA
  Quarry
DR
  Drain
ES
  Surface water
FO
  Excavation
GF
  Hillside tunnel
GP
  Tunnel accessible by shaft
GX
  Tunnel to de determined
MI
  Mine
PF
  Sunk shaft
PM
  Mine shaft
PN
  Natural shaft
PT
  Traditional shaft
SE
  Source at emergence
X
  To be determined

 



--------------------------------------------------------------------------------



 



LIST OF WATER TABLES

      Table   Labelled
000
  Unknown or non existant
100
  Quaternary undifferentiated
101
  Sea dunes
102
  Sea plains (Polders, Yser, Waardamma)
103
  Flemish valley (Pleistocene, Bruges, Gand, NL border, Gand-Terneuzen)
104
  Thalwegs de l ; Escaut and tributaries
105
  Peaty alluvia of the Haine Valley
106
  Thalwegs de la Meuse and tributaries
107
  Meuse Valley terraces
108
  Senne Valley alluvia
109
  Merksplas sands
110
  Pea bog layer
111
  Mol and Brasschaat (Moseen) sands + Campine sands
201
  Lillo and Poederlee formations
202
  Formations of Kattendijk and Kasterlee
203
  Miocene sands (Diestien, Anversien, Bolderien) + (Berchem, Genk, Houthalen)
204
  Chattien sands (Boncelles)
205
  Inferior Rupel Sands (Berg Sands)
206
  Tongeren Sands (Neerepen Sands)
207
  Kallo Complex (S3 or S2)
208
  Kallo Complex (S1, Asse Sands)
209
  Ledo-panisiliens and Ledo-bruxelliens Sands (Lede – Bruxelles – Vlierzele –
Aalter)
210
  Brussels sands
211
  Ypres sands
212
  Undifferentiated Landenien
213
  Sands from the upper Landenien L2
214
  Glaucoferes Sands of the lower Landenien L1
215
  Tufa-stone of the Landenien
216
  Heersiennes marl (marl gelinder and sands of Orp)
301
  Maastrichtiens Tufa-stone of the Geer
302
  Captive groundwaterof the Maastrichtien
303
  Captive chalks of Brabant and the two Flanders
304
  Chalks of the Mons basin
305
  Hesbaye chalks
306
  Cretaceous undifferentiated of the Pays d’Herve
307
  Pays d’Herve Chalks
308
  Sands of Aachen in Pays d’Herve
309
  Cretaceous basin of Paris
401
  Bajociens Limestone
402
  Undifferentiated Virtonien
403
  Macignos Virtonien (Macignos of Aubange and Messancy)
404
  Sands and gres of Virton ( Lower Virtonien vra)
405
  Undifferentiated Sinemurien
406
  Sinemurien : development of Orval
407
  Sinemurien : development of Florenvielle
501
  Sands and Pudding-stones
601
  Conglomerate of Stavelot
701
  Undifferentiated carboniferous soil
702
  Phtanite of the Namurien
703
  Carboniferous Limestone of the Tournaisis (Mouscron – Pecq – Tournai)

 



--------------------------------------------------------------------------------



 



      Table   Labelled
704
  Carboniferous limestone of northern edge of Namur basin
705
  Carboniferous limestone of southern edge of Namur basin
706
  Carboniferous limestone of the Vesdre massif
707
  Carboniferous limestone of the Dinant bassin
708
  Borinage geothermal carboniferous limestone
709
  Campine carboniferous limestone
801
  Devonian limestone of the northern edge of Namur basin
802
  Devonian limestone of southern edge of Namur basin
803
  Devonian limestone of Vesdre massif
804
  Devonian limestone of Dinant basin
805
  Montainous Schistocyte mass of the Ardenne (Gedinien, siegenien, emsien,
couvinien)
806
  Montainous Schistocyte mass of the Ardenne (Frasnien, Fammenien)
807
  Montainous Schistocyte mass of Dinant Basin (Gedinien, siegenien, emsien,
couvinien)
808
  Montainous Schistocyte mass of Namur Basin (Frasnien, Fammenien)
809
  Montainous Schistocyte mass of Vedre Basin (Frasnien, Fammenien)
810
  Montainous Schistocyte mass of Dinant Basin (Frasnien, Fammenien)
901
  Calmbro-silurien of the Ardenne : Superficial weathering groundwater
902
  Calmbro-silurien of the Ardenne : groundwater of the deep cracks
903
  Calmbro-silurien of the Brabant massif : Superficial weathering groundwater
904
  Calmbro-silurien of the Brabant massif : groundwater of the deep cracks
905
  Carbo-gaseous mineral waters

 



--------------------------------------------------------------------------------



 



Appendix 3.4
Industrial Zoning

 



--------------------------------------------------------------------------------



 



         
(LOGO) [v56763f5676342.gif]
  GEDAS   Project number: 11/15/1844
 
      Drafted by MC

    No copies of the exploitation permits were available in Herstal during the
visit.

    According to the authorities no specific environmental problems were noticed
except for some complaints concerning noise. These were complaints from the
local inhabitants to global transport noise.

    The surrounding companies are:

  •   Techspace aero S.A.
Route de Liers, 121
4041 Milmort
T: 04/278.81.11
F: 04/278.52.07

Activity:   Production of aircraft engines and treatment of waste products
related with the production process. The activities are present since 30 to
40 years. No particular problems were ever noticed.

      Number on the Site Map: 103     •   Weerts         No adress available.
This is a completely new site, still under construction.
The activity of the site will be the transport of chocolates       Number on the
Site Map: Indicated as Weerts on the Site Map         Other companies in the
neighbourhood.     •   L’air liquide Belge S.A.
Avenue du parc industriel, 2
4041 Milmort
T: 04/287.78.78
F: 04/278.67.47

Activity:   Filling up canisters with industrial gases
The activities are present since 6 à 7 years. No problems were ever reported.

      Number on the Site Map: 102     •   Gar. Collette Sprl (Mitsubishi)
Route de Liers, 122
4041 Milmort
T: 04/278.58.16
F: 04/278.71.14

Activity:   garage

      Number on the Site Map: Not indicated     •   Galliker Transport &
Logistics
Avenue du parc industriel
4041 Milmort
T: 04/287.01.01
F: 04/278.03.03

Activity:   The company is active in the transport sector. Activities are
present since 1985-1990.

      Number on the Site Map: 101

 



--------------------------------------------------------------------------------



 



      (LOGO) [v56763f5676342.gif] GEDAS           Project number: 11/15/1844
Drafted by MC

  •   ISPC
Route de Liers, 125
4041 Milmort
T: 04/278.92.92

Activity:   A wholesale business (+ transport) in horeca requirements (food,
cooking utensils, etc. ). The company is located on the site since 2 years.

      Number on the Site Map: 129     •   Van Dijck S.A.
Route de Liers, 4-6
4041 Milmort
T: 04/278.73.25
F: 04/278.06.37

Activity:   Production of clinckers

      Number on the Site Map: Not indicated on the Site map

    Based on the review available documentation and the site visit, the current
use of the surrounding properties do not seem to represent any risk of potential
contamination of the Site.

 



--------------------------------------------------------------------------------



 



(IMAGE) [v56763f5676349.gif]

 



--------------------------------------------------------------------------------



 



Appendices 3.5 and 3.6
Building permit and reaction municipality of Herstal

 



--------------------------------------------------------------------------------



 



(PROLOGIS LOGO) [v56763f5676359.gif]

     
TO:
  Mevr.Sophie Houtmeyer
 
  Skechers
 
  Parc Industrial Hauts-Sarts, zone 3
 
  Avenue du parc industriel 159
 
  4041 Milmort
 
  Belgium
 
   
FROM:
  Ing.C.A.Hommel
 
  Project Manager ProLogis
 
   
DATE:
  May 6, 2008
 
   
SUBJECT:
  Project ProLogis SkechersMilmort
 
  Avenue du parc industriel 159,
 
  4041 Milmort

cc:
 
Dear,
Please find attached (as discussed with Mr Nuijten) the documents as they were
submitted for the building permit application.
Should you have any questions please do not hesitate to contact me on 06 12 29
42 10.
Kind regards,
Mr C A Hommel, Engineer
[Signature]
Project Manager Prologis

Addendum:   Statistics of the building permit
Drawing 01/05
Drawing 02/05
Drawing 03/05
Drawing 04/05
Drawing 05/05

 



--------------------------------------------------------------------------------



 



         
Liege 1 Management
  WALLOON REGION   Liege, 7 July 2008
Town Planning Division
       
Rue Montagne Sainte-Walburge, 2
       
4000 LIEGE
       

     
 
  REGISTERED LETTER
Tel: 04/224.54.11
  S.P.R.L. PROLOGIS Belgium III
Fax: 04/224.54.66
  J.E. Mommaerstslaan, 18
 
  1831 DIEGEM

Your ref: /
Our ref: E1256/BM/MRM
Enc.: 1 set of plans + notice
1/3
ENCLOSURE 12- FORM G
PERSONS UNDER PUBLIC LAW
ACTS AND WORK OF PUBLIC BENEFIT
DECISION TO GRANT A TOWN PLANNING PERMIT
The designated Official,
Given the Walloon Code of Town and Country Planning, Town Planning and Heritage;
Given the decree of 11 March 1999 concerning an environmental permit;
Given Book 1 of the Environment Code relating to assessment of the impact of
projects on the environment;
Considering that S.P.R.L. PROLOGIS Belgium III
Has put in an application for a town planning permit relating to a property
located at HERSTAL (Liers), Avenue du Parc Industriel
land registry Section A. no. 450 e2, g2
with the purpose of constructing an industrial hall
Considering that the complete permit application was sent to the designated
Official in the LIEGE 1 Management of the General Management for Town and
Country Planning, Town Planning and Heritage, by mail with acknowledgement of
receipt on 15.05.2008;
MINISTRY OF THE WALLOON REGION
General Management for Town and Country Planning, Town Planning and Heritage
General address: Rue des Brigades d’Irelande 1, B-5100 Namur – Tel: 081 33 21 11
Fax: 081 33 21 10. www.wallonie.be – Toll free: 0800 11 901 (General
information)

 



--------------------------------------------------------------------------------



 



Our ref: E16256/BM/MRM   2/3               

Considering that the property in question is detailed on the LIEGE sector plan
approved by the A.E.R.W. of 26.1.1987 in an industrial economic activity area
and which is still in effect for the aforementioned property;
Considering that the project is located in the area cited in article 1, 5o of
the decree of 11 March 2004 relating to reception infrastructures for economic
activities;
Considering that a municipal regulation on building approved by the A.R. of
05.09.1980 is in effect throughout the municipal territory where the property is
located;
Considering that the permit application includes an environmental impact
assessment notice;
Considering that the services cited below have been consulted for the following
reasons:

  -   the SPI+, that its opinion requested on 21.05.2008 and sent on 28.05.2008
is favourable;     -   considering that the project is detailed in an SPI+
zoning;     -   the I.I.L.E., that its opinion requested on 21.05.2008 and sent
on 16.06.2008 is favourable subject to conditions;     -   for public safety
reasons;

Considering that the opinion of the Municipal College was requested on 2.05.2008
and sent on 10.06.2008; that its opinion is favourable subject to conditions;
Considering the plans registered in my services on 28.03.2008;
Considering that the project consists of:

  -   the construction of an industrial hall (storage) of 22,275 m2 as an
extension to an existing hall;

Considering that the permit application does not refer to a project shown on the
list drawn up by the government and which, due to its type, its dimensions or
its location is subject to study of environmental impact, given the selection
criteria cited in article D.66 of Environmental code;
Considering that the permit application is accompanied by an environmental
impact assessment notice, that this notice is complete in appropriately
identifying, describing and assessing the direct and indirect, short medium and
long term effects of the installation and operation of the project on man, flora
and fauna; the soil, water, air climate and landscape, material property and
cultural heritage; interaction between the aforementioned factors;
Considering that the permit application is not accompanied by an impact study,
that the authority considers in view of the above mentioned notice and plan,
that taking into account the relevant selection criteria cited in article D.66,
§2, the project is not likely to have significant impacts on the environment;
Considering that is appears from the plans and photographic reports returned
with the file that the project’s environmental impact is legible;
Considering that the projected installation does not compromise the area’s
general purpose, or its architectural character;

 



--------------------------------------------------------------------------------



 



Our ref: E16256/BM/MRM   3/3               

Therefore,
DECIDES
Article 1: the permit applied for by S.P.R.L. PROLOGIS Belgium III is granted
under the following conditions:

  -   respecting the I.I.L.E. opinion enclosed;     -   asking for the state of
the pavement locality, the alignment and level as well as indication of
construction sites at least 60 days before the anticipated work start date, by
means of the form attached to this document. The applicants attention is drawn
to the municipal regulation relating to indication of construction sites in
accordance with article 137 of the C.W.A.T.U.P. and to the municipal charges
regulation on the indication of construction sites;     -   provide for
ventilation of the company premises in accordance with standards in effect;    
-   provide for an inspection chamber or manhole at each junction and change of
direction of drainage piping;     -   access to the site must be carried out
using a hydrocarbon covering enabling differentiating the public domain from the
private domain;     -   the pavement and water channel may not in any case be
removed or modified;     -   the earth resulting from earthworks will be removed
to an approved sorting centre for inert waste. In no case will these be
backfilled into the ground.

Article 2: The issuance of this decision is sent to the applicant and to the
HERSTAL Municipal College;
Article 3: The permit holder advises, by registered letter, the Municipal
College and the designated Official about the start of the permitted works or
acts, at least eight days before starting this work or acts.
Article 4.- This permit does not exempt the obligation of requesting
authorisations or permits imposed by other laws or regulations.
THE DESIGNATED OFFICIAL.
Andre DELECOUR
Manager
Your contact: MOTTET Bernadette – Architect

 



--------------------------------------------------------------------------------



 



EXTRACTS FROM THE WALLOON CODE OF TOWN AND COUNTRY PLANNING, TOWN PLANNING AND
HERITAGE.
1) MEANS OF APPEAL
Art. 27. §6. The applicant and the college of burgomasters and deputy
burgomasters may put in an appeal to the Walloon government within thirty days
of receipt of the designated official’s decision or the timeframe cited in
article 127, §6, paragraph 2.
2) DISPLAY OF PERMIT
Art.134. A notice indication that the permit has been issued is displayed on the
land in front of the road way and legible from this, under the applicants care,
either it concerns work, prior to opening the site and throughout the duration
of this, or in other cases, from the preparations, before the act of acts have
been completed and throughout the time they are being completed. During this
time, the permit and the attached file or a copy of these documents certified as
a true copy by the municipality or the designated official must be permanently
available to agents designated in article 156 at the place where the work is
being carried out and the acts being completed.
3) PERMIT EXPIRY DATE
Art 87, §1 – If, within two years of sending the town planning permit, the
beneficiary has not started the works in a significant way, the permit expires.
§2. The permit expires for the rest of the work if this has not been completely
carried out within five years of it being sent, except if its execution is
authorised by stages. In this case, the permit lays down the start of the expiry
time limit for each stage other than the first.
The expiry of the permit takes place as of right.
4) EXTENSION OF THE PERMIT
Art. 87 §3. At the request of the town planning permit’s applicant, it is
extended for a period of one year. This application is put in thirty days before
the expiry time limit cited in article 87, §1. The extension is granted by the
college of burgomasters and deputy burgomasters.
5) CERTIFICATION OF COMPLIANCE OF WORK
Art 139. §1. The beneficiary of the permit must have the conformity of the
property’s state with the work verified at the latest within six months
following the expiry of the time laid down in article 87 §2, or prior to a
transfer.
In case of transfer more than three years after verification, the transferor has
the compliance of his property with the permit verified before the act of
transfer. However, verification is required before any transfer subsequent to a
provisional verification.
§2. An approved certifier, chosen by the beneficiary of the permit or the
transferor, carries out the verification.
If the municipality has not received the town planning certificate of conformity
or the document containing refusal of a town planning certificate of conformity
at the end of six months following the expiry of the time laid down in article
87, §2, the college of burgomasters and deputy burgomasters or the agent
delegated by this college appoints without consultation an approved certifier to
carry out the verification.
In all cases, the verification is to the charge of the beneficiary of the permit
or transferor.
6) SPECIFIC PROVISIONS APPLICABLE TO GROUPE\D CONSTRUCTIONS

 



--------------------------------------------------------------------------------



 



Art. 126 When a town planning permit authorises several constructions and these
constructions involve carrying out common infrastructures and facilities
including waste water purification facilities, the permit may be subordinate to
the transfers either free or costing, sharing, of long lease or surface
constitution, or leasing for more than nine years, concerning all or part of
these properties:
1 – to a certificate issued under the conditions cited in article 95, paragraph
1;
2 – to a division act drawn up by a notary setting the own planning provisions
for it all and the conditions for management of the common parts.
The permit states the possible stages for execution of the constructions stating
the start of each phase.
N.B. INSTALLATION
Your attention is drawn to article 137 of the same Code and therefore to the
necessity of making contact with the municipality concerned.
Article 137. The permit may decide on the order in which the work must be
carried out and the time within which the conditions which come with the permit
must be implemented.
The start of work relating to the new constructions, including the extension of
the ground extent of existing constructions, is subject to indication on site of
the installation by the Municipal College.
A statement of the indication is drawn up.

 



--------------------------------------------------------------------------------



 



Appendix 3.7
Correspondance with the archeological authorities

 



--------------------------------------------------------------------------------



 



9 OCT. 2008
MINISTRY OF THE WALLOON REGION

     
GENERAL MANAGEMENT
  Liege, 12 [illegible]
OF TOWN AND COUNTRY
   
PLANNING , TOWN PLANING
   
AND HERITAGE
   
 
  GEDAS B.I. NV
HERITAGE DIVISION
  Attention: Mrs M. CLERINX
 
  Clara Snellingsstraat 27
Archaeology Management
  2100 DEURNE

Your ref:
Our ref: D POJ/DA/SALg/jSml/mg/00325
Re: Hauts-Sarts economic activity park — Herstal
Dear Mrs Clerinx
As agreed, I am confirming the content of our telephone conversation today.
The area concerned by the industrial construction is very sensitive
archeologically. It is in fact crossed by a roadway which, in Roman times,
linked Tongres to Herstal (« Brunehaut roadway » on the plan). The surrounding
land is therefore liable to contain ancient remains relating to the antique
road. Any permit application put in to the municipal Administration concerned is
sent to the Designated Official — Town Planning Division, Ministry of the
Walloon region — who automatically forwards it to the Archaeological Service,
Management of Liege. In the case in question, the latter will then give a notice
requesting the insertion of an archaeological clause and to be invited to any
preparatory work meeting. It goes without saying that, the sooner the
Archaeology Service is informed of the project (execution times, possible stages
of work...), the better the cooperation will be and, thus, planning of any
intervention by our service, prior to implementation of the project.
Hoping this information meets with your expectation, I remain
Yours etc.
Jean-Marc LEOTARD
Provincial archaeologist
Specialist representative: Michele Gustin Archaeologist

     
(LOGO) [v56763f5676360.gif]
  Avenue des Tilleuls, 62 • 4000 Liège • Tél. 04/254 28 93 - 04/252 75 37 • Fax
04/252 23 26
 
  NUMÉRO VERT : 0800-1 190-1

 



--------------------------------------------------------------------------------



 



         
Herstal
  Letter ref: DP/37/2001   Service Code no.: G.01.04.
 
  Communication Service    
Municipality of the Future
  Mrs Dominique POCET   ECRIDO.COM
 
  Tel: 04/240.65.46    
 
  Fax: 04/240.64.93 - Email address:    

     
 
  Herstal, 11 January 2001  
 
   
Place Jean Jaures 1
  GEDAS NV
4040 Herstal
  Attention Mrs
 
  Marleen CLERINX
 
  Clara Snellingsstraat, 27
 
   
 
  2100 ANTWERPEN

Dear Madam,
In your letter of 20 December 2000, you wish to obtain a copy of the Techspace
Aero, ISPC, Weerts and Galliker licences to operate.
These were sent to you on 11 October 2000 after payment of an amount of 393
francs.
At the present time, no modification has been made to the Techspace Aero and
Weerts operation licences.
However, if you wish to have these document again, you can reapply in writing to
our new “Ecrido” Service.
We remain,
Yours etc.
BY THE COLLEGE:

     
The Municipal Secretary
  For the Mayor in absentia
 
  The 1st Deputy Mayor
 
  Richard BASTIN

 



--------------------------------------------------------------------------------



 



Appendix 3.8
Information concerning utilities

 



--------------------------------------------------------------------------------



 



9 OCT. 2008
MINISTRY OF THE WALLOON REGION

     
GENERAL MANAGEMENT
  Liege, 12 [illegible]
OF TOWN AND COUNTRY
   
PLANNING , TOWN PLANING
   
AND HERITAGE
   
 
  GEDAS B.I. NV
HERITAGE DIVISION
  Attention: Mrs M. CLERINX
 
  Clara Snellingsstraat 27
Archaeology Management
  2100 DEURNE

Your ref:
Our ref: D POJ/DA/SALg/jSml/mg/00325
Re: Hauts-Sarts economic activity park — Herstal
Dear Mrs Clerinx
As agreed, I am confirming the content of our telephone conversation today.
The area concerned by the industrial construction is very sensitive
archeologically. It is in fact crossed by a roadway which, in Roman times,
linked Tongres to Herstal (« Brunehaut roadway » on the plan). The surrounding
land is therefore liable to contain ancient remains relating to the antique
road. Any permit application put in to the municipal Administration concerned is
sent to the Designated Official — Town Planning Division, Ministry of the
Walloon region — who automatically forwards it to the Archaeological Service,
Management of Liege. In the case in question, the latter will then give a notice
requesting the insertion of an archaeological clause and to be invited to any
preparatory work meeting. It goes without saying that, the sooner the
Archaeology Service is informed of the project (execution times, possible stages
of work...), the better the cooperation will be and, thus, planning of any
intervention by our service, prior to implementation of the project.
Hoping this information meets with your expectation, I remain
Yours etc.
Jean-Marc LEOTARD
Provincial archaeologist
Specialist representative: Michele Gustin Archaeologist

     
(LOGO) [v56763f5676360.gif]
  Avenue des Tilleuls, 62 • 4000 Liège • Tél. 04/254 28 93 - 04/252 75 37 • Fax
04/252 23 26
 
  NUMÉRO VERT : 0800-1 190-1

 



--------------------------------------------------------------------------------



 



         
Herstal
  Letter ref: DP/37/2001   Service Code no.: G.01.04.
 
  Communication Service    
Municipality of the Future
  Mrs Dominique POCET   ECRIDO.COM
 
  Tel: 04/240.65.46    
 
  Fax: 04/240.64.93 - Email address:    

     
 
  Herstal, 11 January 2001
 
   
Place Jean Jaures 1
   
4040 Herstal
  GEDAS NV
 
  Attention Mrs
 
  Marleen CLERINX
 
  Clara Snellingsstraat, 27
 
   
 
  2100 ANTWERPEN

Dear Madam,
In your letter of 20 December 2000, you wish to obtain a copy of the Techspace
Aero, ISPC, Weerts and Galliker licences to operate.
These were sent to you on 11 October 2000 after payment of an amount of 393
francs.
At the present time, no modification has been made to the Techspace Aero and
Weerts operation licences.
However, if you wish to have these document again, you can reapply in writing to
our new “Ecrido” Service.
We remain,
Yours etc.
BY THE COLLEGE:

     
The Municipal Secretary
  For the Mayor in absentia
 
  The 1st Deputy Mayor
 
  Richard BASTIN

 



--------------------------------------------------------------------------------



 



Appendix 4
Environmental thick report

 



--------------------------------------------------------------------------------



 



(IMAGE) [v56763a5596191a.gif]

The report must include The Environmental Report Tick List below (which is
necessary to demonstrate to ourselves and our insurers that which our
consultants have seen and not seen.) The Purpose of this report is to identify
environmental issues effecting the proposed purchase and development of the
proposed site. The list below will enabl Prologis to assess the items which the
consultant has considered and tabulates specific works but must not be taken as
complete or limit the comments made 1 the consultant which may effect the
purpose of the Investigation This Form Must be completed by the consultant and
included in the Environmental Phase 1 Report Development Name GEDAS N. V. Site
Address Clara Snellingsstraat, 27 Consultant Practice 2100Deurne Name of
Consultant (individual) Herwig Teughels, Kristof Peperstraete Date of Visit |
22/08/2002 Review of existing documents available Phase I Environmental Site
Assessment; dated 5th October 2001, 03/3043 (neighbouring site) a. Environmental
Phase I Environmental Site Assessment; report 11/15/1844 dated 18th
January 2001,11/11/1844 Asbestos Geotechnical site investigation dated 29th
November 2000, 03/3043 (neighbouring site) c. Geotechnical Geotechnical site
investigation dated 23th January 2001,11/11/1844 Soil investigation dated 9th
October 2000, 03/3043 (neighbouring site) Soil investigation dated 4th
September 2002,11/15/002415 (current site) d. Soil investigation Topographical
survey Topographical survey dated December 21st 2000,11/11/1844 Measurement plan
dated tfh November 2000, 03/3043 (neighbouring site) Measurement plan
Measurement plan dated 6“1 of January 2001,11/11/1844 g Building permit Building
permit 23/2001 dated March 5th, 2001 Date: Page: 23th September2002 36/44

 



--------------------------------------------------------------------------------



 



(IMAGE) [v56763a5596192a.gif]

Cadastral plan cLd. August 2tfh, 2002 Zoning plan d.d.26/11/1987, Plan de
secteurNr. 15 (Liege), carte 42/2 Permit d’Air Liquide d. d. 05/04/2000 Permit
d’Air Liquide d,d. 22/04/1994 Permit de S.A. Techspace Aero d.d.02/10/1995
Permit de S>A, ISPC d.d.30/04/1998 Permit de Charlier Transport d.d.17/08/1990
exploitation permits surrounding firms An update of these permits was requested
for Please tick the Box if seen or carried ‘his Section to be filled in by the
Consultant Site description out Comments .ocation of Site Map Reference 1 Near
Airport/ Rail /Major Road Power Station Etc 1 Rough estimate of the shape of the
site lea. 4 ha Brief description of topography 1 Site surroundings (specify
radius of 1km of the site) Identifiable aspects of the site i.e.: ponds, trees,
water courses, drainage, services etc. jj ^courses visible Date: Page: 23th
September2002 37/44

 



--------------------------------------------------------------------------------



 



(IMAGE) [v56763a5596193a.gif]

Records Review A desk top study using historical maps and other sources, local
libraries and local knowledge [reclaimed The use of any local data bases that
may be held by the local building inspector, planning office,H etc. BNot
applicable Any historical data that can be gained from adjoining land or
properties HEurosense In discussion with any regulatory authorities, any
licences, consents or other data effecting the) site | I Reclaimed Mining or
other intrusive operations, reference to aquifers Site hydrogeology | Site
Reconnaissance No visit inside the new building has been executed. The
surroundings were checked. H 1 Identification of items which may effect the 1 I
environmental issues on the site i.e.: Any underground or above ground tanks ^H
f Storage facilities for materials 1 | Waste disposal arrangements 1 | Evidence
of spillages Information i reclaimed from a the £ construction I Details of
existing drainage services | [company I Date: Page: I 23th September2002 38/44

 



--------------------------------------------------------------------------------



 



(IMAGE) [v56763a5596194a.gif]

Details of services- Information reclaimed from gas A.L.G. Information reclaimed
from water the S.D.W.E. Information reclaimed from electricity A.L.E. sewers
(septic tanks) Bplan Indications of previous use i.e.: manufacturing processes,
demolition evidence, use of pesticides l ^l Evidence of flooding or knowledge of
water table (probable depth, direction of flow) 1 Surface water hydrology 1
Local wildlife/ecology H Electro magnetic fields Helectrical towre Details of
superficial deposits (side of Weerts Date; Page: 23th September2002 39/44

 



--------------------------------------------------------------------------------



 



(IMAGE) [v56763a5596195a.gif]

Footpaths and rights of way Local population, including traffic impact
assessment 1 Environmental Matters Any evidence of endangered species 1 SSI’s
(Special Scientific Interest) sites or ecological resources, (e.g.: newts,
stream diversions, B landscaping, designation as a site of special scientific
interest or an area of outstanding natural 1 beauty, wetlands etc.) H The site
or surroundings that may affect air quality 1 Sound restrictions (potential
impact of noise during construction and final development stage) I Light
pollution (any future development shading existing buildings or vice versa) H
Registered and potential landfill sites 1 Surface water drainage and hydrology
and evidence of flooding, including the identification oil To check for signs of
Japanese Knotweed, Himalayan Balsam, Giant Hogweed and other non-H native,
invasive and destructive vegetation. (psto Interviews Interview or telephone
conversation with existing owners, agents or occupiers J HConfidential Interview
with possible occupants Date: Page: 23th September2002 40/44

 



--------------------------------------------------------------------------------



 



(IMAGE) [v56763a5596196a.gif]

Existing Structures In addition to the above, if buildings are on the site, then
each building is to be reviewed and the following ascertained: Interview or
telephone conversation with existing owner or agent No activities The current
use and previous use of the buildings (occured on site The current or previous
use of adjoining properties H2.2.8. Possible industrial processes B Possible
landfill areas 1 Evidence o f industrial dumping 1 Evidence of any chemical
storage on site i.e.: drums Evidence of any ponds or lagoons used within the
waste treatment process ^ Evidence of vent pipes Hl g Points of discharge from
any of the drainage on site a) § Evidence of existing sub stations, gas meter
houses or pumping stations Name, address and contact number for each of the
owners of the properties Internal observations of existing buildings i.e.:
machinery, processes, tanks, asbestos Hchecked I Do the regulatory authorities
know the current company? Hpermit Evidence of termite infestation bno Date:
Page: 23th September2002 41/44 1 a

 



--------------------------------------------------------------------------------



 



(IMAGE) [v56763a5596197a.gif]

Confirmation from the Structural Engineer appointed for the project to comment
upon the Further Items For Consideration Environmental Phase I report (if
appointed) Any archaeological requirements which may impact upon the site
development Presence of minerals/geotechnical faults/any other problem disclosed
by the Desktop Study The assessment of data in summary form following the
factual reporting on the above. To include Evaluation Of Data comments on the
possible impact on construction. Note that the purpose of a Phase IT is to
answer a specific question and should be specific with regards to methodology
and scope.

 